Exhibit 10.1

SECURITIES PURCHASE AGREEMENT


between



PEAK RESORTS, INC.



and



CAP 1 LLC



dated as of

August 22, 2016

﻿

 

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

ARTICLE II PURCHASE AND SALE

7

﻿

Section 2.01

Purchase and Sale

7

﻿

Section 2.02

Transactions Effected at the Closing

7

﻿

Section 2.03

Closing

7

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

7

﻿

Section 3.01

Organization, Qualification and Authority of the Company

8

﻿

Section 3.02

Capitalization

8

﻿

Section 3.03

Subsidiaries

9

﻿

Section 3.04

No Conflicts; Consents

10

﻿

Section 3.05

SEC Filings; Financial Statements; Corporate Governance

10

﻿

Section 3.06

Undisclosed Liabilities

11

﻿

Section 3.07

Absence of Certain Changes, Events and Conditions

11

﻿

Section 3.08

Compliance

12

﻿

Section 3.09

Title to Assets; Real Property

12

﻿

Section 3.10

Intellectual Property

13

﻿

Section 3.11

Disclosure Controls and Procedures

14

﻿

Section 3.12

Insurance

14

﻿

Section 3.13

Legal Proceedings; Governmental Orders

14

﻿

Section 3.14

Compliance With Laws; Permits

14

﻿

Section 3.15

Environmental Matters

15

﻿

Section 3.16

Employee Benefit Matters

15

﻿

Section 3.17

Employment Matters

15

﻿

Section 3.18

Taxes

15

﻿

Section 3.19

Brokers

16

﻿

Section 3.20

Transactions With Affiliates

16

﻿

Section 3.21

Sarbanes Oxley; Internal Accounting Controls

16

﻿

Section 3.22

Investment Company

16

﻿

Section 3.23

Registration Rights

16

﻿

Section 3.24

Listing and Maintenance Requirements

16

﻿

Section 3.25

Application of Takeover Protections

16

﻿

Section 3.26

No Integrated Offering

17

﻿

Section 3.27

Acknowledgment Regarding Investor’s Purchase of Securities

17

﻿

Section 3.28

Regulation M Compliance

17

﻿

Section 3.29

Office of Foreign Assets Control

17

﻿

Section 3.30

U.S. Real Property Holding Corporation

17

﻿

Section 3.31

Money Laundering

17

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF INVESTOR

18

﻿

Section 4.01

Organization and Authority of Investor

18

﻿

Section 4.02

No Conflicts; Consents

18

﻿

Section 4.03

Investment Purpose

18

﻿

Section 4.04

Investor Status

19

﻿

Section 4.05

General Solicitation

19

﻿

Section 4.06

Experience of Investor

19

﻿

Section 4.07

Disclosure of Information

19

﻿

Section 4.08

Restricted Securities

19

﻿

Section 4.09

Financing

19

﻿

Section 4.10

Brokers

19

﻿

Section 4.11

No Other Company Representations or Warranties

19





1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



﻿

﻿

Section 4.12

Arm’s Length Transaction

20

﻿

Section 4.13

Private Placement Consideration

20

﻿

Section 4.14

Certain Transactions and Confidentiality

20

﻿

Section 4.15

Rule 506

20

ARTICLE V CONDITIONS TO CLOSING

20

﻿

Section 5.01

Conditions to Obligations of All Parties

20

﻿

Section 5.02

Conditions to Obligations of Investor

21

﻿

Section 5.03

Conditions to Obligations of the Company

22

ARTICLE VI COVENANTS

22

﻿

Section 6.01

Affirmative Covenants

22

﻿

Section 6.02

Assurances Prior to Closing

23

﻿

Section 6.03

Further Assurances

24

﻿

Section 6.04

Option to Issue

24

﻿

Section 6.05

Furnishing of Information

24

﻿

Section 6.06

Securities Laws Disclosure, Publicity

25

﻿

Section 6.07

Use of Proceeds

25

﻿

Section 6.08

No Integration

25

ARTICLE VII INDEMNIFICATION

25

﻿

Section 7.01

Survival

25

﻿

Section 7.02

Indemnification

26

﻿

Section 7.03

Third Party Claims

26

﻿

Section 7.04

Certain Limitations

27

﻿

Section 7.05

Payments

27

﻿

Section 7.06

Tax Treatment of Indemnification Payments

27

﻿

Section 7.07

Effect of Investigation

27

﻿

Section 7.08

Exclusive Remedies

28

﻿

Section 7.09

Non-Recourse

28

ARTICLE VIII TERMINATION

28

﻿

Section 8.01

Termination

28

﻿

Section 8.02

Effect of Termination

29

ARTICLE IX MISCELLANEOUS

29

﻿

Section 9.01

Public Announcements

29

﻿

Section 9.02

Expenses

29

﻿

Section 9.03

Notices

29

﻿

Section 9.04

Interpretation

30

﻿

Section 9.05

Headings

31

﻿

Section 9.06

Severability

31

﻿

Section 9.07

Entire Agreement

31

﻿

Section 9.08

Successors and Assigns

31

﻿

Section 9.09

No Third-Party Beneficiaries

31

﻿

Section 9.10

Amendment and Modification; Waiver

31

﻿

Section 9.11

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

31

﻿

Section 9.12

Specific Performance

32

﻿

Section 9.13

Counterparts

32

﻿

Section 9.14

Disclosure Schedule

32

﻿





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 





EXHIBITS

﻿

 

EXHIBIT A

CERTIFICATE OF DESIGNATION

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

EXHIBIT C

STOCKHOLDERS’ AGREEMENT

EXHIBIT D-1

WARRANT NO. 1

EXHIBIT D-2

WARRANT NO. 2

EXHIBIT D-3

WARRANT NO. 3

EXHIBIT E

VOTING AGREEMENT

﻿

 

3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of August
22,  2016, is entered into by and between Peak Resorts, Inc., a Missouri
corporation (the “Company”), and CAP 1 LLC, a Delaware limited liability company
(the “Investor”).

RECITALS

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act (as defined below), and
Rule 506 promulgated thereunder, the Company desires to issue and sell to
Investor, and Investor desires to purchase from the Company, (x) up to 20,000
shares (the “Shares”) of Series A Cumulative Convertible Preferred Stock, par
value $0.01 per share (the “Series A Preferred Stock”), with the rights,
preferences, powers, restrictions and limitations set forth in the certificate
of designation of the Company in substantially the form attached hereto as
Exhibit A (the “Certificate of Designation”) and (y) the Warrants (as defined
herein), subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
Definitions

The following terms have the meanings specified or referred to in this Article
I:

“Action” means any lawsuit, arbitration, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, in any case by or before any
Governmental Authority and whether at law or in equity.

“Additional Shares” has the meaning set forth in Section 6.04(a).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person.  For purposes of this definition,
“control” of a Person means the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person whether through
ownership of voting securities or ownership interests, including ownership by
trusts with substantially the same beneficial interests, by contract or
otherwise.  In addition, since the Investor is a “family office” (as defined in
Rule 202(a)(11)(G)-1 under the Investment Advisers Act of 1940 (the “Rule”)), an
Affiliate of Investor shall include any of the Investor’s “family clients” (as
defined in the Rule) and any Affiliates of such “family clients”.

“Agreement” has the meaning set forth in the preamble.

“Balance Sheet” has the meaning set forth in Section 3.05(b).

“Balance Sheet Date” has the meaning set forth in Section 3.05(b).

“Benefit Plan” has the meaning set forth in Section 3.16.





 

 

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Missouri or New York are authorized or required by
Law to be closed for business.

“Certificate of Designation” has the meaning set forth in the recitals.

“Claim Notice” has the meaning set forth in Section 7.01(a).

“Closing” has the meaning set forth in Section 2.03.

“Closing Date” has the meaning set forth in Section 2.03.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in Section 3.02(a).

“Company” has the meaning set forth in the preamble.

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, loans, commitments, undertakings, indentures, joint ventures
and all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Corporate Actions” means (a) an increase in the number of authorized shares of
Common Stock to 40,000,000, (b) the authorization of 40,000 shares of blank
check preferred stock , (c) the issuance and sale of the Shares and Warrants to
the Investor and the issuance of the Common Stock upon conversion of the Shares
and exercise of the Warrants on the terms and conditions set forth in the
Transaction Documents in accordance with Nasdaq Listing Rule 5635 and (d) such
conforming changes to the Articles of Incorporation as are reasonably necessary
to avoid any conflict between the terms of the Certificate of Designation and
the other Transaction Documents with the Articles of Incorporation.

“Corporate Filings” shall mean, following receipt of the Stockholder Approval,
(a) the filing with the Secretary of State of Missouri of an amendment to the
Company’s articles of incorporation to reflect the increase in the authorized
shares of Common Stock and the authorization of blank check preferred stock
approved by the stockholders of the Company (b) the filing with the Secretary of
State of Missouri of the Certificate of Designation and (c) the submission to
the Trading Market of the Additional Listing Notification covering the
additional shares of Common Stock authorized pursuant to the Stockholder
Approval and such other immaterial actions or submissions required by the
Trading Market in order to give effect to the Transactions.

“D&O Indemnification Agreement” has the meaning set forth in Section
5.02(d)(ii).

“Disclosure Schedule” means the Disclosure Schedule delivered by the Company
concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, lien (statutory or other), option, security interest, mortgage,
easement, encroachment, right of way, right of first refusal, or restriction of
any kind, including any restriction on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership. “Encumbrance” shall not include
any provision of the Transaction Documents, the Articles of Incorporation or
Bylaws of the Company, or any restrictions imposed by applicable federal and
state securities Laws.





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



“Environmental Law” has the meaning set forth in Section 3.15.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Fundamental Representation” has the meaning set forth in Section 7.01(b).

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means any material, substance, chemical, waste, product,
derivative, compound, mixture, solid, liquid, mineral or gas, in each case,
whether naturally occurring or man-made, that is hazardous, acutely hazardous,
toxic, or words of similar import or regulatory effect under Environmental Laws.

“IPO Date” means November 20, 2014.

“Indemnified Person” has the meaning set forth in Section 7.03(a).

“Indemnifying Person” has the meaning set forth in Section 7.03(a).

“Intellectual Property” means the following intellectual property rights, both
statutory and common law rights, if applicable: (a) copyrights, registrations
and applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, logos, trade dress, and registrations and
applications for registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions corresponding to the patents, and any patent
applications, as well as any related continuation, continuation in part and
divisional applications and patents issuing therefrom and (d) trade secrets and
confidential information, including, to the extent confidential, ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.

“Investor” has the meaning set forth in the preamble.

“Knowledge of the Company or the Company’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge after reasonable inquiry of
the Chief Executive Officer of the



3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Company and/or the Chief Financial Officer of the Company. For the purposes of
the foregoing, reasonable inquiry means making reasonable inquiry of the
relevant matter with the Company executive officer or other senior employee who
has primary responsibility for the matter in question.

“Knowledge of Investor or the Investor’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge after reasonable inquiry of
Rory Held.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Lender” means EPT Ski Properties, Inc. and EPT Mount Snow, Inc.

“Liabilities” has the meaning set forth in Section 3.06.

“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, costs or expenses of whatever kind, including
reasonable attorneys’ fees; provided, that to the extent any Losses do not arise
from damages awarded to a third party in a Third Party Claim, such “Losses”
shall not include punitive, consequential, indirect, incidental, special,
exemplary or enhanced damages or lost profits regardless of (a) whether such
excluded damages were foreseeable, (b) whether or not the Indemnifying Person
was advised of the possibility of such damages and (c) the legal or equitable
theory (contract, tort or otherwise) upon which the claim is based.

“Material Contract” means any Contract to which the Company or any of its
Subsidiaries is a party, which was not made in the ordinary course of business
and which is material to the business or operations of the Company or any of its
Subsidiaries and in any event including all Contracts filed or required to be
filed by the Company with the SEC.

“Material Adverse Effect” means any event, occurrence, fact, condition, or
change that has or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company and its Subsidiaries
taken as a whole, (b) the rights of the Investor under any Transaction Document,
or (c) the ability of the Company to comply with any of its obligations under
any Transaction Document but none of the following, either alone or in
combination, shall be deemed to constitute, or be taken into account in
determining whether there has been, such a material adverse effect: any event,
occurrence, fact, condition or change (i) resulting from general economic,
political, banking, financial or securities market conditions, including
interest or exchange rates, to the extent such event, occurrence, fact,
condition or change does not have a materially disproportionate effect on the
Company and its Subsidiaries taken as a whole, (ii) affecting companies in the
industry in which Company conducts its business, to the extent such event,
occurrence, fact, condition or change does not have a materially
disproportionate effect on the Company and its Subsidiaries taken as a whole,
(iii) resulting from the announcement or performance of this Agreement or the
Transactions, (iv) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States to the extent such
event, occurrence, fact, condition or change does not have a materially
disproportionate effect on the Company and its Subsidiaries taken as a whole,
(v) changes in United States generally accepted accounting principles, (vi)
changes in Law or other binding directives issued by any Governmental Authority
to the extent such event, occurrence, fact, condition or change does not have a
materially disproportionate effect on the Company and its Subsidiaries taken as
a whole, (vii) resulting from any action taken (A) by the Company at Investor’s
written request or as required by this Agreement and/or any other Transaction
Document, or (B) by Investor or its Affiliates



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



with respect to the Company or the Transactions and/or (viii) related solely to
the Investor (and not to the Company or any of its Subsidiaries) that effects
its rights under any Transaction Document.

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

“Non-Recourse Person” has the meaning set forth in Section 7.09.

“OFAC” has the meaning set forth in Section 3.28.

“Pension Plan” means any Benefit Plan that is a defined benefit pension plan
subject to Title IV of ERISA or Section 412 of the Code.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Encumbrances” has the meaning set forth in Section 3.09(b).

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, trust or other entity.

“Preferred Stock” has the meaning set forth in the recitals.

“Purchase Price” has the meaning set forth in Section 2.01(a).

“Real Property” means the real property owned, leased or subleased by the
Company or any of its Subsidiaries, together with all buildings, structures and
facilities located thereon.

“Registration Rights Agreement” means the Registration Rights Agreement in
substantially the form attached hereto as Exhibit B, dated as of the Closing
Date, by and between the Company and the Investor, as such agreement may be
amended, restated or modified from time to time.

“Requisite SEC Reports” has the meaning set forth in Section 3.05.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“SEC” means Securities and Exchange Commission.

“Securities” means the Shares, any and all shares of Common Stock issued or
issuable upon the conversion of the Shares, the Warrants and the Warrant
Shares. 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Stock” has the meaning set forth in the recitals.

“Stockholder Approval” has the meaning set forth in Section 5.01(b).  

“Shares” has the meaning set forth in the recitals.





5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



“Stockholders Agreement” means the Stockholders Agreement in substantially the
form attached hereto as Exhibit C, dated as of the Closing Date, by and among
the Company, the Investor and certain other existing stockholders of the Company
signatories thereto, as such agreement may be amended, restated or modified from
time to time.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.

“Stock Price” means $4.95.

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, withholding, payroll, employment, unemployment, excise, stamp, premium,
property (real or personal), windfall profits taxes, customs, duties or other
taxes of any kind whatsoever, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund or
information return, including any schedule or attachment thereto, and including
any amendment thereof.

“Third Party Claim” means any claim against any Indemnified Person by a third
party, whether or not involving a Proceeding.

“Trading Day” means a day on which the Trading Market is open for trading.

“Trading Market” means the Nasdaq Global Market (or any successors thereto).

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Stockholders Agreement, the Warrants, the Registration Rights Agreement, the
D&O Indemnification Agreement and the Voting Agreement.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Union” has the meaning set forth in Section 3.17.

“Voting Agreement” means the voting agreement substantially in the form of
Exhibit E.

“Warrants” means the Warrants exercisable for shares of Common Stock, dated as
of the Closing Date, substantially in the forms of Exhibit D-1, Exhibit D-2 and
Exhibit D-3 attached hereto.

“Warrant Shares” means all shares of Common Stock issued or issuable upon the
exercise of the Warrants.



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



ARTICLE II
Purchase and Sale

Section 2.01 Purchase and Sale. 

(a) Subject to the terms and conditions set forth herein, at the Closing, the
Company shall sell to Investor, and Investor shall purchase from the Company,
20,000 shares of Series A Preferred Stock and the Warrants, for an aggregate
purchase price of $20,000,000 (the “Purchase Price”).

(b) The Company and the Investor agree to allocate the Purchase Price among the
Series A Preferred Stock and the Warrants for all purposes (including tax and
financial accounting) within ninety (90) days after the Closing Date. The
Company and the Investor shall file all tax returns (including amended returns
and claims for refund) and information reports in a manner consistent with such
allocation.

Section 2.02 Transactions Effected at the Closing.

(a) At the Closing, Investor shall deliver to the Company:

(i) the Purchase Price by wire transfer of immediately available funds to an
account of the Company designated in writing by the Company to Investor; and

(ii) the Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Investor at or prior to the Closing
pursuant to Section 5.03 of this Agreement.

(b) At the Closing, the Company shall deliver to Investor:

(i) stock certificates evidencing the Shares; and

(ii) the Transaction Documents (including the Warrants) and all other
agreements, documents, instruments or certificates required to be delivered by
the Company at or prior to the Closing pursuant to Section 5.02 of this
Agreement.

Section 2.03 Closing.  Subject to the terms and conditions of this Agreement,
the purchase and sale of the Shares and Warrants contemplated hereby shall take
place at a closing (the “Closing”) to be held at 10 a.m., New York time no later
than the third (3rd) Business Day after the conditions to Closing set forth in
Article V (other than actions to be taken or items to be delivered at Closing)
have been satisfied or waived, remotely by telephonic or electronic delivery or
release of documents or at the offices of Chadbourne & Parke LLP, 1301 Avenue of
the Americas, New York, NY 10019, or at such other time or on such other date or
at such other place or by such other method as the Company and Investor may
mutually agree upon in writing (the day on which the Closing takes place, the
“Closing Date”).

ARTICLE III
Representations and Warranties of the Company

The Company represents and warrants to Investor that the statements contained in
this Article III are true and correct as of the date hereof and immediately
prior to the Closing, except as set forth in the correspondingly numbered
Section of the Disclosure Schedule, and, solely in regards to any representation
and warranty made on the date hereof, except and to the extent that the failure
to have



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



obtained Stockholder Approval or to have completed any Corporate Filing as of
the date hereof causes such representation and warranty not to be true and
correct on the date hereof.

﻿

Section 3.01 Organization, Qualification and Authority of the Company.  

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Missouri and has full corporate power
and authority to (i) enter into this Agreement and the other Transaction
Documents to which the Company is or will be a party, to carry out its
obligations hereunder and thereunder and to consummate the Transactions, (ii)
issue and sell the Shares and the Warrants to the Investor and issue the Common
Stock upon conversion of the Shares and exercise of the Warrants, and (iii) own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as it is currently conducted.

(b) The Company is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary except to the extent that such failure to be so licensed
or qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(c) The execution and delivery by the Company of this Agreement and any other
Transaction Document to which the Company is or will be a party, the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the Transactions have been duly authorized by all requisite
corporate action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by Investor) this Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms. When each other Transaction Document to which the
Company is or will be a party has been duly executed and delivered by the
Company (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable Law.

Section 3.02 Capitalization.

(a) After giving effect to the Stockholder Approval and all Corporate Filings,
the authorized capital stock of the Company as of immediately following the
Closing after giving effect to the Transactions will consist of

(i) 40,000 shares of preferred stock, of which 40,000 are designated as Series A
Preferred and 20,000 are issued and outstanding and designated as Series A
Preferred and

(ii) 40,000,000 shares of common stock, par value $0.01 per share (“Common
Stock”), of which 13,982,400 shares are issued and outstanding.  The Company has
reserved for issuance 3,179,650 shares of common stock for issuance upon the
conversion of the Shares, 2,719,018 shares of common stock for issuance upon
exercise of the Warrants, and (subject to Section 3.02(c) of the Disclosure
Schedule) 510,612 shares of common stock for issuance under the Peak Resorts,
Inc. 2014 Equity Incentive Plan.



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(b) After giving effect to the Stockholder Approval and all Corporate Filings,
as of immediately following the Closing and after giving effect to the
Transactions:  (i) all of the issued and outstanding shares of capital stock of
the Company (including the Shares) will have been duly authorized, validly
issued, fully paid and non-assessable; (ii) all of the issued and outstanding
shares of capital stock or other equity interests of the Company and its
Subsidiaries (including the Shares) will have been issued in compliance with all
applicable federal and state securities Laws; (iii) none of the issued and
outstanding shares of capital stock or other equity interests of the Company or
any of its Subsidiaries (including the Shares) will have been issued in
violation of any agreement, arrangement or commitment to which the Company or
any of its Subsidiaries is a party or is subject to or in violation of any
preemptive or similar rights of any Person; (iv) all of the Shares will have the
rights, privileges, powers, restrictions and limitations set forth in the
Certificate of Designation (and further subject to any provisions in the
Stockholders Agreement and the Registration Rights Agreement) and under the
General and Business Corporation Law of Missouri, and (v) the shares of Common
Stock issuable upon conversion of the Shares and exercise of the Warrants in
accordance with the Certificate of Designation and Warrants, respectively, will
have been duly reserved for issuance and, subject to receiving payment of the
exercise price in accordance with the Warrants, upon such issuance, such shares
of Common Stock will be (x) duly authorized, validly issued, fully paid and
non-assessable and (y) assuming the accuracy of the Investor’s representations
and warranties set forth in Article IV and compliance with its covenants in
Article VI, issued in compliance with all applicable federal and state
securities Laws.

(c) Section 3.02(c) of the Disclosure Schedule sets forth, as of immediately
following the Closing after giving effect to the Transactions, all outstanding
or authorized  options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character issued by the Company
(excluding the Transaction Documents) (i) relating to the capital stock of the
Company or (ii) obligating the Company to issue or sell any shares of capital
stock of, or any other interest in, the Company, in each case, including the
number and kind of securities reserved for issuance on exercise or conversion of
any such securities or other rights, the exercise or conversion price of any
such securities or other rights and any applicable vesting schedule for any such
securities or other rights. Except as set forth in Section 3.02(c) of the
Disclosure Schedule, the Company does not have outstanding, authorized, or in
effect any stock appreciation, phantom stock, profit participation or similar
rights. Except as set forth in Section 3.02(c) of the Disclosure Schedule and
excluding the Transaction Documents, there are no voting trusts, stockholder
agreements, proxies or other agreements, understandings or obligations in effect
with respect to the voting, transfer or sale (including any rights of first
refusal, rights of first offer or drag-along rights), issuance (including any
pre-emptive or anti-dilution rights), redemption or repurchase (including any
put or call or buy-sell rights), or registration (including any related lock-up
or market standoff agreements) of any shares of capital stock or other
securities of the Company among the Company and any other Person relating to the
securities of the Company.

Section 3.03 Subsidiaries.  

(a) The Subsidiaries of the Company are set forth in Section 3.03(a) of the
Disclosure Schedule, which section also sets forth the percentage of ownership
of each Subsidiary of the Company. Each of the Company’s Subsidiaries has been
duly formed or organized and is validly existing under the laws of its
jurisdiction of incorporation or organization and has the power and authority to
own or lease its properties and to conduct its business as it is now being
conducted. Each of the Company’s Subsidiaries is duly licensed or qualified and
in good standing as a foreign corporation (or other entity, if applicable) in
each jurisdiction in which its ownership of property or the character of its
activities is such as to require it to be so licensed or qualified or in good
standing, as applicable, except where the failure to be so licensed or qualified
or in good standing would not reasonably be expected to have a Material Adverse
Effect.



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(b) Except as set forth in Section 3.03(b) of the Disclosure Schedule, (i) the
Company owns directly or indirectly all capital stock or other equity interests
of each Subsidiary of the Company, (ii) all of the issued and outstanding shares
of capital stock or other equity interests of each Subsidiary are duly
authorized, validly issued, fully paid and non-assessable and none of the
outstanding shares of capital stock or other equity interests of any such
Subsidiary is subject to any Encumbrance and (iii) there are no warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock or other equity interests of any
Subsidiary of the Company.

Section 3.04 No Conflicts; Consents.   The execution, delivery and performance
by the Company of this Agreement and the other Transaction Documents to which it
is or will be a party, and the consummation of the Transactions, do not: (a)
subject to the completion of the Corporate Filings, conflict with or result in a
violation or breach of, or default under, any provision of the articles of
incorporation or by-laws or other similar organizational documents of the
Company or any of its Subsidiaries; (b) except for the Corporate Filings and
filings required pursuant to applicable state securities Laws and post-sale
filings pursuant to applicable state and federal securities Laws, conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to the Company or any of its Subsidiaries; (c) except for the
Corporate Filings, require the consent or waiver of, notice to or other action
by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Material Contract or any material Permit held by the Company or any of its
Subsidiaries; or (d) result in the creation or imposition of any Encumbrance
other than Permitted Encumbrances on any properties or assets of the Company or
any of its Subsidiaries.  Except for the Corporate Filings and filings required
pursuant to applicable state securities Laws and post-sale filings pursuant to
applicable state and federal securities Laws, no consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to the Company or any of its
Subsidiaries in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the Transactions.

Section 3.05 SEC Filings; Financial Statements; Corporate Governance.

(a) The Company has timely filed with the SEC all forms, reports, schedules,
statements and other documents, including any exhibits and schedules thereto,
required to be filed by the Company with the SEC since the IPO Date
(collectively, the “Requisite SEC Reports”) or has received a valid extension of
such time of filing and has filed any such Requisite SEC Reports prior to the
expiration of any such extension. As of their respective dates, the Requisite
SEC Reports (i) were prepared in all material respects in accordance with the
applicable requirements of the Securities Act and the Exchange Act, as the case
may be, and (ii) did not at the time they were filed (or if amended or
superseded by a filing then on the date of such filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such Requisite SEC Reports or necessary in order to make the
statements in such Requisite SEC Reports, in light of the circumstances under
which they were or will be made, not misleading. None of the Subsidiaries of the
Company is required to file any forms, schedules, statements, reports or other
documents with the SEC.

(b) Each of the consolidated financial statements (including, in each case, any
related notes and schedules) contained in the Requisite SEC Reports complied, as
of its respective date, in all material respects with all applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be specifically indicated
otherwise in the notes thereto), and fairly presented in all material respects
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the respective dates thereof and the consolidated results of
the operations and cash



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



flows of the Company and its consolidated Subsidiaries for the periods
indicated, except (i) as otherwise explained therein (including the notes
thereto), (ii) that any unaudited interim financial statements are subject to
normal year-end adjustments that have not been and are not expected to be
material in amount, individually or in the aggregate and (iii) that unaudited
financial statements may not contain all footnotes required by GAAP. The audited
balance sheet of the Company contained in the Recent SEC Report on Form 10-K for
the year ended April 30, 2016 is referred to herein as the “Balance Sheet” and
the date hereof as the “Balance Sheet Date”.

(c) The chief executive officer and chief financial officer of the Company have
made all certifications required by Sections 302 and 906 of the Sarbanes-Oxley
Act of 2002 and any related rules and regulations promulgated by the SEC and the
statements contained in any such certifications were complete and correct as of
the date thereof, and the Company is otherwise in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act of
2002 and the applicable listing standards and corporate governance rules of the
Trading Market.

Section 3.06 Undisclosed Liabilities.  Except for liabilities under the
Transaction Documents and except as set forth in Section 3.06 of the Disclosure
Schedule and/or the Requisite SEC Reports filed on or prior to the date hereof,
the Company and its Subsidiaries have no liabilities, obligations or commitments
of any nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”), except (a) those which are reflected or reserved against in the
Balance Sheet as of the Balance Sheet Date to the extent required by GAAP, and
(b) those which have been incurred in the ordinary course of business consistent
with past practice since the Balance Sheet Date.

Section 3.07 Absence of Certain Changes, Events and Conditions.  Since the
Balance Sheet Date, other than (i) as set forth on Section 3.07(a) of the
Disclosure Schedule, (ii) as contemplated by the Transaction Documents and/or
(iii) as set forth in the Requisite SEC Reports filed on or prior to the date
hereof, there has not been, with respect to the Company or any of its
Subsidiaries, any:

(a) event, occurrence or development that has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b) amendment of its charter, by-laws or other organizational documents;

(c) split, combination or reclassification of any shares of its capital stock;

(d) issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock except pursuant to
the Peak Resorts, Inc. 2014 Equity Incentive Plan;

(e) declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock;

(f) material change in any method of accounting or accounting practice of the
Company or any of its Subsidiaries, except as required by GAAP or as disclosed
in the notes to the Financial Statements;

(g) incurrence, assumption or guarantee of any indebtedness for borrowed money
except indebtedness incurred after the date hereof in an aggregate principal
amount not to exceed $10,000,000 if the EB-5 funds have not been released or
$3,500,000 if the EB-5 funds have been released;



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(h) transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Balance Sheet except in the ordinary course of business or
cancellation, discharge or payment of any debts, liens or entitlements except in
the ordinary course of business;

(i) any capital investment in, or any loans to, any other Person, excluding
capital investments and loans in the ordinary course of business and capital
investments in goods and services already received as of the date hereof which
are paid from the EB-5 funds following the release of such funds;

(j) acceleration, termination, material modification or amendment to or
cancellation of any Material Contract, provided that nothing herein shall be
interpreted as preventing the Company from exercising its right under Section
8.01;

(k) any material capital expenditures (other than in the ordinary course of
business);

(l) imposition of any Encumbrance upon any of its properties, capital stock or
assets, tangible or intangible except Permitted Encumbrances;

(m) adoption, modification or termination of any: (i) material employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant, (ii) Benefit Plan or
(iii) collective bargaining or other agreement with a Union, in each case
whether written or oral;

(n) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders, directors, officers and employees;

(o) entry into a new line of business or abandonment or discontinuance of
existing lines of business;

(p) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

(q) acquisition by merger or consolidation with, or by purchase of all or
substantially all of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; or

(r) execution of any Contract to do any of the foregoing.

Section 3.08 Compliance.  Except as set forth on Section 3.08 of the Disclosure
Schedule and/or the Requisite SEC Reports filed on or prior to the date hereof,
neither the Company nor any Subsidiary is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any Subsidiary
under), nor has the Company or any Subsidiary received, since the IPO Date,
notice of a claim that it is in default under or that it is in violation of, any
Material Contract except as has been permanently waived or otherwise resolved.

Section 3.09 Title to Assets; Real Property.

(a) Each of the Company and its Subsidiaries has good and valid (and, in the
case of owned Real Property, good and marketable fee simple) title to, or a
valid leasehold interest in, all Real Property and material personal property
and other material assets described in the Balance Sheet as owned or



12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



leased by them or acquired after the Balance Sheet Date, other than properties
and assets sold or otherwise disposed of in the ordinary course of business
consistent with past practice since the Balance Sheet Date.

(b) All such properties and assets (including leasehold interests) are free and
clear of Encumbrances except for the following (collectively referred to as
“Permitted Encumbrances”):

(i) those items set forth in Section 3.09(b) of the Disclosure Schedule and/or
in any Requisite SEC Report;

(ii) Liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves on
the Balance Sheet;

(iii) mechanics’, warehousemen’s, carriers’, workmen’s, repairmen’s or other
like Liens arising or incurred in the ordinary course of business consistent
with past practice or by operation of law on amounts that are not delinquent and
which are not, individually or in the aggregate, material to the Company or any
of its Subsidiaries, or that materially interfere with the intended use of such
properties and assets;

(iv) other than with respect to owned Real Property, Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business consistent with
past practice which are not, individually or in the aggregate, material to the
Company or any of its Subsidiaries, or that materially interfere with the
intended use of such properties and assets;

(v) (A) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits which are not overdue
or are being contested in good faith by appropriate proceedings, (B) Liens
arising by operation of Law on insurance policies and proceeds thereof to secure
premiums thereunder, (C) statutory or common law Liens to secure landlords or
lessors under leases or rental agreements regarding the premises or assets
rented to the extent that no payment or performance under any such lease or
rental agreement is delinquent, (D) building, zoning, entitlement and other
land, environmental and similar restrictions, ordinances and regulations and all
amendments and additions thereto, and (E) all assessments, water charges and
sewer rents not due or payable; or

(vi) Mortgages, easements, rights of first refusal, options, restrictions and
covenants  with respect to any properties or assets of the Company or its
Subsidiaries which do not materially interfere with the intended use of such
properties or assets.

Section 3.10 Intellectual Property.

(a) No action, suit, proceeding, hearing, investigation, claim or demand is
pending or, to the Knowledge of the Company, is threatened, that challenges the
validity, enforceability, registration, ownership or use of any patent, patent
application, trademark registration or application, Internet domain name
registration or copyright registration or application owned by the Company or
any of its Subsidiaries.

(b) To the Knowledge of the Company:  (i) neither the Company nor any of its
Subsidiaries is infringing, misappropriating, diluting or otherwise violating
any third party’s Intellectual Property rights, except for such infringements,
misappropriations, dilutions, or other violations that would not reasonably be
expected to be material to the Company or its Subsidiaries. As of the date of
this



13

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Agreement, there is no claim of any such infringement, misappropriation,
dilution or violation pending or, to the Knowledge of the Company, threatened
against the Company or any of its Subsidiaries. To the Knowledge of the Company,
no third party is infringing, misappropriating, diluting or otherwise violating
the Intellectual Property owned by the Company or any of its Subsidiaries in any
manner that would reasonably be expected to be material to the Company and its
Subsidiaries and there is no such claim pending or threatened against any third
party by the Company or any of its Subsidiaries.

Section 3.11 Disclosure Controls and Procedures.  The Company has in place
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act), the effectiveness of which is
disclosed by the Company in the Requisite SEC Reports.

Section 3.12 Insurance.  The insurance policies of the Company and its
Subsidiaries are in full force and effect. Neither the Company nor any of its
Subsidiaries has received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such insurance
policies. Such insurance policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and its
Subsidiaries, and the Company reasonably believes that they are sufficient to
protect the Company and its Subsidiaries against all liabilities, claims and
risks against which it is customary for comparably situated companies to insure.

Section 3.13 Legal Proceedings; Governmental Orders.

(a) Except as set forth in Section 3.13(a) of the Disclosure Schedule and/or in
the Requisite SEC Reports filed on or prior to the date hereof, there are no
Actions pending against the Company or its assets or properties or, to the
Company’s Knowledge, pending or threatened against or by the Company or any of
its Subsidiaries or affecting any of their respective assets or properties (or
by or against the Company or any Affiliate thereof and relating to the Company
or any of its Subsidiaries) that, if adversely determined, would, individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect. To the Company’s knowledge, no event has occurred or circumstances exist
that would reasonably be expected to give rise to, or serve as a basis for, any
such Action.

(b) Except as set forth in Section 3.13(b) of the Disclosure Schedule, there are
no material outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against the Company or any of its Subsidiaries or any of
their respective properties or assets. The Company and each of its Subsidiaries
is in compliance with the terms of each material Governmental Order applicable
to it. No event has occurred or circumstances exist that would reasonably be
expected to constitute or result in (with or without notice or lapse of time) a
violation of any such Governmental Order.

Section 3.14 Compliance With Laws; Permits.

(a) Except as set forth in Section 3.14(a) of the Disclosure Schedule and/or the
Requisite SEC Reports filed on or prior to the date hereof, the Company and each
of its Subsidiaries has, since the IPO Date, complied, and is now complying, in
all material respects, with all Laws applicable to it or its business,
properties or assets.

(b) Except as set forth in the Requisite SEC Reports filed on or prior to the
date hereof, all material Permits required for the Company and each of its
Subsidiaries to conduct its business have been obtained by it and are valid and
in full force and effect. All fees and charges with respect to such Permits as
of the date hereof have been paid in full. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any such Permit.



14

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Section 3.15 Environmental Matters.  Except as set forth in the Requisite SEC
Reports filed on or prior to the date hereof, the Company and its Subsidiaries
(i) are in material compliance with all federal, state, local and foreign laws
relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including laws relating to emissions, discharges, releases or
threatened releases of Hazardous Materials into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all material permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (iii) are in material compliance with all terms and conditions
of all such permits, licenses and approvals. 

Section 3.16 Employee Benefit Matters.  Each “employee benefit plan” within the
meaning of Section 3(3) of ERISA which is maintained, sponsored, contributed to,
or required to be contributed to by the Company or any of its ERISA Affiliates
or Subsidiaries for the benefit of any current or former employee, officer or
director of the Company or any of its Subsidiaries (each, a “Benefit Plan”) has
been established, administered and maintained in accordance with its terms in
all material respects and in material compliance with all applicable Laws
(including ERISA and the Code).

Section 3.17 Employment Matters.  None of the Company nor any of its
Subsidiaries is, and has not been since the IPO Date, a party to, bound by, or
negotiated any collective bargaining agreement or other Contract with a union,
works council or labor organization (collectively, “Union”), and there is not,
and has not been since the IPO Date, any Union representing or purporting to
represent any employee of the Company or any of its Subsidiaries. Since the IPO
Date, there has not been, nor has there been any threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute with respect to the Company or its
Subsidiaries. 

Section 3.18 Taxes.  

(a) Except as set forth in Section 3.18 of the Disclosure Schedule and/or the
Requisite SEC Reports filed on or prior to the date hereof, each of the Company
and its Subsidiaries has timely filed (taking into account all extensions for
filing) all Tax Returns that it was required to file. All such Tax Returns are
complete and correct in all material respects.  All Taxes due and owing by the
Company or any of its Subsidiaries (whether or not shown on any Tax Return) have
been timely paid other than any which the Company or any of its Subsidiaries is
contesting in good faith by appropriate procedures and adequate accruals or
reserves (as determined in accordance with GAAP) have been established on the
books and financial statements of the Company or such Subsidiary for such Taxes.

(b) Each of the Company and its Subsidiaries has withheld and paid each Tax
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, customer, stockholder or
other party, and complied with all information reporting and backup withholding
provisions of applicable Law.

(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company or any of its Subsidiaries.

(d) All deficiencies asserted, or assessments made, against the Company or any
of its Subsidiaries as a result of any examinations by any taxing authority have
been fully paid.



15

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(e) Except as set forth in Section 3.18 of the Disclosure Schedule, none of the
Company nor any of its Subsidiaries is a party to any pending Action or to the
Company's knowledge any threatened Action, in each such case by any taxing
authority.

(f) None of the Company nor any of its Subsidiaries has been a member of an
affiliated, combined, consolidated or unitary Tax group for Tax purposes, other
than the group of which the Company is the common parent. None of the Company
nor any of its Subsidiaries has any Liability for Taxes of any Person (other
than the Company and its Subsidiaries) under Treasury Regulations Section
1.1502-6 (or any corresponding provision of state, local or foreign Law), as
transferee or successor, by contract or otherwise.

Section 3.19 Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions or any Transaction Document based upon arrangements made by or on
behalf of the Company.

Section 3.20 Transactions With Affiliates.  Except as set forth in the SEC
Reports filed on or prior to the date hereof and the Transaction Documents,
there are no Contracts or other transactions between or among the Company or any
of its Subsidiaries, on the one hand, and any officer, director, employee,
present or former stockholder (including any spouse, parent, sibling,
descendants (including adoptive relationships and stepchildren) of any such
natural persons, or trust or other entity in which any such natural persons or
such other individuals owns or otherwise holds any beneficial interest in) or
Affiliate of the Company or any of its Subsidiaries, on the other hand.

Section 3.21 Sarbanes Oxley; Internal Accounting Controls.  The Company and its
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes Oxley Act of 2002 applicable to it.

Section 3.22 Investment Company.  The Company is not, and immediately after
receipt of payment for the Shares and Warrants, will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.23 Registration Rights.  Except as contemplated by the Transaction
Documents, no Person has any right to cause the Company or any Subsidiary to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.

Section 3.24 Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its Knowledge would reasonably be
expected to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any written notification
that the SEC is contemplating terminating such registration. The Company has
not, in the twelve (12) months preceding the date hereof, received written
notice from the Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

Section 3.25 Application of Takeover Protections.  The Company has not adopted a
poison pill (including any distribution under a rights agreement).  The board of
directors of the Company has



16

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



authorized the Transactions, which authorization satisfies the board approval
requirements of Mo. Rev. Stat. 351.459(2).

Section 3.26 No Integrated Offering.  Assuming the accuracy of the Investor’s
representations and warranties set forth in Article IV and compliance with its
covenants in Article VI, neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
stockholder approval provisions of the Trading Market.

Section 3.27 Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the Transactions. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the Transactions and any
advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the Transactions is merely
incidental to the Investor’s purchase of the Shares and Warrants. The Company
further represents to the Investor that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the Transactions by the Company and its
representatives.

Section 3.28 Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent, if any, in connection with
the placement of the Securities.

Section 3.29 Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

Section 3.30 U.S. Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Code, and the Company shall so certify upon the Investor’s
request.

Section 3.31 Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.



17

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



ARTICLE IV
Representations and Warranties of Investor

Investor represents and warrants to the Company that the statements contained in
this Article IV are true and correct as of the date hereof.

Section 4.01 Organization and Authority of Investor.  Investor is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Delaware. Investor has full limited liability company
power and authority to enter into this Agreement and the other Transaction
Documents to which Investor is a party, to carry out its obligations hereunder
and thereunder and to consummate the Transactions. The execution and delivery by
Investor of this Agreement and any other Transaction Document to which Investor
is a party, the performance by Investor of its obligations hereunder and
thereunder and the consummation by Investor of the Transactions have been duly
authorized by all requisite limited liability company action on the part of
Investor. This Agreement has been duly executed and delivered by Investor, and
(assuming due authorization, execution and delivery by the Company) this
Agreement constitutes a legal, valid and binding obligation of Investor
enforceable against Investor in accordance with its terms. When each other
Transaction Document to which Investor is or will be a party has been duly
executed and delivered by Investor (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Investor enforceable against it in accordance
with its terms except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by Laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable Law.

Section 4.02 No Conflicts; Consents.  The execution, delivery and performance by
Investor of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the Transactions, do not and will not: (a)
conflict with or result in a violation or breach of, or default under, any
provision of the certificate of formation, operating agreement or other
organizational documents of Investor; (b) conflict with or result in a violation
or breach of any provision of any Law or Governmental Order applicable to
Investor; or (c) require the consent or waiver of, notice to or other action by
any Person under, conflict with, result in a violation or breach of, constitute
a default or an event that, with or without notice or lapse of time or both,
would constitute a default under, result in the acceleration of or create in any
party the right to accelerate, terminate, modify or cancel any Contract to which
Investor is a party or by which it is bound or to which any of its properties
and assets are subject except for (solely in regards to the foregoing clause
(c)) any such consent, waiver, notice, conflict, violation, breach, default,
acceleration, right to accelerate, terminate, modify or cancel that would not
reasonably be expected to, individually or in the aggregate, materially
interfere with the Investor’s ability to comply with its obligations under any
Transaction Document.  No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Investor in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation by the
Investor of the Transactions.

Section 4.03 Investment Purpose.  Investor is acquiring the Securities pursuant
to an exemption from registration under the Securities Act solely for its own
account for investment purposes, not as nominee or agent, and not with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act. Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act.  Investor acknowledges that the Securities are not
registered under the Securities Act, or any state securities laws, and that the
Securities may not be transferred or sold, and Investor agrees not to transfer
or sell the



18

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Securities, except pursuant to the registration provisions of the Securities Act
or pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable.

Section 4.04 Investor Status.  At the time Investor was offered the Shares and
the Warrants, it was, and as of the date hereof it is an “accredited investor”
as defined in Rule 501 under the Securities Act. Investor is not a broker-dealer
registered under Section 15 of the Exchange Act. Investor is acting alone in its
determination as to whether to invest in the Securities. Investor is not party
to any voting agreements or similar arrangements with respect the Securities.
Investor is not a member of a partnership, limited partnership, syndicate, or
other group for the purpose of acquiring, holding, voting or disposing of the
Securities. 

Section 4.05 General Solicitation.  Investor is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

Section 4.06 Experience of Investor.  Investor, either alone or together with
its representatives, (a) has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, (b) has so evaluated the
merits and risks of such investment and (c) based thereon and on its own
knowledge, has formed an independent judgment concerning the advisability of the
Transactions. Investor is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

Section 4.07 Disclosure of Information.  Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.

Section 4.08 Restricted Securities.  Investor understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act and may not be offered, resold, pledged or otherwise transferred except
(i) pursuant to an exemption from registration under the Securities Act or
pursuant to an effective registration statement in compliance with Section 5
under the Securities Act and (ii) in accordance with all applicable securities
laws of the states of the United States and other jurisdictions.

Section 4.09 Financing.  Investor currently has capital commitments sufficient
to, and at the Closing will have available funds necessary to, consummate the
Transactions and pay the Purchase Price on the terms and conditions contemplated
by this Agreement. As of the date hereof, Investor is not aware of any reason
why the funds sufficient to fulfill its obligations under the Transaction
Documents (including paying the Purchase Price) will not be available on the
Closing Date.

Section 4.10 Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions or any Transaction Document based upon arrangements made by or on
behalf of Investor. 

Section 4.11 No Other Company Representations or Warranties.  Except for and
solely to the extent of the representations and warranties expressly set forth
in Article III and such representations and warranties set forth in the other
Transaction Documents, Investor hereby acknowledges that neither the Company nor
any of its Subsidiaries, nor any other Person, has made or is making, and
Investor has not relied on and is not relying on, any other representation or
warranty of any kind whatsoever, whether oral



19

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



or written, express or implied, statutory or otherwise, with respect to the
Securities, the Company or any of its Subsidiaries or their respective
businesses, operations, assets, liabilities, condition (financial or otherwise)
or prospects, including with respect to any information provided or made
available to the Investor or any of its Representatives or any information
developed by the Investor or any of its Representatives. The Investor, on behalf
of itself and on behalf of its Affiliates, expressly waives any such claim
relating to any such other representations or warranties, except with respect to
fraud.

Section 4.12 Arm’s Length Transaction.  The Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions. Additionally, without limiting the representations and
warranties of the Company in Article III, the Investor (a) is not relying on the
Company for any legal, tax, investment, accounting or regulatory advice, (b) has
consulted with its own advisors concerning such matters and (c) shall be
responsible for making its own independent investigation and appraisal of the
Transactions.

Section 4.13 Private Placement Consideration.  Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes and (b) no U.S. state or federal agency has made
any finding or determination as to the fairness of the terms of the sale of the
Preferred Shares or any recommendation or endorsement thereof.

Section 4.14 Certain Transactions and Confidentiality.  Other than consummating
the Transactions, Investor has not, nor has any Person acting on behalf of or
pursuant to any understanding with Investor, directly or indirectly executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing as of the time that such Investor first received a
term sheet (written or oral) from the Company or any other Person representing
the Company setting forth the material terms of the Transactions and ending
immediately prior to the execution hereof. Investor has maintained the
confidentiality of all disclosures made to it in connection with the
Transactions (including the existence and terms of this transaction).

Section 4.15 Rule 506.  Investor is not subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3).

ARTICLE V
Conditions to Closing

Section 5.01 Conditions to Obligations of All Parties.  The obligations of each
party to consummate the Transactions shall be subject to the fulfillment, at or
prior to the Closing, of each of the following conditions:

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making any of the Transactions illegal, otherwise restraining or prohibiting
consummation of any of the Transactions or causing any of the Transactions to be
rescinded following completion thereof.

(b) (i) Holders of not less than a majority of the issued and outstanding shares
of Common Stock shall have approved the Corporate Actions contemplated by
clauses (a), (b) and (d) of the definition of “Corporate Actions” and (ii) a
majority of the total votes cast on the proposal shall have approved the
Corporate Actions contemplated by clause (c) of the definition of “Corporate
Actions” (the “Stockholder Approval”).



20

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(c) All Corporate Filings shall have been completed.

Section 5.02 Conditions to Obligations of Investor.  The obligations of Investor
to consummate the Transactions shall be subject to the fulfillment or Investor’s
waiver, at or prior to the Closing, of each of the following conditions:

(a) This Agreement and each of the other Transaction Documents shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Investor.

(b) All of the Company’s representations and warranties in Article III (i) shall
have been accurate in all material respects as of the date of this Agreement and
(ii) shall be accurate in all material respects as of the time of the Closing
(except for representations and warranties that speak as of a specific date,
which shall be true and correct in all material respects as of such specific
date and except that no effect shall be given to the exception in the first
paragraph of Article III relating to obtaining Stockholder Approval and
completing Corporate Filings for purposes of this clause (ii)).

(c) The Company shall have performed, satisfied and complied in all material
respects with the covenants and agreements required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing.

(d) Investor shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying:

(i) that attached thereto are true and complete copies of all resolutions and
other consents adopted by the board of directors and stockholders (including the
Stockholder Approval) of the Company authorizing and approving the execution,
delivery, filing and performance of this Agreement and the other Transaction
Documents and the consummation of the Transactions, and that all such
resolutions and consents are in full force and effect as of the Closing and are
all the resolutions and consents adopted in connection with the Transactions;

(ii) that attached thereto are true and complete copies of the articles of
incorporation, by-laws or other organizational documents of the Company and that
such organizational documents are in full force and effect as of the Closing;
and

(iii) the names and signatures of the officers of the Company authorized to sign
this Agreement, the other Transaction Documents and the other documents to be
delivered hereunder and thereunder.

(e) The Company shall have provided to Investor evidence of the completion of
the Corporate Filings. 

(f) The Company shall have delivered, or caused to be delivered, to Investor
each of the following, each in form and substance satisfactory to Investor:

(i) stock certificates evidencing the Shares;

(ii) an opinion of legal counsel to the Company, dated as of the Closing Date,
in form and substance reasonably acceptable to Investor and Company;



21

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(g) The Company shall have delivered, or caused to be delivered, to Investor an
executed Indemnification Agreement, dated as of the Closing Date, in form and
substance reasonably acceptable to Investor and Company for Investor’s
representative nominated to the board of directors of the Company pursuant to
the terms of the Stockholders Agreement.

(h) Such other documents or instruments as Investor reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Stockholders Agreement (including the Voting Agreement in substantially the form
of Exhibit E).

(i) Investor shall have received satisfactory evidence that Lender shall have
eliminated from the loan documentation with Lender any provision requiring the
Company to fund a reserve or other similar account in the event of the failure
to meet a specified financial ratio.

Section 5.03 Conditions to Obligations of the Company.  The obligations of the
Company to consummate the Transactions shall be subject to the fulfillment or
the Company’s waiver, at or prior to the Closing, of each of the following
conditions:

(a) This Agreement and each of the other Transaction Documents shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to the Company.

(b) All of Investor’s representations and warranties in Article IV (i) shall
have been accurate in all material respects as of the date of this Agreement and
(ii) shall be accurate in all material respects as of the time of the Closing
(except for representations and warranties that speak as of a specific date,
which shall be true and correct in all material respects as of such specific
date).

(c) Investor shall have performed, satisfied and complied in all material
respects with the covenants and agreements required by this Agreement to be
performed, satisfied or complied with by Investor at or prior to the Closing.

(d) The Company shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Investor certifying the names and
signatures of the officers of Investor authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

(e) Investor shall have delivered to the Company cash in an amount equal to the
Purchase Price by wire transfer in immediately available funds, to an account or
accounts designated in writing by the Company to Investor.

ARTICLE VI
Covenants

Section 6.01 Affirmative Covenants.  Unless the Company has received the prior
written consent or waiver of the Investor, the Company and its Subsidiaries
shall, between the date hereof and the Closing Date, be subject to each of the
following covenants:

(a) The Company shall, and shall cause each of its Subsidiaries to, maintain (i)
under the Laws of its respective state of incorporation or formation its valid
corporate or other existence and good standing and (ii) all material Permits
necessary to the conduct of its businesses.



22

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(b) The Company shall, and shall cause each of its Subsidiaries to, comply with
all Laws applicable to it or its business, properties or assets, the violation
of which would reasonably be expected to have a Material Adverse Effect.

(c) The Company shall, and shall cause each of its Subsidiaries to, pay and
discharge all Taxes due and owing by the Company or such Subsidiary before the
same becomes delinquent and before penalties accrue thereon, unless and to the
extent such Taxes are being contested in good faith by appropriate procedures
and adequate accruals or reserves (as determined in accordance with GAAP) have
been established on the books and financial statements of the Company or such
Subsidiary for such Taxes.

(d) The Company shall, and shall cause each of its Subsidiaries to, pay and
discharge all claims for labor, material and supplies which, if unpaid and
delinquent, would become under applicable Law a Lien upon property of the
Company or any of its Subsidiaries, unless and to the extent such claims are
being contested in good faith by appropriate procedures or adequate accruals or
reserves (as determined in accordance with GAAP) have been established on the
books and financial statements of the Company or such Subsidiary for such
claims.

(e) The Company shall, and shall cause each of its Subsidiaries to, maintain and
keep its properties and assets in good repair, working order and condition,
ordinary wear and tear excepted and exclusive of any damage to such properties
and assets adequately covered by insurance.

(f) The Company shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies (i) property and
casualty and other insurance covering risks and hazards of such types and in
such amounts as are customary for adequately insured companies of similar size
engaged in similar industries and lines of business, and (ii) directors’ and
officers’ liability insurance on terms and conditions reasonably satisfactory in
all material respects to Investor.

Section 6.02 Assurances Prior to Closing.  Subject to the terms and conditions
of this Agreement and subject to applicable law, the rules and regulations of
the Trading Market and the Company’s articles of incorporation and bylaws, the
Company shall use its commercially reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate and make effective the Transactions
as promptly as reasonably practicable after the date hereof, including promptly
preparing and filing a proxy statement with the SEC which proxy statement shall
contain the recommendation of the board of directors of the Company to vote in
favor of the Transactions, including the Corporate Actions, provided that
nothing herein shall be interpreted as requiring the board of directors of the
Company to recommend, continue to recommend, or refrain from withdrawing or
modifying any recommendation in favor of the Transactions to the extent the
board of directors of the Company determines in good faith, after consultation
with its outside counsel, that to do so would result in the violation of its
fiduciary duties under applicable Law.  Notwithstanding the foregoing, the
Investor acknowledges and agrees that the Company may defer seeking the
Stockholder Approval until its annual meeting of stockholders provided that such
annual meeting of stockholders is validly convened on or before October 25,
2016.  Prior to filing any preliminary or other proxy statement (or any
amendment) with the SEC, the Company will provide the Investor reasonable
opportunity to comment on such preliminary or other proxy statement (or
amendment) and the Company will include in any such preliminary or other proxy
statement (or amendment) so filed with the SEC any modifications or amendments
reasonably proposed by the Investor or its counsel. Investor agrees to vote all
shares of Common Stock beneficially owned by Investor or any Affiliate of
Investor in favor of the actions subject to the Stockholder Approval, at every
duly called meeting of the stockholders of the Company at which such matters are
duly considered and at every adjournment or postponement thereof.



23

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Section 6.03 Further Assurances. 

(a) Following the Closing, each of the parties hereto shall, and shall cause
their respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
Transactions.

(b) The Company shall pay when due all transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax). The Company shall, at its own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and Investor shall cooperate with respect thereto as necessary).

(c) The Company shall treat the Series A Preferred Stock as equity for U.S.
federal income tax purposes and shall file all of its Tax Returns in a manner
that is consistent with such treatment.

(d) The Company shall provide prompt written notice to Investor upon becoming
aware of any facts or circumstances that would reasonably be expected to cause
the condition set forth in Section 5.02(b)(ii) to be incapable of fulfillment.

Section 6.04 Option to Issue.  

(a) The Investor hereby grants the option to the Company pursuant to which the
Company may by written notice at any time, and from time to time, from the
Closing Date until the date that is two (2) years from the Closing Date require
Investor to purchase up to an additional 20,000 shares of Series A Preferred
Stock (the “Additional Shares) for a purchase price of $1,000 per Additional
Share. Any sale of Additional Shares shall be on identical economic terms and
conditions as those set forth in the Transaction Documents (including conversion
price, warrant coverage and exercise price). Subject to the immediately
preceding sentence, any sale of Additional Shares shall (i) be subject to terms
and conditions (other than economic terms and conditions which shall be
identical to those contained in the Transaction Documents) substantially the
same as those set forth in the Transaction Documents, and (ii) include warrants
with terms and conditions (including warrant coverage and exercise price)
substantially the same as those set forth in the Transaction Documents.

(b) In addition to the conditions set forth in Section 6.04(a), the obligations
of the Investor to purchase the Additional Shares shall be subject to the
fulfillment of each of the following conditions:

(i) No Material Adverse Effect shall have occurred or be continuing;

(ii) The average closing price of the Common Stock for the ten trading days
preceding the execution of definitive documents evidencing the sale of the
Additional Shares to the Investor is not less than the Stock Price;

(iii) The Investor shall be reasonably satisfied with the manner in which the
Company intends to use the net cash proceeds from the sale of the Additional
Sales; and

(iv) The Company shall have successfully implemented an EB-5 Immigrant Investor
Program with respect to Mount Snow and one investors’ applications shall have
been approved.

Section 6.05 Furnishing of Information.  Until the earliest of the time that (i)
the Investor does not own Shares or (ii) the Warrants have expired, the Company
covenants to maintain the registration of



24

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.

Section 6.06 Securities Laws Disclosure, Publicity.  The Company shall (a) by
9:00 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the Transactions
and (b) file a Current Report on Form 8-K, including the Transaction Documents
as exhibits thereto (including the Disclosure Schedule), with the SEC within the
time required by the Exchange Act. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Investor, or include the name of the
Investor in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of the Investor, which consent shall
not be unreasonably withheld, conditioned or delayed, except (a) as required by
federal securities law in connection with the filing of final Transaction
Documents with the SEC and (b) to the extent such disclosure is required by law
or Trading Market regulations, in which case the Company shall provide the
Investor with prior notice of such disclosure permitted under this clause
(b).  Investor hereby acknowledges that it is aware, and that it will advise its
Affiliates and Representatives who are provided material non-public information
concerning the Company or its securities, that the United States securities Laws
prohibit any Person who has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communication of such information to any other Person under circumstances in
which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities.

Section 6.07 Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares and Warrants hereunder for general corporate purposes,
including working capital purposes and growth investments, and shall not use
such proceeds in violation of FCPA or OFAC regulations.

Section 6.08 No Integration.  Investor shall take no action prior to Closing to
become a group such that any Transaction would require any stockholder approval
(other than the Stockholder Approval).

ARTICLE VII
Indemnification

Section 7.01 Survival.  

(a) Notwithstanding anything herein to the contrary, “survival” of any
representation, warranty, covenant or agreement means that a party may only seek
indemnification for non-fulfillment or breach thereof if such non-fulfillment or
breach is discovered, and written notice of such non-fulfillment or breach with
reasonable details regarding the known facts or circumstances giving rise
thereto (a “Claim Notice”) is provided in accordance with this Article VII,
prior to the expiration of the applicable survival period, and thereafter such
claim for indemnification may be pursued until the final resolution of such
claim in accordance with the provisions of this Article VII.  A Claim Notice may
not be based solely on supposition or conjecture.

(b) All representations and warranties contained herein and the covenants
contained in Section 6.01 shall expire at 11:59 p.m. on the date that is
eighteen (18) calendar months after the Closing Date; provided,  however, that
the representations and warranties set forth in Sections 3.01(a), (c) and (d),
 Section 3.02,  Section 3.05,  Section 3.19,  Section 3.25,  Section 4.01 and
Section 4.10 (each of the foregoing, a “Fundamental Representation”) shall
survive the closing indefinitely and provided, further, that  the
representations and warranties set forth in Section 3.18 shall survive for the
full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60



25

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



days.  All covenants and agreements of the parties contained herein (other than
the covenants in Section 6.01) shall survive the Closing indefinitely or for the
period explicitly specified therein.     

Section 7.02 Indemnification.  

(a) Subject to the other terms and conditions of this Article VII, the Company
shall indemnify and defend Investor and its Representatives against, and shall
hold each of them harmless from and against, and shall pay and reimburse each of
them for, any and all Losses incurred or sustained by, or imposed upon, any of
them based upon, arising out of, with respect to or by reason of: (i) any
inaccuracy in or breach of any of the representations or warranties of the
Company contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Company pursuant to this Agreement or (ii) any
breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Company pursuant to this Agreement.

(b) Subject to the other terms and conditions of this Article VII, the Investor
shall indemnify and defend the Company and its Representatives against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
any of them based upon, arising out of, with respect to or by reason of: (i) any
inaccuracy in or breach of any of the representations or warranties of the
Investor contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Investor pursuant to this Agreement or (ii) any
breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Investor pursuant to this Agreement.

Section 7.03 Third Party Claims.  

(a)Promptly after receipt by a Person entitled to indemnity under Section 7.02
(an “Indemnified Person”) of notice of the assertion of a Third Party Claim
against it, such Indemnified Person shall give notice to the Person obligated to
indemnify under Section 7.02 (an “Indemnifying Person”) of the assertion of such
Third Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.

(b)The Indemnifying Person shall be entitled to participate in the defense of
such Third Party Claim and, to the extent that it wishes (unless (i) the
Indemnifying Person is also a Person against whom the Third Party Claim is made
and the Indemnified Person determines in good faith that joint representation
would be inappropriate or (ii) the Indemnifying Person fails to provide
reasonable assurance to the Indemnified Person of its financial capacity to
defend such Third Party Claim and provide indemnification with respect to such
Third Party Claim), to assume the defense of such Third Party Claim with counsel
reasonably satisfactory to the Indemnified Person.  After notice from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such Third Party Claim, the Indemnifying Person shall not, so long as
it diligently conducts such defense, be liable to the Indemnified Person under
this Article VII for any fees of other counsel or any other expenses with
respect to the defense of such Third Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such Third
Party Claim.  If the Indemnifying Person assumes the defense of a Third Party
Claim, no compromise or settlement of such Third Party Claims may be effected by
the Indemnifying Person without the Indemnified Person’s prior written consent
(which shall not be unreasonably conditioned, delayed or withheld) unless (A)
there is no finding or admission of any violation of Law or any violation of the
rights of any Person; and (B) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Person.  If notice is given to an
Indemnifying Person of the assertion of any Third Party Claim and the
Indemnifying Person does not, within twenty (20) days after the Indemnified
Person’s notice is given, give notice to the Indemnified



26

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Person of its election to assume the defense of such Third Party Claim, the
Indemnified Person shall assume the defense of such Third Party Claim.  If the
Indemnified Person assumes the defense of a Third Party Claim, no compromise or
settlement of such Third Party Claims may be effected by the Indemnified Person
without the Indemnifying Person’s prior written consent (which shall not be
unreasonably conditioned, delayed or withheld).  An Indemnifying Person that
elects not to assume the defense of a Third Party Claim shall be permitted to
participate in such defense at its own expense.

(c)With respect to any Third Party Claim subject to indemnification under this
Article VII: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third Party Claim.

(d)Subject to the limitations set forth in this Article VII, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by a written claim notice in accordance with Section 7.01 to the party from whom
indemnification is sought.

Section 7.04 Certain Limitations.

(a) The Company shall not be liable to the Indemnified Persons for
indemnification under Section 7.02(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in the Fundamental
Representations), until the aggregate amount of all Losses in respect of
indemnification under Section 7.02(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in the Fundamental
Representations) exceeds $200,000, in which event the Company shall be required
to pay or be liable for only such Losses as exceed such threshold.

(b) For purposes of this Article VII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to materiality,
“Material Adverse Effect” or other similar qualification contained in or
otherwise applicable to such representation or warranty.

Section 7.05 Payments.  Once a Loss is agreed to by the Indemnifying Person or
finally adjudicated to be payable pursuant to this Article VII, the Indemnifying
Person shall satisfy its obligations within 15 Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should the Indemnifying Person not make full payment
of any such obligations within such 15 Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Person or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to 8%. Such interest
shall be calculated daily on the basis of a 365-day year and the actual number
of days elapsed.

Section 7.06 Tax Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 7.07 Effect of Investigation.  No party shall be required to indemnify
any Person under Section 7.02 if the Person seeking indemnification had actual
knowledge prior to Closing of the breach giving rise to such claim for
indemnification.



27

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Section 7.08 Exclusive Remedies.  Subject to Section 9.12, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud on the part of a party
hereto in connection with the Transactions) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other party hereto and its Affiliates and each of their respective
Representatives arising under or based upon any Law, other than claims arising
from fraud on the part of a party hereto in connection with the Transactions and
except pursuant to the indemnification provisions set forth in this Article VII.
Nothing in this Section 7.08 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraud.

Section 7.09 Non-Recourse.  This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, and, subject only to the specific contractual provisions hereof, no
former, current or future equityholders, controlling persons, directors,
officers, employees, agents or Affiliates of any party hereto or any former,
current or future equityholder, controlling person, director, officer, employee,
general or limited partner, member, manager, advisor, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Person”) shall have any liability for
any obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the Transactions or in respect of any representations or warranties made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other parties hereto, in no event shall any party or any of
its Affiliates seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Person.

ARTICLE VIII
Termination

Section 8.01 Termination.  This Agreement may be terminated at any time prior to
the Closing Date:

(a) upon the mutual written consent of the Company and the Investor;

(b) by the Company if any of the conditions set forth in Section 5.01 or 5.03
becomes incapable of fulfillment;

(c) by the Investor if any of the conditions set forth in Section 5.01 or 5.02
becomes incapable of fulfillment; or

(d) by written notice by the Investor to the Company or by the Company to the
Investor, if the Closing Date shall not have occurred on or before November 15,
2016,

except that (i) the Investor may not so terminate this Agreement pursuant to
clause (c) or (d) if the incapability of such fulfillment or absence of such
occurrence is due to the breach by Investor of any of its representations,
warranties, covenants or agreements under this Agreement or any other
Transaction Document and (ii) the Company may not so terminate this Agreement
pursuant to clause (b) or (d) if the



28

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



incapability of such fulfillment or absence of such occurrence is due to the
breach by the Company of any of its representations, warranties, covenants or
agreements under this Agreement or any other Transaction Document.

Section 8.02 Effect of Termination.  In the event of the termination of this
Agreement pursuant to Section 8.01, this Agreement (other than with respect to
Article I, this Section 8.02 and ARTICLE IX, which shall continue in effect)
shall thereafter terminate and have no effect, without any liability on the part
of any party or its Affiliates or representatives in respect thereof, except
that nothing herein will relieve any party from liability for any prior breach
of this Agreement. If this Agreement is terminated pursuant to Section 8.01
because of the failure to obtain Stockholder Approval and the board of directors
of the Company has failed to recommend or continue to recommend or has withdrawn
or modified its recommendation to vote in favor of the Transactions, including
the Corporate Actions, the Company shall not later than three (3) Business Days
after a request by the Investor, reimburse the Investor for its out of pocket
expenses (including legal fees) incurred in connection with the Transactions up
to a maximum aggregate amount of $125,000.

ARTICLE IX
Miscellaneous

Section 9.01 Public Announcements.  No party hereto shall issue any press
release or make any other public announcement or disclosure with respect to this
Agreement and the Transactions without the prior written consent of the other
party, except for any press release, public announcement or other public
disclosure that is required by applicable law or governmental regulations, by
order of a court of competent jurisdiction, or by securities exchange to which
the relevant party is subject, in which case the party required to make the
release or announcement shall use its reasonable best efforts to allow the other
party reasonable time to comment on such release or announcement in advance of
such issuance. Prior to making any such required disclosure the disclosing party
shall have given written notice to the non-disclosing party describing in
reasonable detail the proposed content of such disclosure and shall permit the
non-disclosing party to review and comment upon the form and substance of such
disclosure.

Section 9.02 Expenses.  Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the Transactions shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.

Section 9.03 Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.03):

﻿

 

If to the Company:

Peak Resorts, Inc.

﻿

17409 Hidden Valley Drive

Wildwood, MO 63025



29

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



﻿

E-mail: timboyd@skihv.com

﻿

Attention: Chief Executive Officer

with a copy to:

Armstrong Teasdale

﻿

7700 Forsyth Blvd., Suite 1800
Clayton, MO 63105

﻿

Facsimile: 314.552.4886

﻿

E-mail: jbyrne@armstrongteasdale.com

﻿

Attention: Jennifer R. Byrne

If to Investor:

CAP 1 LLC

﻿

655 Madison Avenue

New York, NY 10065

﻿

Facsimile: 212 317 4169

﻿

E-mail: rh@srllc.com

﻿

Attention: Rory Held

with a copy to:

Chadbourne & Parke LLP

1301 Avenue of the Americas

New York, NY 10019 - 6022

﻿

Facsimile: 212-541-5369

﻿

E-mail: fvellucci@chadbourne.com

﻿

Attention: Frank S. Vellucci

﻿

Section 9.04 Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedule and Exhibits mean the Articles
and Sections of, and Disclosure Schedule and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The



30

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



Disclosure Schedule and Exhibits referred to herein shall be construed with, and
as an integral part of, this Agreement to the same extent as if they were set
forth verbatim herein.

Section 9.05 Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 9.06 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

Section 9.07 Entire Agreement.  This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter, including the Summer
Road/ Peak Term Sheet dated as of June 28, 2016. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedule (other
than an exception expressly set forth as such in the Disclosure Schedule), the
statements in the body of this Agreement will control.

Section 9.08 Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign all or any portion of its rights
or obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, that
prior to the Closing Date, Investor may, without the prior written consent of
the Company, assign all or any portion of its rights under this Agreement to one
or more of its Affiliates.

Section 9.09 No Third-Party Beneficiaries.  Except as provided in Article VII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 9.10 Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 9.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).



31

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
CITY OF NEW YORK AND COUNTY OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11(c).

Section 9.12 Specific Performance.  The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking, in
addition to any other remedy to which they are entitled at law or in equity.

Section 9.13 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

Section 9.14 Disclosure Schedule.  The Disclosure Schedule is incorporated
herein and expressly made a part of this Agreement as though completely set
forth herein.  The inclusion of any matter in any Section of the Disclosure
Schedule shall not constitute an admission that such matter is material, is
required to be disclosed therein or would reasonably be expected to have a
Material Adverse Effect.  The information in the Disclosure Schedule constitutes
(a) exceptions to particular representations, warranties, covenants and
obligations of Seller as set forth in this Agreement or (b) descriptions or
lists of assets and liabilities and other items referred to in this
Agreement.  Notwithstanding any specific reference to a section or part of this
Agreement in any of the disclosures set



32

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



forth in the Disclosure Schedule, such disclosures shall be deemed to have been
disclosed with respect to all other sections of this Agreement to which such
disclosure is reasonably apparent.  Terms used in the Disclosure Schedule and
not otherwise defined therein shall have the same meanings as are ascribed to
such terms in this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

33

CPAM: 9910021.10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

﻿

PEAK RESORTS, INC.

By  /s/ Timothy D. Boyd

Name: Timothy D. Boyd

Title:  President/CEO

﻿

CAP 1 LLC

By  /s/ David Sackler

Name:  David Sackler

Title:  President

 

34

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

﻿

﻿

CERTIFICATE OF DESIGNATION OF

SERIES A CUMULATIVE CONVERTIBLE PREFERRED STOCK OF

PEAK RESORTS, INC.

We, Stephen Mueller, Chief Financial Officer and Corporate Secretary, of Peak
Resorts, Inc., a corporation organized and existing under the General and
Business Corporation Law of Missouri (the “Company”), in accordance with the
provisions of Section 351.180 under the General and Business Corporation Law of
Missouri (the “Act”), DO HEREBY CERTIFY:

That pursuant to the authority conferred upon the Board of Directors by the
Amended and Restated Articles of Incorporation (the “Articles of Incorporation”)
and the Amended and Restated Bylaws (the “Bylaws”) of the Company, the Board of
Directors on ______________, 2016, adopted the following resolution (the
“Resolution”) creating a series of Preferred Stock designated as Series A
Cumulative Convertible Preferred Stock, par value $0.01 per share:

WHEREAS, the Amended and Restated Articles of Incorporation of the Company (the
“Articles of Incorporation”) authorize the issuance of up to 40,000 shares of
preferred stock, par value $0.01 per share, of the Company (“Preferred Stock”)
in one or more series, and expressly authorizes the Board of Directors of the
Company (the “Board”), subject to limitations prescribed by law, to provide, out
of the unissued shares of Preferred Stock, for series of Preferred Stock, and,
with respect to each such series, to establish and fix the number of shares to
be included in any series of Preferred Stock and the designation, rights,
preferences, powers, restrictions and limitations of the shares of such series;
and

WHEREAS, it is the desire of the Board to establish and fix the number of shares
to be included in a new series of Preferred Stock and the designation, rights,
preferences and limitations of the shares of such new series.

NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the issue
of a series of Preferred Stock and does hereby in this Certificate of
Designation (the “Certificate of Designation”) establish and fix and herein
state and express the designation, rights, preferences, powers, restrictions and
limitations of such series of Preferred Stock as follows:

ARTICLE I
Designation.

There shall be a series of Preferred Stock that shall be designated as “Series A
Cumulative Convertible Preferred Stock” (the “Series A Preferred Stock”) and the
number of Shares constituting such series shall be forty thousand
(40,000).  Subject to the requirements of the Act, the Articles of Incorporation
and this Certificate of Designation, the number of shares of Preferred Stock
that are designated as Series A Preferred Stock may be increased or decreased by



1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

vote of the Board; provided, that no decrease shall reduce the number of shares
of Series A Preferred Stock to a number less than the number of such shares then
outstanding. The rights, preferences, powers, restrictions and limitations of
the Series A Preferred Stock shall be as set forth herein.

ARTICLE II
Defined Terms.

For purposes hereof, the following terms shall have the following meanings:

“Affiliate” means any person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Articles of Incorporation” has the meaning set forth in the Recitals.

“Board” has the meaning set forth in the Recitals.

“Bylaws” shall have the meaning set forth in the preamble to this Certificate of
Designations.

“Capital Stock” of any Person shall mean any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

“Certificate of Designation” has the meaning set forth in the Recitals.

“Change of Control” means (a) any “person” or “group” (each as used in Sections
13(d) and 14(d) of the Exchange Act) other than the Permitted Holders shall
beneficially own (within the meaning of Rules 13d-3 and 13d-5 of the Exchange
Act) more than 50% of the Common Stock; (b) any sale, lease or transfer or
series of sales, leases or transfers of all or substantially all of the
consolidated assets of the Company and its Subsidiaries taken as a whole; (c)
any sale, transfer or issuance (or series of sales, transfers or issuances) of
capital stock by the Company or the holders of Common Stock (or other voting
stock of the Company) that results in the inability of the holders of Common
Stock (or other voting stock of the Company) immediately prior to such sale,
transfer or issuance to designate or elect a majority of the board of directors
(or its equivalent) of the Company; or (d) any merger, consolidation,
recapitalization or reorganization of the Company with or into another Person
(whether or not the Company is the surviving corporation) that results in the
inability of the holders of Common Stock (or other voting stock of the Company)
immediately prior to such merger, consolidation, recapitalization or
reorganization to designate or elect a majority of the board of directors (or
its equivalent) of the resulting entity or its parent company.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the Preamble.





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

“Conditional Conversion” has the meaning set forth in Section 8.02(a).

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options, the
Warrants and the Series A Preferred Stock purchased pursuant to the Purchase
Agreement.

“Conversion Price” has the meaning set forth in Section 8.01.

“Conversion Shares” means the shares of Common Stock or other capital stock of
the Company then issuable upon conversion of the Series A Preferred Stock in
accordance with the terms of Article VIII.

“Date of Issuance” means, for any Share of Series A Preferred Stock, [CLOSING
DATE OF INVESTMENT].

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Expiration Date” has the meaning set forth in Section 6.02.

“Initial Investor” means CAP1 LLC.

“Junior Securities” has the meaning set forth in Section 3.01(a).

“Liquidation” has the meaning set forth in Section 5.01(a).

“Liquidation Value” means, with respect to any Share on any given date, $1,000
(as adjusted for any stock splits, stock dividends, recapitalizations or similar
transaction with respect to the Series A Preferred Stock).

“Market Price” means the average closing price of the Common Stock on the twenty
(20) trading days preceding the date such market price is calculated.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities other than the Warrants and the
Purchase Agreement.

“Permitted Holders” means the Initial Investor, Mr. Timothy D. Boyd, Mr. Stephen
J. Mueller, Mr. Richard K. Deutsch, Mr. Glenn E. Boyd, Ms. Robin Graham, the
Initial Investor and their respective Affiliates.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

“Preferred Stock” has the meaning set forth in the Recitals.

“Purchase Agreement” means the Securities Purchase Agreement dated as of August
22, 2016 between the Company and the Initial Investor.





3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

“Requisite Holders” means at least a majority of the then outstanding shares of
Series A Preferred Stock, voting or consenting as a separate class with one vote
per Share, in person or by proxy.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

“Series A Preferred Stock” has the meaning set forth in Article I.

“Series A Redemption” means a redemption by the Company of all Shares of Series
A Preferred Stock in accordance with Section 7.01 and the repurchase of any
Shares of Series A Preferred Stock at the election of holders in accordance with
Section 7.02.

“Series A Redemption Date” means the date of the closing of a Series A
Redemption.

“Series A Redemption Notice” has the meaning set forth in Section 7.01.

“Series A Redemption Price” has the meaning set forth in Section 7.01.

“Share” means a share of Series A Preferred Stock.

“Stock Price” means $4.95.

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Warrants” means the followings warrants issued by the Company:  Warrant
Certificate No. 1 dated [_____] exercisable for 1,538,462 shares of Common Stock
at an exercise price of $6.50 per share,  Warrant Certificate No. 2 dated
[_____] exercisable for 625,000 shares of Common Stock at an exercise price of
$8.00 per share and Warrant Certificate No. 3 dated [_____] exercisable for
555,556 shares of Common Stock at an exercise price of $9.00 per share.

ARTICLE III
Rank.

Section 3.01 Rank. 

The Series A Preferred Stock shall, with respect to dividend rights or rights
upon liquidation, dissolution or winding up of the Company (whether voluntary or
involuntary), rank:

(a) senior to all classes or series of common stock and to any other class or
series of Capital Stock of the Company, the terms of which expressly provide
that such class or series ranks junior to the Series A Preferred Stock with
respect to payment of dividends and the distribution of assets upon the
liquidation, dissolution or winding-up of the Company (collectively, the “Junior
Securities”);



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

(b) on parity with any other class or series of Capital Stock of the Company,
the terms of which expressly provide that such class or series ranks on parity
with the Series A Preferred Stock with respect to payment of dividends and the
distribution of assets upon the liquidation dissolution or winding up of the
Company’s affairs;

(c) junior to any other class or series of Capital Stock of the Company, the
terms of which expressly provide that such class or series ranks senior to the
Series A Preferred Stock with respect to payment of dividends and the
distribution of assets upon the liquidation, dissolution or winding up of the
Company’s affairs; and

(d) junior to all of the Company’s existing and future indebtedness (except
indebtedness issued on or prior to the Expiration Date that is convertible into
or exercisable for any class or series of capital stock).

ARTICLE IV
Dividends.

Section 4.01 Accrual and Payment of Dividends.  From and after the date that is
nine (9) months from the Date of Issuance, cumulative dividends on each Share
shall accrue, whether or not declared by the Board and whether or not there are
funds legally available for the payment of dividends, on a daily basis in
arrears at the rate of 8% per annum on the sum of the Liquidation Value
thereof.  All accrued dividends on any Share shall be paid in cash only when, as
and if declared by the Board out of funds legally available therefor or upon a
liquidation or redemption of the Series A Preferred Stock in accordance with the
provisions of Article V or Article VII.  All accrued and accumulated dividends
on the Shares shall be paid prior and in preference to any dividend or
distribution on or redemption of any Junior Securities, provided that the
Company may, prior to the payment of all accrued and accumulated dividends on
the Shares, (a) declare or pay any dividend or distribution payable on the
Common Stock in shares of Common Stock or (b) repurchase Common Stock held by
employees or consultants of the Company upon termination of their employment or
services pursuant to agreements providing for such repurchase.  For the
avoidance of doubt, the Company may redeem or repurchase Junior Securities at
any time when there are no accrued or accumulated unpaid dividends on the Series
A Preferred Stock. The Company shall not be obligated to and shall not pay
holders of the Series A Preferred Stock any interest or sum of money in lieu of
interest if dividends are not declared with respect to any dividend period.  The
amount of dividends payable on the Series A Preferred Stock shall be calculated
on the basis of a 360-day year consisting of twelve 30-day months. Dollar
amounts resulting from that calculation shall be rounded to the nearest cent,
with one-half cent being rounded upward. Holders of Series A Preferred Stock
shall not be entitled to any dividends in excess of the full cumulative
dividends on the Series A Preferred Stock, as herein provided.

Section 4.02 Partial Dividend Payments.  When dividends are to be paid but not
in full by the Company (or a sum sufficient to pay them in full is not set apart
by the Company) on the Series A Preferred Stock and any other class or series of
Capital Stock ranking, as to dividends, on parity with the Series A Preferred
Stock, the Company, out of funds legally available therefor, shall declare any
dividends on the Series A Preferred Stock and such other class or series of
Capital Stock ranking, as to dividends, on parity with the Series A Preferred
Stock pro rata, so



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

that the amount of dividends so declared per share of Series A Preferred Stock
and such other class or series of Capital Stock shall in all cases bear to each
other the same ratio that accumulated and unpaid dividends per share on the
Series A Preferred Stock and such other class of series of Capital Stock (which
shall not include any accumulation in respect of unpaid dividends on such other
class or series of Capital Stock for prior dividend periods if such other class
or series of Capital Stock does not have a cumulative dividend) bear to each
other.

ARTICLE V
Liquidation.

Section 5.01 Liquidation.  In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company (a “Liquidation”), the
holders of Shares of Series A Preferred Stock then outstanding shall be entitled
to be paid out of the assets of the Company available for distribution to its
stockholders, before any payment shall be made to the holders of Junior
Securities by reason of their ownership thereof, and subject to the liquidation
rights and preferences of any other class or series of Capital Stock ranking, as
to liquidation rights, on parity with or senior to the Series A Preferred Stock
in the distribution of assets, an amount in cash equal to the aggregate
Liquidation Value of all Shares held by such holder, plus all unpaid accrued and
accumulated dividends on all such Shares (whether or not declared) to, but
excluding, the date of payment, but, shall not be entitled to any further
payment or other participation in any distribution of the available assets of
the Company.

Section 5.02 Insufficient Assets.  If upon any Liquidation the remaining assets
of the Company available for distribution to its stockholders shall be
insufficient to pay the holders of the Shares of Series A Preferred Stock and
the corresponding amounts payable on all shares of each other class or series of
Capital Stock ranking, as to liquidation rights, on parity with the Series A
Preferred Stock in the distribution of assets, then holders of shares of Series
A Preferred Stock and each such other class or series of Capital Stock ranking,
as to liquidation rights, on parity with the Series A Preferred Stock shall
share ratably in any distribution of assets in proportion to the full
liquidating distributions to which they would otherwise be respectively
entitled.

Section 5.03 Notice.  In the event of any Liquidation, the Company shall, within
ten (10) days of the date the Board approves such action, or no later than
twenty (20) days of any stockholders’ meeting called to approve such action, or
within twenty (20) days of the commencement of any involuntary proceeding,
whichever is earlier, give each holder of Shares of Series A Preferred Stock
written notice of the proposed action.  Such written notice shall describe the
material terms and conditions of such proposed action, including a description
of the stock, cash and property to be received by the holders of Shares upon
consummation of the proposed action and the date of delivery thereof.  If any
material change in the facts set forth in the initial notice shall occur, the
Company shall promptly give written notice to each holder of Shares of such
material change.    

Section 5.04 No Deemed Liquidation.  Neither the consolidation or merger with or
into any other Person, nor the voluntary sale, lease, transfer or conveyance of
all or substantially all of the Company’s property or business shall be deemed
to constitute a Liquidation.



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

Section 5.05 No Participation.  Subject to the rights of the holders of any
shares of any class or series of Capital Stock ranking, as to liquidation
rights, on parity with the Series A Preferred Stock, after payment has been made
in full to the holders of the Series A Preferred Stock, as provided in this
Article V, holders of shares of Common Stock and any other class or series of
Capital Stock ranking, as to rights upon any voluntary or involuntary
liquidation, dissolution or winding up of the Company’s affairs, junior to the
Series A Preferred Stock shall, subject to the respective terms and provisions
(if any) applying thereto, be entitled to receive any and all assets remaining
to be paid or distributed, and the holders of Series A Preferred Stock shall not
be entitled to share therein.

ARTICLE VI
Voting; Seniority.

Section 6.01 Voting Generally.  Each holder of outstanding Shares of Series A
Preferred Stock shall be entitled to vote with holders of outstanding shares of
Common Stock, voting together as a single class, with respect to any and all
matters presented to the stockholders of the Company for their action or
consideration (whether at a meeting of stockholders of the Company, by written
action of stockholders in lieu of a meeting or otherwise), except as provided by
law or by the provisions of this Article VI and Article XI below.  In any such
vote, each Share of Series A Preferred Stock shall be entitled to a number of
votes equal to the number of shares of Common Stock into which the Share is
convertible pursuant to Article VIII herein as of the record date for such vote
or written consent or, if there is no specified record date, as of the date of
such vote or written consent.  Fractional votes shall not, however, be permitted
and any fractional voting rights available on an as-converted basis (after
aggregating all shares into which shares of Series A Preferred Stock held by
each holder could be converted) shall be rounded to the nearest whole number
(with one-half being rounded upward).  Each holder of outstanding Shares of
Series A Preferred Stock shall be entitled to notice of all stockholder meetings
(or requests for written consent) in accordance with the Company’s bylaws.

Section 6.02 Additional Preferred Stock.  Until the earlier of (x) such date as
no shares of Series A Preferred Stock remain outstanding and (y) January 1, 2027
(the first to occur of which shall be the “Expiration Date”), the Company and
its Subsidiaries shall not (A) create, or authorize the creation of, any
additional class or series of capital stock (or any security convertible into or
exercisable for any class or series of capital stock) or issue or sell, or
obligate itself to issue or sell, any capital stock (or any security convertible
into or exercisable for any class or series of capital stock) that grants to the
holder thereof the right to (i) receive any dividend or interest payment at any
time prior to the Expiration Date when there are any accrued or accumulated
unpaid dividends with respect to the Series A Preferred Stock or (ii) receive
any payment upon any Liquidation prior to the Expiration Date at a time when the
holders of any shares of Series A Preferred Stock have not received all amounts
payable under Article V with respect to the Series A Preferred Stock, (B) pay or
permit to be paid any dividend or interest payment on any capital stock (or any
security convertible into or exercisable for capital stock) when there are any
accrued or accumulated unpaid dividends with respect to the Series A Preferred
Stock, (C)  pay or permit to be paid any liquidation payment on any capital
stock (or any security convertible into or exercisable for capital stock) at a
time when the holders of any shares of Series A Preferred Stock have not
received all amounts payable under Article V with respect to the Series A
Preferred Stock or (D) issue any indebtedness convertible into or exercisable
for capital stock.  In addition, prior to the Expiration Date, the



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

Company shall not make any redemption payment on any capital stock (or any
security convertible into or exercisable for capital stock) at any time prior to
the Expiration Date when any shares of Series A Preferred Stock have not been
redeemed except for the redemption of Junior Securities to the extent permitted
by Section 4.01.  The foregoing shall not prohibit the Company’s ability to
create, authorize the creation of, issue, sell, or obligate itself to issue (i)
any indebtedness (other than, prior to the Expiration Date, indebtedness
convertible into or exercisable for capital stock) or (ii) any common stock (or
any capital stock convertible into or exercisable for common stock (other than
any capital stock that is prohibited by this Section 6.02)).

ARTICLE VII
Redemption.

Section 7.01 Redemption by the Company.  Subject to Section 7.03, at any time on
or after the third anniversary of the Date of Issuance that the average closing
price of the Common Stock on the thirty (30) trading days preceding written
notice by the Company of its exercise of the redemption right hereunder to the
holders of Series A Preferred Stock (the “Series A Redemption Notice”) is
greater than 130% of the Conversion Price, the Company shall  have the right to
call for redemption pursuant to such Series A Redemption Notice, out of funds
legally available therefor, all or any portion of the then outstanding Shares of
Series A Preferred Stock for a price per Share equal to 125% of the Liquidation
Value for such Share, plus all unpaid accrued and accumulated dividends on such
Share, whether or not declared (the “Series A Redemption Price”).  The Series A
Redemption Price shall be paid only in cash. Subject to the holders of Shares of
Series A Preferred Stock right to convert any Shares called for redemption in
accordance with Article VIII, any such Series A Redemption shall occur on the
date that is forty-five (45) days following receipt by the holders of Shares of
Series A Preferred Stock of such Series A Redemption Notice from the Company.

Section 7.02 Redemption Upon a Change of Control.  Upon occurrence of a Change
of Control, any holder of Shares of Series A Preferred Stock shall have the
right to elect to have all or any portion of its then outstanding Shares of
Series A Preferred Stock redeemed for cash at the Series A Redemption Price by
the Company or the surviving Person of such Change of Control.  The Series A
Redemption Price may, at the option of the Company, be paid in shares of Common
Stock (valued at a price per share equal to the price to be paid in such Change
of Control transaction).  Any such Series A Redemption shall occur immediately
prior to the consummation of such Change of Control.  The Company shall not
consummate any Change of Control unless immediately prior thereto the Company or
the surviving Person of such Change of Control shall have paid the full Series A
Redemption Price to all holders of Shares of Series A Preferred Stock who have
elected to have their Shares redeemed pursuant to this Section 7.02.

Section 7.03 Remedies For Nonpayment; Condition for Redemption Pursuant to
Section 7.01. 

(a) Condition For Redemption by the Company. Notwithstanding anything herein to
the contrary, the right of the Company to call for a Series A Redemption
pursuant to Section 7.01 shall be subject to the Company having sufficient funds
legally available to immediately pay, at the closing of such Series A
Redemption, the Series A Redemption Price for all outstanding Shares of Series A
Preferred Stock to be called for redemption.



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

(b) Remedies For Nonpayment.  If on any Series A Redemption Date, all of the
Shares to be redeemed are not redeemed in full by the Company (or by the
surviving Person in the case of a redemption upon a Change of Control) by paying
the entire Series A Redemption Price, until such unredeemed Shares are fully
redeemed and the aggregate Series A Redemption Price is paid in full, (i) all of
such unredeemed Shares shall remain outstanding and continue to have the rights,
preferences and privileges expressed herein, including the accrual and
accumulation of dividends thereon as provided in Article IV and (ii) interest on
the portion of the aggregate Series A Redemption Price applicable to the
unredeemed Shares shall accrue daily in arrears at a rate equal to 8% per annum,
compounded quarterly.

Section 7.04 Surrender of Certificates.  On or before the Series A Redemption
Date with respect to a Series A Redemption pursuant to Section 7.01, each holder
of Shares of Series A Preferred Stock not otherwise electing prior to the Series
A Redemption Date to convert its Shares pursuant to Article VIII shall surrender
the certificate or certificates representing such Shares to the Company, in the
manner and place designated in the Series A Redemption Notice, duly assigned or
endorsed for transfer to the Company (or accompanied by duly executed stock
powers relating thereto), or, in the event the certificate or certificates are
lost, stolen or missing, shall deliver an affidavit of loss, in the manner and
place designated in the Series A Redemption Notice.  Each surrendered
certificate shall be canceled and retired and the Company shall thereafter make
payment of the applicable Series A Redemption Price by certified check or wire
transfer to the holder of record of such certificate.

Section 7.05 Rights Subsequent to Redemption.  If on the applicable Series A
Redemption Date, the Series A Redemption Price is paid (or tendered for payment)
for any of the Shares to be redeemed on such Series A Redemption Date, then on
such date all rights of the holder in the Shares so redeemed and paid or
tendered, including any rights to dividends on such Shares, shall cease, and
such Shares shall no longer be deemed issued and outstanding.

ARTICLE VIII
Conversion.

Section 8.01 Right to Convert.  Subject to the provisions of this Article VIII,
upon the earlier of (x) a Change of Control and (y) (at any time and from time
to time) on or after the date that is nine (9) months from the Date of Issuance,
any holder of Series A Preferred Stock shall have the right by written election
to the Company to (a) convert all or any portion of the outstanding Shares of
Series A Preferred Stock held by such holder into an aggregate number of shares
of Common Stock (including any fraction of a share) as is determined by (i)
multiplying the number of Shares to be converted by the Liquidation Value
thereof, and then (ii) dividing the result by the Conversion Price in effect
immediately prior to such conversion and (b) receive in cash the aggregate
accrued or accumulated and unpaid dividends thereon.  The initial conversion
price per Share (the “Conversion Price”) shall be $6.29 subject to adjustment as
applicable in accordance with Section 8.06 below.  Notwithstanding the
foregoing, if any shares of Series A Preferred Stock are called for redemption
pursuant to Article VII, unless exercised prior thereto in accordance with this
Article VIII, such conversion right shall cease and terminate, as to the shares
of the Series A Preferred Stock to be redeemed, at 5:00 p.m., New York City
time, on the Business Day immediately preceding the Redemption Date, unless the
Company shall default in the payment of the Redemption Price therefor, as
provided herein.



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

Section 8.02 Procedures for Conversion; Effect of Conversion

(a) Procedures for Holder Conversion.  In order to effectuate a conversion of
Shares of Series A Preferred Stock pursuant to Section 8.01, a holder shall (i)
submit a written election to the Company that such holder elects to convert
Shares, the number of Shares elected to be converted and whether or not such
conversion shall be conditioned upon a Change of Control (a “Conditional
Conversion”), and (ii) surrender, along with such written election, to the
Company the certificate or certificates representing the Shares being converted,
duly assigned or endorsed for transfer to the Company (or accompanied by duly
executed stock powers relating thereto) or, in the event the certificate or
certificates are lost, stolen or missing, accompanied by an affidavit of loss
executed by the holder.  The conversion of such Shares hereunder (other than a
Conditional Conversion) shall be deemed effective as of the date of surrender of
such Series A Preferred Stock certificate or certificates or delivery of such
affidavit of loss.  Upon the receipt by the Company of a written election of
conversion of Shares (other than a Conditional Conversion) and the surrender of
such certificate(s) and accompanying materials, the Company shall as promptly as
practicable (but in any event within ten (10) days thereafter) deliver to the
relevant holder (i) a certificate in such holder’s name (or the name of such
holder’s designee as stated in the written election) for the number of shares of
Common Stock to which such holder shall be entitled upon conversion of the
applicable Shares as calculated pursuant to Section 8.01 and, if applicable,
(ii) a certificate in such holder’s (or the name of such holder’s designee as
stated in the written election) for the number of Shares of Series A Preferred
Stock represented by the certificate or certificates delivered to the Company
for conversion but otherwise not elected to be converted pursuant to the written
election and (c) cash in an amount equal to all accrued and accumulated and
unpaid dividends on the Shares of Series A Preferred Stock to be converted.

(b) Any shares of Common Stock issuable upon a Conditional Conversion shall be
issued to the applicable holder of Shares of Series A Preferred Stock in
sufficient time to permit such holder to participate in the applicable Change of
Control transactions (including, if applicable, to permit such holder to tender
its shares of Common Stock issuable upon such Conditional Conversion into any
related tender offer).  To the extent any such Change of Control transaction
shall be terminated without being consummated, any shares of Common Stock
previously issued upon the related Conditional Conversion shall be immediately
converted back into the number of Shares of Series A Preferred Stock that were
initially converted into such shares of Common Stock.  In addition, to the
extent the terms and conditions of any Change of Control transaction are amended
in any material respect after any holder of Shares of Series A Preferred Stock
has provided a written election to convert its Shares in a Conditional
Conversion, such election to convert may be revoked by such holder and any
shares of Common Stock previously issued upon the related Conditional Conversion
shall be immediately converted back into the number of Shares of Series A
Preferred Stock that were initially converted into such shares of Common Stock.

(c) All shares of capital stock issued hereunder by the Company shall be duly
and validly issued, fully paid and nonassessable, free and clear of all taxes,
liens, charges and encumbrances with respect to the issuance thereof.



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

(d) Effect of Conversion.  Subject to the provisions of Section 8.02(a), all
Shares of Series A Preferred Stock converted as provided in this Section 8.01
shall no longer be deemed outstanding as of the effective time of the applicable
conversion and all rights with respect to such Shares shall immediately cease
and terminate as of such time other than the right of the holder to receive
shares of Common Stock and payment in lieu of any fraction of a Share and any
accrued and accumulated and unpaid dividends (to the extent such holder has
elected not to convert such dividends) in exchange therefor.

Section 8.03 Fractional Shares; Total Shares.  In connection with the conversion
of any shares of the Series A Preferred Stock, no fractions of shares of Common
Stock shall be issued, but the Company shall pay cash in lieu of any fractional
interest in a share in an amount equal to the product of (i) such fraction
multiplied by (ii) the closing price of one share of Common Stock as reported on
the principal trading market for the Common Stock on the date of surrender of
such Series A Preferred Stock certificate or certificates or delivery of such
affidavit of loss.  If more than one share of Series A Preferred Stock shall be
surrendered for conversion by the same holder at the same time, the number of
whole shares of Common Stock issuable on conversion of those shares of Series A
Preferred Stock shall be computed on the basis of the total number of shares so
surrendered.

Section 8.04 Reservation of Stock.  The Company shall at all times when any
Shares of Series A Preferred Stock is outstanding reserve and keep available out
of its authorized but unissued shares of capital stock, solely for the purpose
of issuance upon the conversion of the Series A Preferred Stock, such number of
shares of Common Stock issuable upon the conversion of all outstanding Series A
Preferred Stock pursuant to this Article VIII, taking into account any
adjustment to such number of shares so issuable in accordance with Section 8.05
hereof.  The Company shall take all such actions as may be necessary to assure
that all such shares of Common Stock may be so issued without violation of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Stock may be listed (except for
official notice of issuance which shall be immediately delivered by the Company
upon each such issuance).  The Company shall not close its books against the
transfer of any of its capital stock in any manner which would prevent the
timely conversion of the Shares of Series A Preferred Stock.

Section 8.05 No Charge or Payment.  The issuance of certificates for shares of
Common Stock upon conversion of Shares of Series A Preferred Stock pursuant to
Section 8.01 shall be made without payment of additional consideration by, or
other charge, cost or tax to, the holder in respect thereof.

Section 8.06 Adjustment to Conversion Price and Number of Conversion Shares.  In
order to prevent dilution of the conversion rights granted under this Article
VIII, the Conversion Price and the number of Conversion Shares issuable on
conversion of the Shares of Series A Preferred Stock shall be subject to
adjustment from time to time as provided in this Section 8.06.  

(a) Adjustment Upon Dividend, Subdivision or Combination of Common Stock.  If
the Company shall, at any time or from time to time after the Date of Issuance,
(i) pay a dividend or make any other distribution upon the Common Stock or any
other capital stock of the Company payable in shares of Common Stock or in
Options or Convertible Securities, or (ii)



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

subdivide (by any stock split, recapitalization or otherwise) its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to any such dividend, distribution or subdivision shall
be proportionately reduced and the number of Conversion Shares issuable upon
conversion of the Series A Preferred Stock shall be proportionately
increased.  If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased and the number of Conversion Shares issuable
upon conversion of the Series A Preferred Stock shall be proportionately
decreased.  All such adjustments under this subsection (a) shall be calculated
as follows:  (i) the Conversion Price will be adjusted by multiplying the
Conversion Price then in effect by a fraction, the numerator of which equals the
number of shares of Common Stock outstanding immediately prior to such event
(excluding treasury shares, if any), and the denominator of which equals the
number of shares of Common Stock outstanding immediately after such event
(excluding treasury shares, if any), and (ii) the number of shares of Common
Stock issuable hereunder shall be concurrently adjusted by multiplying such
number by the reciprocal of such fraction. Any adjustment under this Section
8.06(b) shall become effective at the close of business on the date the
dividend, subdivision or combination becomes effective.

(b) Adjustment for Merger or Reorganization, Etc.  In the event of any (i)
capital reorganization of the Company, (ii) reclassification of the stock of the
Company (other than a change in par value or from par value to no par value or
from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), (iii) consolidation or merger
of the Company with or into another Person, (iv) sale of all or substantially
all of the Company’s assets to another Person or (v) other similar transaction,
including a tender offer (other than any such transaction covered by Section
8.06(a)), in each case which entitles the holders of Common Stock to receive
(either directly or upon subsequent liquidation) stock, securities or assets
with respect to or in exchange for Common Stock, each Share of Series A
Preferred Stock shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction (including a tender offer),
remain outstanding and shall thereafter, in lieu of or in addition to (as the
case may be) the number of Conversion Shares then convertible for such Share, be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which such Share would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction (including
a tender offer) if the Share had been converted in full immediately prior to the
time of such reorganization, reclassification, consolidation, merger, sale or
similar transaction (including a tender offer) and acquired the applicable
number of Conversion Shares then issuable hereunder as a result of such
conversion (without taking into account any limitations or restrictions on the
convertibility of such Share, if any), and, in such case, appropriate adjustment
(in form and substance satisfactory to the holder of such Share) shall be made
with respect to such holder's rights under this Certificate of Designation to
insure that the provisions of this Section 8 hereof shall thereafter be
applicable as nearly as possible in relation to any shares of stock, securities
or assets thereafter acquirable upon conversion of Series A Preferred Stock.

The provisions of this Section 8.06(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions (including tender offers). 



12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

The Company shall not effect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction (including a tender offer)
unless, prior to the consummation thereof, the successor Person (if other than
the Company) resulting from such reorganization, reclassification,
consolidation, merger, sale or similar transaction, or Person making such tender
offer shall assume, by written instrument substantially similar in form and
substance to this Certificate of Designation (in form and substance satisfactory
to the holder of such Share), the obligation to deliver to the holders of Series
A Preferred Stock such shares of stock, securities or assets which, in
accordance with the foregoing provisions, such holders shall be entitled to
receive upon conversion of the Series A Preferred Stock. 

Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 8.06(b), each holder of Shares of Series A Preferred Stock shall have
the right to elect prior to the consummation of such event or transaction, to
give effect to the provisions of Section 8.01 or Section 7.02 hereunder
(assuming that the transaction constitutes a Change of Control) instead of
giving effect to the provisions contained in this Section 8.06(b) with respect
to such holder’s Series A Preferred Stock.

(c) Certificate as to Adjustment.  

(i) As promptly as reasonably practicable following any adjustment of the
Conversion Price, but in any event not later than ten (10) days thereafter, the
Company shall furnish to each holder of record of Series A Preferred Stock at
the address specified for such holder in the books and records of the Company
(or at such other address as may be provided to the Company in writing by such
holder) a certificate of an executive officer setting forth in reasonable detail
such adjustment and the facts upon which it is based and certifying the
calculation thereof.

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by any holder of Series A Preferred Stock, but in any event
not later than ten (10) days thereafter, the Company shall furnish to such
holder a certificate of an executive officer certifying the Conversion Price
then in effect and the number of Conversion Shares or the amount, if any, of
other shares of stock, securities or assets then issuable to such holder upon
conversion of the Shares of Series A Preferred Stock held by such holder.

(d) Notices.  In the event:

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon conversion of the
Series A Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, to vote at a meeting (or by written
consent), to receive any right to subscribe for or purchase any shares of
capital stock of any class or any other securities, or to receive any other
security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person or other Change of Control transactions, or sale of all or
substantially all of the Company’s assets to another Person; or



13

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

then, and in each such case, the Company shall send or cause to be sent to each
holder of record of Series A Preferred Stock at the address specified for such
holder in the books and records of the Company (or at such other address as may
be provided to the Company in writing by such holder) at least ten (10) days
prior to the applicable record date or the applicable expected effective date,
as the case may be, for the event, a written notice specifying, as the case may
be, (A) the record date for such dividend, distribution, meeting or consent or
other right or action, and a description of such dividend, distribution or other
right or action to be taken at such meeting or by written consent, or (B) the
effective date on which such reorganization, reclassification, consolidation,
merger, other Change of Control transactions, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon conversion of the Series A
Preferred Stock) shall be entitled to exchange their shares of Common Stock (or
such other capital stock or securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and the amount per share and
character of such exchange applicable to the Series A Preferred Stock and the
Conversion Shares.

ARTICLE IX
Reissuance of Series A Preferred Stock.

Any Shares of Series A Preferred Stock redeemed, converted or otherwise acquired
by the Company or any Subsidiary shall, automatically and without further
action, be cancelled and retired promptly after the acquisition thereof and
shall become authorized but unissued shares of Preferred Stock and may be
reissued as part of any class or series of Preferred Stock in accordance with
the Articles of Incorporation and this Certificate of Designation. 

ARTICLE X
Notices.

Except as otherwise provided herein, all notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent (a) to the
Company, at its principal executive offices and (b) to any stockholder, at such
holder’s address at it appears in the stock records of the Company (or at such
other address for a stockholder as shall be specified in a notice given in
accordance with this Article X).

﻿



14

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

ARTICLE XI
Amendment and Waiver.

No provision of this Certificate of Designation may be amended, modified or
waived in any manner without the affirmative vote (or written consent as
permitted by the Act, the Articles of Incorporation and Bylaws) of the Requisite
Holders.

 [SIGNATURE PAGE FOLLOWS]

 

15

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT A

IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Company by its [OFFICER] this [DATE].

﻿

PEAK RESORTS, INC.

By:_______________________________________

Name:

Title:

 

16

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

﻿

﻿

﻿

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2016, between Peak Resorts, Inc., a Missouri corporation (the
“Company”), and Cap 1 LLC, a Delaware limited liability company (the
“Investor”).

A. The Company and the Investor are parties to a Securities Purchase Agreement,
dated as of August 22, 2016 (the “Purchase Agreement”), pursuant to which the
Investor is purchasing (x) 20,000 shares of 8% Series A Cumulative Convertible
Preferred Stock of the Company (the “Preferred Stock”) and (y) Warrants (as
defined in the Purchase Agreement); and

B. In connection with the transactions contemplated by the Purchase Agreement,
and pursuant to the terms of the Purchase Agreement, the Parties desire to enter
into this Agreement in order to grant to the Investor and certain of its
permitted transferees certain demand and piggyback registration rights covering
its Common Stock (as defined herein), all in accordance with the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investor hereby agree as follows:

1. Demand Registrations.

(a) Short-Form Registrations.  At any time after six (6) months following the
date hereof, Holders of a majority of the then outstanding Registrable
Securities may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-3 or any successor form (each,
a “Short-Form Registration”), which may, if so requested, be a “shelf”
registration under Rule 415 under the Securities Act.  A registration shall not
count as one of the permitted Short-Form Registrations unless and until a
registration statement relating thereto has become effective under the
Securities Act.  Each request for a Short-Form Registration shall specify the
number of Registrable Securities requested to be registered.

(b) Long-Form Registrations.  At any time that a Holder is then eligible to
request registration under the Securities Act of all or any portion of its
Registrable Securities but where Short-Form Registration pursuant to Section
1(a) of this Agreement is not available to be used by the Company in respect of
such proposed registration, but in any event no sooner than six (6) months after
the date hereof, Holders of a majority of the then outstanding Registrable
Securities shall be entitled to request a registration on Form S-1 or any
similar form (each, a “Long-Form Registration”).  A registration shall not count
as one of the permitted Long-Form Registrations unless and until a registration
statement relating thereto has become effective under the Securities Act and
each requesting Holder is able to register and sell at least fifty percent (50%)
of its Registrable Securities thereunder.



1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

(c) Priority on Demand Registration.  Holders of a majority of the then
outstanding Registrable Securities shall have the right to request that a Demand
Registration be effected as an underwritten offering at any time, subject to
this Section 1 by delivering to the Company a notice setting forth such request
and the number of Registrable Securities sought to be disposed of by such Holder
in such underwritten offering.  All Holders proposing to participate in such
underwriting shall (i) enter into an underwriting agreement in customary form
with the underwriter(s) selected for such underwriting by a majority of the
Registrable Securities included in such offering, which underwriter(s) shall be
reasonably acceptable to the Company, provided that, with respect to such
underwriting agreement or any other documents reasonably required under such
agreement, (A) no Holder shall be required to make any representation or
warranty with respect to or on behalf of the Company or any other stockholder of
the Company and (B) the liability of any Holder shall be limited as provided in
Section 7(b) hereof, (ii) complete and execute all questionnaires,
powers-of-attorney, indemnities, opinions and other documents required under the
terms of such underwriting agreement, (iii) provide all customary information
reasonably requested by the Company or the underwriter in connection with such
registration; and (iv) comply with all federal and state securities laws
applicable thereto in connection with such registration.

If the managing underwriter(s) for an underwritten offering advise(s) the
Company and the Holders in writing that the dollar amount or number of
Registrable Securities which the Holders desire to sell, taken together with all
other Common Stock or other securities which the Company desires to sell and the
Common Stock or other securities, if any, as to which registration has been
requested pursuant to written contractual piggyback registration rights held by
other stockholders of the Company, if any, who desire to sell or otherwise,
exceeds the maximum dollar amount or maximum number of securities that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Threshold”), then the Company shall include in such
registration: (1) the Registrable Securities (pro rata in accordance with the
number of Registrable Securities which such Holders have requested be included
in such underwritten offering, regardless of the number of Registrable
Securities or other securities held by each such Person) that can be sold
without exceeding the Maximum Threshold; (2) to the extent that the Maximum
Threshold has not been reached under the foregoing clause (1), the Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Threshold; (3) to the extent that the Maximum Threshold
has not been reached under the foregoing clauses (1) and (2), the Common Stock
or other securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual arrangements, if any, with
such Persons and that can be sold without exceeding the Maximum Threshold; and
(4) to the extent that the Maximum Threshold has not been reached under the
foregoing clauses (1), (2) and (3), the Common Stock that other stockholders
desire to sell that can be sold without exceeding the Maximum Threshold to the
extent that the Company, in its sole discretion, wishes to permit such sales
pursuant to this clause (4).

A request for an underwritten offering may be withdrawn by Holders of a majority
of the Registrable Securities proposed to be included in such offering prior to
the consummation thereof, and, in such event, such withdrawal shall not be
treated as a request for an underwritten offering which shall have been effected
pursuant to the immediately preceding paragraph.  In no event will a Demand
Registration count as a Demand Registration unless at least fifty percent



2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

(50%) of all Registrable Securities requested to be registered in such Demand
Registration by the Holders initiating such Demand Registration are, in fact,
registered in such registration.

(d) The Company shall not be obligated to effect (i) more than four (4)
Short-Form Registrations or Two (2) Long-Form Registration pursuant to this
Agreement, (ii) more than one (1) Demand Registration (including any
underwritten offering) during any nine (9) month period or (iii) any Demand
Registration unless the number of Registrable Securities sought to be registered
on such Registration Statement is (A) at least thirty percent (30%) of the
Registrable Securities in the case of a Short-Form Registration and fifty
percent (50%) of the Registrable Securities in the case of a Long-Form
Registration (subject to adjustment for any stock dividend or stock split or in
connection with an exchange or combination of shares, recapitalization, merger,
consolidation or other reorganization) and (B) no less than 1,000,000
Registrable Securities.

(e) Notwithstanding and in addition to the other registration obligations set
forth in this Section 1, in the event the Securities and Exchange Commission
informs the Company that all of the Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single registration statement (the “Initial Registration Statement”), the
Company agrees to promptly (i) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Securities and Exchange Commission and/or (ii)
withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the Securities
and Exchange Commission, on Form S-3 or such other form available to register
for resale the Registrable Securities as a secondary offering; provided,
however, that prior to filing such amendment or New Registration Statement, the
Company shall be obligated to use its commercially reasonable efforts to
advocate with the Securities and Exchange Commission for the registration of all
the Registrable Securities in accordance with the Commission Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09.  In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the Securities
and Exchange Commission, as promptly as allowed by the Securities and Exchange
Commission or Commission Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement, as amended (the “Remainder
Registration Statements”).

(f) Notwithstanding any other provision of this Agreement, if any Commission
Guidance sets forth a limitation of the number of Registrable Securities to be
registered on a particular Registration Statement (notwithstanding the Company’s
commercially reasonable efforts to advocate with the Securities and Exchange
Commission for the registration of all or a greater number of Registrable
Securities), then, unless otherwise directed in writing by a Holder as to its
Registrable Securities, the amount of Registrable Securities to be registered on
such Registration Statement will be reduced pro rata among the Holders based on
the total number of Registrable Securities held by such Holders.

2. Piggyback Registrations.



3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

(a) Right to Piggyback.  Whenever the Company proposes to register any of its
securities under the Securities Act, and the registration form proposed to be
used may be used to register the resale of Registrable Securities (each, a
“Piggyback Registration”), the Company shall give prompt written notice (in any
event at least ten (10) Business Days prior to the anticipated filing date of
the Registration Statement relating to such registration) to each Holder of its
intention to effect such a registration and shall use its commercially
reasonable efforts to include in such registration all Registrable Securities
with respect to which the Company has received a written request from each
Holder for inclusion therein within five (5) Business Days following such
Holder’s receipt of the Company’s notice.  All Holders proposing to distribute
their securities through a Piggyback Registration that involves an
underwriter(s) shall enter into an underwriting agreement in reasonable and
customary form with the underwriter(s) selected for such Piggyback Registration,
provided that, with respect to such underwriting agreement or any other
documents reasonably required under such agreement, (i) no Holder shall be
required to make any representation or warranty with respect to or on behalf of
the Company or any other stockholder of the Company, (ii) the liability of any
Holder shall be limited as provided in Section 7(b) hereof, (iii) each Holder
shall complete and execute all questionnaires, powers-of-attorney, indemnities,
opinions and other documents reasonably required under the terms of such
underwriting agreement, (iv) each Holder shall provide all customary information
reasonably requested by the Company or the underwriter in connection with such
registration and (v) each Holder shall comply with all federal and state
securities laws applicable thereto in connection with such registration.  No
registration effected under this Section 2 shall relieve the Company of its
obligations to effect a Demand Registration required by Section 1.  If at any
time after giving notice of its intention to register any Company securities
pursuant to this Section 3(a) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give notice to all of the Holders participating in such Piggyback
Registration and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration.

(b) Reduction of Offering.  If the managing underwriter(s) for a Piggyback
Registration that is to be an underwritten offering advises the Company and the
Holders that, in their opinion, the dollar amount or number of Common Stock or
other securities which the Company desires to sell, taken together with Common
Stock or other securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with third parties, if any, the
Registrable Securities as to which registration has been requested under this
Section 2, and the Common Stock or other securities as to which registration has
been requested pursuant to the written contractual piggyback registration rights
of other stockholders of the Company, exceeds the Maximum Threshold, then the
Company shall include in any such registration:

(i) If the registration is undertaken for the Company’s account: (A) first, the
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold, and (B) second, to the extent that
the Maximum Threshold has not been reached under the foregoing clause (A), the
Registrable Securities and the Common Stock or other securities proposed to be
sold for the account of Holders and other Persons that the Company is obligated
to register pursuant to any written contractual piggyback registration rights
with such Persons and that can be sold without exceeding the Maximum Threshold
(pro rata in accordance with the number of Registrable Securities and Common
Stock or other securities which such Holders and other



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

Persons have requested be included in such underwritten offering, regardless of
the number of Registrable Securities and Common Stock or other securities held
by each such Holder or other Person), and

(ii) If the registration is a “demand” registration undertaken at the demand of
one or more Persons other than the Company and any Holder, (A) the Common Stock
or other securities for the account of such demanding Persons that can be sold
without exceeding the Maximum Threshold; (B) to the extent that the Maximum
Threshold has not been reached under the foregoing clause (A), the Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Threshold; and (C) to the extent that the Maximum
Threshold has not been reached under the foregoing clauses (A) and (B), the
Registrable Securities and the Common Stock or other securities proposed to be
sold for the account of Holders and other Persons that the Company is obligated
to register pursuant to any written contractual piggyback registration rights
with such Persons and that can be sold without exceeding the Maximum Threshold
(pro rata in accordance with the number of Registrable Securities and Common
Stock or other securities which such Holders and other Persons have requested be
included in such underwritten offering, regardless of the number of Registrable
Securities and Common Stock or other securities held by each such Holder or
other Person).

(c) Selection of Underwriters.  If any Piggyback Registration is an underwritten
primary offering, the investment banker(s) and manager(s) for the offering shall
be selected by the Company.

3. Market Standoff Agreement.

(a) Notwithstanding anything contained herein to the contrary, the Company may
delay the filing of any registration statement and may withhold any and all
efforts to cause such registration statement to be become effective if the
Company determines in good faith that such registration will (i) materially and
adversely interfere with or affect the negotiation or consummation of any actual
or pending material transaction that is being contemplated by the Company
(whether or not a final decision has been made to undertake such transaction),
or (ii) otherwise have a Material Adverse Effect on the Company provided,
however, that the Company may not exercise such right to delay or to withhold
efforts more than once in any consecutive 12 month period or for more than
ninety (90) days. Without in any way limiting the foregoing, if the Company
exercises its right to delay or to withhold efforts pursuant to this
Section 3(a), then the Company shall use commercially reasonable efforts to have
the applicable registration statement filed or declared effective, as the case
may be, at the earliest practicable date after the Company’s bases for delaying
or withholding its efforts are no longer applicable.

(b) The Company (i) shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning on the date the
Company receives a request for an underwritten offering from Holders of a
majority of the then outstanding Registrable Securities and continuing until one
hundred eighty (180) days after the completion of such underwritten offering,
unless the underwriters managing the underwritten offering otherwise agree after
consultation with a majority of the Registrable Securities included in such
underwritten offering, and (ii) shall cause each



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

executive officer and director of the Company and each holder of its Common
Stock, or any securities convertible into or exchangeable or exercisable for
such Common Stock, purchased from the Company at any time after the date of this
Agreement (other than in a registered public offering) to agree not to effect
any public sale or distribution (including sales pursuant to Rule 144 under the
Securities Act) of any such securities during such period (except as part of
such underwritten registration, if otherwise permitted), unless the underwriters
managing the registered public offering otherwise agree.

(c) Each Holder of Registrable Securities agrees that in connection with any
public offering of the Company’s equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, and upon
the request of the managing underwriter(s) in such offering, such Holder shall
not, without the prior written consent of such managing underwriter(s), during
the period commencing on the date that is ten (10) days prior to the completion
of such offering and continuing until one hundred eighty (180) days after the
commencement of an underwritten offering, (i) offer, pledge, sell, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, hedge the beneficial ownership of, or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for, or exchangeable for shares of Common Stock (whether such shares
or any such securities are then owned by the Holder or are thereafter acquired),
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise.  The foregoing provisions of this Section 3(c) shall not apply to
sales of Registrable Securities to be included in such offering pursuant to
Sections 1 and 2, and shall be applicable to the holders of Registrable
Securities only if all executive officers and directors of the Company and each
holder of its Common Stock, or any securities convertible into or exchangeable
or exercisable for such Common Stock, purchased from the Company at any time
after the date of this Agreement are subject to the same restrictions.  Each
holder of Registrable Securities agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto.  Notwithstanding anything to the contrary contained
in this Section 3(c), each holder of Registrable Securities shall be released,
pro rata, from any lock-up agreement entered into pursuant to this Section 3(c)
in the event and to the extent that the managing underwriter or the Company
permits any discretionary waiver or termination of the restrictions of any
lock-up agreement pertaining to any executive officer, director or other holder
of Common Stock.

4. Registration Procedures.

(a) Whenever any Holder has requested that any Registrable Securities be
registered pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the Holder’s intended method of disposition
thereof, and, pursuant thereto, the Company shall:

(i) (A) prepare and file with the Securities and Exchange Commission a
Registration Statement with respect to such Registrable Securities as soon as
reasonably practicable, but in any event within thirty (30) days, if a
Short-Form Registration, and forty-



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

five (45) days, if a Long-Form Registration, following the date of a demand for
registration pursuant to Section 1(a) or Section 1(b) of this Agreement, as
applicable, and (B) use its commercially reasonable efforts to cause such
Registration Statement (1) to become effective as soon as practicable, and in
any event within thirty (30) days, if the Securities and Exchange Commission
indicates it will not review the Registration Statement, and ninety (90) days,
if the Securities and Exchange Commission indicates it will review the
Registration Statement (provided that, in the event the SEC indicates it will
review such Registration Statement and the SEC’s response in connection with
such review is not received by the Company within thirty (30) days of filing
such Registration Statement, such ninety (90) day period shall be tolled until
such SEC response is received by the Company), following the date of filing such
Registration Statement (provided that, before filing a Registration Statement or
prospectus, or any amendments or supplements thereto, the Company shall furnish
to one (1) counsel selected by Holders of a majority of the Registrable
Securities proposed to be included therein copies of all such documents proposed
to be filed, which documents shall be subject to the review and comment of such
counsel) and (2) to remain effective and in compliance with the provisions of
the Securities Act for a period of not less than one hundred eighty (180) days
in order to permit the disposition of all Registrable Securities (and any other
securities, if applicable) covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn;

(ii) respond to written comments received from the Securities and Exchange
Commission upon a review of any Registration Statement in a timely manner;

(iii) promptly notify each Holder of the effectiveness of each Registration
Statement filed hereunder; by 9:30 a.m. (New York time) on the second Business
Day following such effectiveness, file with the Securities and Exchange
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement; and prepare and file with the Securities and Exchange Commission such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith, and otherwise take such actions, as may be
necessary to keep such Registration Statement effective until the earlier of (A)
the date as of which each Holder may sell all of the Registrable Securities
covered by such Registration Statement pursuant to Rule 144 under the Securities
Act without limitation, restriction or condition thereunder, and (B) the date on
which all of such Registrable Securities have been disposed of by each Holder,
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;

(iv) promptly furnish to each Holder such number of copies of such Registration
Statement, each amendment and supplement thereto, the prospectus included in
such Registration Statement (including each preliminary prospectus) and such
other documents as the Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by each Holder;



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

(v) if applicable, use its commercially reasonable efforts to register or
qualify the shares covered by such Registration Statement under such other
securities or blue sky laws of such jurisdictions as each Holder shall
reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to enable each Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction);

(vi) notify each Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, as expeditiously as possible
following the happening of such event, prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(vii) without limiting any obligations of the Company under the Purchase
Agreement, use its commercially reasonable efforts to (x) cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or (y)
if such listing is not then permitted, or no similar securities issued by the
Company are then so listed, secure a designation and quotation of all of the
Registrable Securities covered by each Registration Statement on the OTC
Bulletin Board;

(viii) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

(ix) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Holders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including effecting a stock split or
a combination of shares);

(x) make available for inspection by any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
Registration Statement;

(xi) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, and which requirement will be deemed satisfied if the Company timely
files complete and accurate information on Forms 10-Q and 10-K and Current
Reports on Form 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act;

(xii) in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such Registration Statement for sale in any
jurisdiction, the Company shall promptly notify each Holder and use its
commercially reasonable efforts promptly to obtain the withdrawal of such order;

(xiii) use its commercially reasonable efforts to cause such Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Holders thereof to consummate the disposition of such Registrable
Securities;

(xiv) permit any Holder who, in the reasonable judgment of the Company upon the
advice of counsel, might be deemed to be an underwriter or controlling person of
the Company, and, if applicable, any underwriter, a cold comfort letter from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the Holders
of a majority of the Registrable Securities being sold reasonably request; and

(xv) cooperate with each Holder and any broker or dealer through which any such
Holder proposes to sell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by such Holder.

(b) Each Holder that requested that any Registrable Securities be registered
pursuant to this Agreement shall deliver to the Company such requisite
information with respect to itself and its Registrable Securities as the Company
may reasonably request for inclusion in the Registration Statement (and the
prospectus included therein) as is necessary to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and that it will
promptly notify the Company of any material changes in the information set forth
in the Registration Statement furnished by or regarding the Holder or its plan
of distribution.

(c) The Holders shall not effect sales of the shares covered by the Registration
Statement (i) prior to the withdrawal of any stop order suspending the
effectiveness of the Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the registration or
qualification of any Registrable Securities included in the Registration
Statement for sale in any jurisdiction where such shares had previously been
registered or qualified or (ii) after receipt of facsimile or other written
notice from the Company instructing such Holders to suspend sales to permit the
Company to correct or update the



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

Registration Statement or prospectus until such Holder receives copies of a
supplemented or amended prospectus that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any required
post-effective amendment has become effective.  Such Holder agrees that it will
immediately discontinue offers and sales of Registrable Securities under the
Registration Statement until such Holder receives copies of a supplemented or
amended prospectus that corrects the misstatement(s) or omission(s) referred to
above and receives notice that any post-effective amendment has become
effective.

(d) Notwithstanding anything herein to the contrary, the Company shall have the
right to suspend the use of a Registration Statement for a period of not greater
than forty-five (45) consecutive days and for not more than ninety (90) days in
any twelve (12) month period (“Blackout Period”), if, in the good faith opinion
of the Board of Directors of the Company, after consultation with counsel,
material, nonpublic information exists, including without limitation the
proposed acquisition or divestiture of assets by the Company, a strategic
alliance or a financing transaction involving the Company or the existence of
pending material corporate developments, the public disclosure of which would be
necessary to cause the Registration Statement to be materially true and to
contain no material misstatements or omissions, and in each such case, where, in
the good faith opinion of the Board of Directors, such disclosure would be
reasonably likely to have a Material Adverse Effect on the Company or on the
proposed transaction.  The Company must give the Holders prompt written notice
if a Blackout Period will occur and such notice must be acknowledged in writing
by Holders.  Upon the conclusion of a Blackout Period, the Company shall provide
the Holders written notice that the Registration Statement is again available
for use.

5. Registration Expenses.  All expenses (other than Selling Expenses) incident
to the Company’s performance of or compliance with this Agreement, including
without limitation all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, printing expenses, messenger and
delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company and independent certified public
accountants, underwriters (excluding fees, discounts and commissions) and other
persons retained by the Company, and reasonable fees and expenses of one counsel
for the Holders in connection with any Demand Registration or Piggyback
Registration (all such expenses being herein called “Registration Expenses”),
shall be borne by the Company.  The Company shall not be liable for any Selling
Expenses.  As used herein, the term “Selling Expenses” shall mean, collectively,
any selling commissions, discounts or brokerage fees.  Selling Expenses shall be
borne by the respective seller thereof, in proportion to the respective number
of shares of Registrable Securities sold by each of them.

6. Holder’s Obligations.  Each Holder covenants and agrees that, in the event
the Company informs such Holder in writing that it does not satisfy the
conditions specified in Rule 172 and, as a result thereof, such seller is
required to deliver a prospectus in connection with any disposition of
Registrable Securities, it will comply with the prospectus delivery requirements
of the Securities Act as applicable to it (unless an exemption therefrom is
available) in connection with sales of Registrable Securities pursuant to the
Registration Statement, and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

7. Indemnification.

(a) The Company shall indemnify, to the extent permitted by applicable law, each
Holder, its officers, directors, partners, managers, members, investment
managers, employees, agents and representatives, and each Person who controls
each Holder (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act) against all losses, claims, damages, liabilities and
expenses (including reasonable legal expenses) arising out of or based upon (i)
any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) any Registration Statement, free writing
prospectus, prospectus or preliminary prospectus, filing under any state
securities (or blue sky) law or any amendment thereof or supplement thereto or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement, or (iii) any breach or
violation of this Agreement by the Company; provided, however, that the Company
shall not be liable to any such indemnified party in any such case to the extent
that (A) such claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in (or incorporated by
reference therein) any Registration Statement, free writing prospectus,
prospectus or preliminary prospectus, filing under any state securities (or blue
sky) law or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact in reliance upon and in conformity with
information furnished to the Company in writing by or on behalf of a Holder or
its representatives by or on behalf of such Holder expressly for use therein, or
(B) such claim is related to the use by a Holder or underwriter, if any, of an
outdated or defective prospectus after such party has received written notice
from the Company that such prospectus is outdated or defective.  In connection
with an underwritten offering, the Company shall indemnify such underwriters,
their officers and directors and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the holders of Registrable Securities.

(b) Each Holder shall, severally and not jointly, to the extent permitted by
applicable law, indemnify the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, against any losses, claims, damages, liabilities
and expenses (including reasonable legal expenses) arising out of or based upon
(i) any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) the Registration Statement, free writing
prospectus, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements herein not
misleading, but only to the extent that such untrue statement or omission was
made in reliance upon and in conformity with any information furnished in
writing to the Company by such Holder or its representatives by or on behalf of
such Holder expressly for use therein; provided that each Holder shall be liable
under this Section 7(b) of this Agreement (and otherwise) for only up to the
gross amount of proceeds actually received by each Holder as a result of the
sale of Registrable Securities pursuant to the Registration Statement giving
rise to such indemnification obligation except in the case of fraud or willful
misconduct by such Holder.



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless, in the
Company’s reasonable judgment, a conflict of interest between such indemnified
and indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  After written notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim, the indemnifying party shall not be subject to any
liability for any settlement subsequently made by the indemnified party without
its consent (but such consent shall not be unreasonably withheld, conditioned or
delayed).  An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless, in the reasonable
judgment of the Company, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which case the indemnifying party shall be liable for the fees and
expenses of one additional firm of attorneys with respect to the indemnified
parties.  The indemnifying party shall keep the indemnified party reasonably
apprised at all times as to the status of the defense or any settlement
negotiations with respect to such claim.  No indemnifying party shall, without
the prior written consent of the indemnified party, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a full release from all liability with respect to such
claim.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, partner, manager, member, investment
manager, employee, agent, representative or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities.  The
indemnity agreements contained herein shall be in addition to (i) any cause of
action or similar right of the indemnified party against the indemnifying party
or others, and (ii) any liabilities to which the indemnifying party may be
subject pursuant to the law.

(e) If the indemnification provided for in this Section 7 of this Agreement is
unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any losses, claims, damages or liabilities
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation, and (ii) contribution by each Holder shall be limited to the
net amount of proceeds actually received by such Holder from the sale of such
Registrable Securities pursuant to the applicable Registration Statement, less
the amount of any damages that such Holder has otherwise been required to pay in
connection with such sale.

8. Reports under the Exchange Act.  With a view to making available to each
Holder the benefits of Rule 144 under the Securities Act or any other similar
rule or regulation of the 



12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

Securities and Exchange Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration (“Rule 144”), at
all times during which there are Registrable Securities outstanding that have
not been previously (i) sold to or through a broker or dealer or underwriter in
a public distribution or (ii) sold in a transaction exempt from the registration
and prospectus delivery requirements of the Securities Act under Section 4(1)
thereof, in the case of either clause (i) or clause (ii) in such a manner that,
upon the consummation of such sale, all transfer restrictions and restrictive
legends with respect to such shares are removed upon the consummation of such
sale, the Company agrees to use its commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Company under the Exchange Act, so
long as the Company remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144; and

(c) furnish to each Holder, promptly upon request so long as such Holder owns
Registrable Securities, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144 and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit each Holder to sell such
securities pursuant to Rule 144 without registration.

9. Preservation of Rights.  Without the prior written consent of a majority of
the then outstanding Registrable Securities, the Company shall not, on or after
the date of this Agreement, (i) grant any registration rights to third parties
which are more favorable than or inconsistent with the rights granted hereunder,
or (ii) enter into any agreement, take any action, or permit any change to
occur, with respect to its securities that is inconsistent with or violates or
subordinates the rights expressly granted to each Holder in this Agreement, such
as (A) affecting the ability of each Holder to include the Registrable
Securities in a registration undertaken pursuant to this Agreement or (B)
affecting the marketability of such Registrable Securities in any such
registration (including effecting a stock split or a combination of shares).

10. Confidentiality.  Each  Holder shall, and shall cause its Affiliates and
representatives to, keep confidential any information (including oral, written
and electronic information) concerning the Company, its Subsidiaries or its
Affiliates that may be furnished to the  Holders or their respective Affiliates
or representatives by or on behalf of the Company or any of its representatives
(collectively referred to as the “Confidential Information”); provided that the
Confidential Information shall not include information that (a) was or becomes
available to the public other than as a result of a disclosure by such Holder or
any of its Affiliates or representatives in violation of this Section 10, (b)
was or becomes available to such  Holder or any of its Affiliates or
representatives from a source other than the Company or its representatives;
provided that such source is believed by such Holder not to be disclosing such
information in violation of an obligation of confidentiality (whether by
agreement or otherwise) to the Company or any of its Affiliates, (c) at the time
of disclosure is already in the possession of such Holder or any of its
Affiliates or representatives; provided that such information is believed by
such Holder not to be



13

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

subject to an obligation of confidentiality (whether by agreement or otherwise)
to the Company, or (d) was independently developed by such Holder or any of its
Affiliates or representatives without use of any Confidential Information. The
 Holders and the Company agree that Confidential Information may be disclosed by
the Holders solely (i) to their Affiliates and their respective representatives
and (ii) in the event that any Holder or any of its Affiliates or
representatives are requested or required by applicable Law, Judgment or by a
Governmental Entity (including by deposition, interrogatory, request for
documents, subpoena, civil investigative demand, summons or similar process) to
disclose any Confidential Information, in each of which instances, to the extent
permissible by applicable Law and reasonably practicable, such  Holder and its
Affiliates and representatives, as the case may be, shall provide notice to the
Company sufficiently in advance of any such disclosure so that the Company shall
have a reasonable opportunity to timely seek to limit, condition or quash such
disclosure; and, provided,  that, with respect to any Affiliate of a Holder
receiving Confidential Information hereunder (i) such Affiliate will agree to
keep such information confidential in accordance with this Section 10 as though
it were a party hereto and (ii) such  Holder will remain liable for any breaches
by its Affiliates of this Section 10.

11. Certificates.    Each certificate representing Registrable Securities shall
(unless otherwise permitted by the provisions of this Agreement) be stamped or
otherwise imprinted with a legend substantially similar to the following (in
addition to any legend required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN A REGSITRATION RIGHTS AGREEMENT, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

The Holders consent to the Company making a notation on its records and giving
instructions to any transfer agent of the Registrable Securities in order to
implement the restrictions on transfer established in this Section 11.

12. Definitions.

“Affiliate” means with respect to any Person (i) any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, (ii) any executive officer or general
partner of such Person and (iii) any legal entity for which such Person acts as
executive officer or general partner, and “control” for these purposes means the
direct or indirect power to direct or cause the direction of the management and
policies of another Person, whether by operation of law or regulation, through
ownership of securities, as trustee or executor or in any other manner.

“Business Day” means any day on which the principal offices of the Securities
and Exchange Commission in Washington, DC are open to accept filings.

“Commission Guidance” means (i) any publicly available written guidance or rule
of general applicability of the Securities and Exchange Commission staff or (ii)
written comments,



14

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

requirements or requests of the Securities and Exchange Commission staff to the
Company in connection with the review of a Registration Statement.

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, and includes all securities of the Company issued or issuable with
respect to such securities by way of a stock split, stock dividend, or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation or
other corporate reorganization.

“Demand Registration” means a Short-Form Registration or a Long-Form
Registration.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, and any agency or
authority succeeding to the functions thereof.

“Holder” means (i) each holder of Registrable Securities and (ii) any Affiliate
of such a holder that is a direct or indirect transferee of Registrable
Securities.

“Material Adverse Effect” has the meanings set forth in the Purchase Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).

“Registrable Securities” means the Common Stock owned by the Investor or its
Affiliates on the date hereof and any Common Stock that has been or will be
issued upon conversion of the Preferred Stock or the exercise of the Warrants
(as defined in the Purchase Agreement), together with any shares of Common Stock
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.  For purposes
of this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever such Person has the right to acquire such Registrable
Securities (upon conversion or exercise, in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (A) a Registration Statement covering
such securities has been declared effective by the Securities and Exchange
Commission and such securities have been disposed of pursuant to such effective
Registration Statement, (B) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met, (C) such securities are
eligible for sale by the Holder without registration pursuant to Rule 144 (or
any similar provisions then in force) under the Securities Act without
limitation thereunder on volume or manner of sale, (D) such securities are
otherwise transferred and such securities may be resold without limitation or
subsequent registration under the Securities Act or (E) such securities shall
have ceased to be outstanding.

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including



15

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

the prospectus, amendments, and supplements to such Registration Statement,
including posteffective amendments, all exhibits and all materials incorporated
by reference in such Registration Statement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, and any governmental body or agency succeeding to the
functions thereof.

13. Miscellaneous.

(a) Remedies.  Each Party shall be entitled to enforce its rights under any
provision of this Agreement specifically to recover damages caused by reason of
any breach of any provision of this Agreement and to exercise all other rights
granted by applicable law.  The Parties agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that any Party may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction (without posting any bond or other security)
for specific performance and for other injunctive relief in order to enforce or
prevent violation of the provisions of this Agreement.

(b) Termination.  All rights and obligations of the Company hereunder other than
pursuant to Sections 5 and 7 hereof shall terminate on the date on which no
Registrable Securities are outstanding.

(c) Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only upon the prior written
consent of the Company Holders of a majority of the then outstanding Registrable
Securities and any Holder that would be materially and disproportionately
affected by such an amendment or waiver.  The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

(d) Assignment; No Third-Party Beneficiaries.  This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part.  This Agreement and the rights, duties and
obligations of the Holders hereunder may be freely assigned or delegated by such
Holder in conjunction with and to the extent of any transfer of Registrable
Securities.  This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the Parties and their respective permitted
successors and assigns; provided, however, that no such transfer or assignment
shall be binding upon or obligate the Company to any such assignee, and no such
assignee shall be deemed a Holder hereunder, unless and until the Company shall
have received written notice of such transfer or assignment as herein provided
and a written agreement of the assignee to be bound by the provisions of this
Agreement.  This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Section 7 and this Section 11(d).  Nothing herein shall be interpreted as
limiting any restrictions on transfer otherwise



16

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

applicable to Registrable Securities, whether by under applicable law or other
written agreement to which a Holder is bound.

(e) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(f) Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each Party to this
Agreement and delivered to the other Party, it being understood that all Parties
need not sign the same counterpart.  Signatures delivered by electronic methods
shall have the same effect as signatures delivered in person.

(g) Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(h) Governing Law; Waiver of Jury Trial.  This Agreement shall be governed by
and construed in accordance with the internal laws of New York applicable to
parties residing in New York, without regard to applicable principles of
conflicts of law.  Each Party irrevocably consents to the exclusive jurisdiction
of any court located within New York County, New York, in connection with any
matter based upon or arising out of this Agreement or the matters contemplated
hereby and it agrees that process may be served upon it in any manner authorized
by the laws of the State of New York for such Persons and waives and covenants
not to assert or plead any objection which it might otherwise have to such
jurisdiction and such process.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12(h).

(i) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) upon receipt, if delivered personally;
(ii) three (3) Business Days after being mailed by registered or certified mail,
postage prepaid, return receipt requested; (iii) one (1) Business Day after it
is sent by commercial overnight courier service; or



17

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

(iv) upon transmission, if sent via facsimile or electronic mail with
confirmation of receipt to the Parties to this Agreement at the addresses set
forth in the Purchase Agreement (or at such other address for a Party as shall
be specified upon like notice).

(j) Rules of Construction.  The Parties agree that they have each been
represented by counsel during the negotiation, preparation and execution of this
Agreement (or, if executed following the date hereof by counterpart, have been
provided with an opportunity to review the Agreement with counsel) and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

(k) Interpretation.  This Agreement shall be construed in accordance with the
following rules: (i) the terms defined in this Agreement include the plural as
well as the singular; (ii) all references in the Agreement to designated
“Sections” and other subdivisions are to the designated sections and other
subdivisions of the body of this Agreement; (iii) pronouns of either gender or
neuter shall include, as appropriate, the other pronoun forms; (iv) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision; and (v) the words “includes” and “including” are not limiting.

[Remainder of page intentionally left blank. Signature pages follow.]

 

18

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT B

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

PEAK RESORTS, INC.

By:

Name:

Title:

﻿

CAP 1 LLC

By:

Name:

Title:

﻿

Registration Rights Agreement

19

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

﻿

﻿

Stockholders’ Agreement


among 

Peak Resorts, Inc.

and 

the Stockholders named herein

dated as of

 _______, 2016

 

1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”), dated as of  ______,  2016, is
entered into among Peak Resorts, Inc., a Missouri corporation (the “Company”),
Timothy D. Boyd, Stephen J. Mueller, and Richard K. Deutsch, (each a “Management
Stockholder” and collectively the “Management Stockholders”), CAP 1 LLC, a
Delaware limited liability company (the “Investor”), and each other Person who
after the date hereof acquires Equity Securities (as defined below) of the
Company and becomes a party to this Agreement by executing a Joinder Agreement
in accordance with this Agreement (such Persons, collectively with the Investor
and the Management Stockholders, the “Stockholders”).

RECITALS

WHEREAS, as of the date hereof, each Management Stockholder owns the percentage
of the issued and outstanding Common Stock and other Equity Securities, in each
such case set forth next to his or her name on the signature pages hereto and
the Investor owns 20,000 shares (the “Shares”) of Series A Convertible Preferred
Stock, par value $0.01 per share and the Warrants (as defined below); and

WHEREAS, the Company and the Stockholders deem it in their best interests to set
forth in this Agreement their respective rights and obligations in connection
with the Stockholders’ investment in the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I
Definitions

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

“20.0% Beneficial Ownership Requirement” means that the Investor or its
Affiliates continue to beneficially own Equity Securities that represent, in the
aggregate and on a fully diluted, as-converted basis, at least 20.0% of the
issued and outstanding Equity Securities on a fully diluted, as-converted
basis.  For the avoidance of doubt, once the 20.0% Beneficial Ownership
Requirement is no longer satisfied, it cannot be satisfied at a later date.

“11.4% Beneficial Ownership Requirement” means that (a) at least 50.0% of the
Series A Preferred Shares that are being issued at the Closing (subject to
appropriate adjustments for stock splits, stock dividends and similar events
that, by their nature, increase or decrease the number of Series A Preferred
Shares outstanding) are issued and outstanding and (b) the Investor or its
Affiliates continue to beneficially own Equity Securities that represent, in the
aggregate and on a fully diluted, as-converted basis, at least 11.4% of the
issued and outstanding Equity Securities on a fully diluted, as-converted
basis.  For the avoidance of doubt, once the 11.4% Beneficial Ownership
Requirement is no longer satisfied, it cannot be satisfied at a later date.

 “Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person.  For purposes of this definition,
“control” of a Person means the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person whether through
ownership of voting securities



1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

or ownership interests, including ownership by trusts with substantially the
same beneficial interests, by contract or otherwise. 

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

“Articles of Incorporation” means the articles of incorporation of the Company,
as filed with the Secretary of State of the State of Missouri and as amended,
modified, supplemented or restated from time to time.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Missouri and New York are authorized or required to close.

“By-laws” means the by-laws of the Company, as amended, modified, supplemented
or restated from time to time.

“Certificate of Designation” means the Certificate of Designation of the Series
A Convertible Preferred Stock.

“Change of Control” shall have the meaning set forth in the Certificate of
Designation.

“Closing” has the meaning set forth in the Securities Purchase Agreement dated
August 22, 2016 between the Company and the Investor.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

“Company” has the meaning set forth in the preamble.

“Director” means a member of the Board.

“Director Qualification Standards” means (a) any requirements generally
applicable to all of the Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
regarding service as a Director of the Company under Applicable Law or the rules
and regulations of NASDAQ and (b) any additional qualification standards
generally applicable to all Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
established by the Board or the Nominating Committee for eligibility of
individuals to serve as Directors.

“Equity Securities” means any and all shares of Common Stock and any securities
of the Company convertible into, or exchangeable or exercisable for, such
shares, and options, warrants or other rights to acquire such shares, which
specifically includes the Series A Preferred Shares and the Warrants.





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.

“Exercise Period” has the meaning set forth in Section 3.05(c).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Investor” has the meaning set forth in the preamble.

“Investor Director” has the meaning set forth in Section 2.01(c).

“Investor Nominee” has the meaning set forth in Section 2.01(a).

“Investor Notice” has the meaning set forth in Section 3.04(b).

“Issuance Notice” has the meaning set forth in Section 3.05(b).

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.

“Judgment” means any judgment, writ, stipulation, award, injunction,
determination, order or decree of any Governmental Authority.

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

“Management Stockholders” has the meaning set forth in the preamble.

“New Securities” means any new Equity Securities that the Company may from time
to time propose to issue or sell, excluding (a) the Warrants and any Common
Stock issued pursuant to the exercise thereof, (b) the Series A Preferred Shares
and any Common Stock issued pursuant to the conversion thereof, (c) any
additional shares of Series A Convertible Preferred Stock issued by the Company
pursuant to Section 6.04 of the Purchase Agreement, any Common Stock issued
pursuant to the conversion thereof, any warrants issued by the Company pursuant
to Section 6.04 of the Purchase Agreement and any Common Stock issued pursuant
to the exercise thereof, (d) Equity Securities issued or issuable to officers,
directors or employees of, or consultants to, the Company pursuant to any equity
incentive program or agreement approved by the Board, (e) Equity Securities
issued in connection with any adjustment pursuant to Section 8.06 of the
Certificate of Designation and similar provisions set forth in the Warrants or
any warrants described in clause (c) hereof, (f) Equity Securities issued to
Persons with which the Company has business relationships, including under
equipment leasing arrangements, bank or other institutional loans, acquisitions
of companies or resorts or other arrangements or transactions wherein the
principal purpose of the issuance of such Equity Securities is for non-equity
financing purposes, provided that such issuance is approved by the Board and (g)
the issuance of Common Stock in connection with any stock split, combination,
dividend, distribution, reclassification, exchange or substitution.





3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board or any successor committee thereto.

“Offered Shares” has the meaning set forth in Section 3.02(a).

“Organizational Documents” means the By-laws, the Articles of Incorporation and
the Certificate of Designation.

“Permitted Liens” means, with respect to any Management Stockholder, any Lien
representing a pledge of any Equity Securities that secures such Management
Stockholder’s obligations under a personal loan.

“Permitted Transferee” means with respect to any Stockholder, any Affiliate of
such Stockholder or the Company.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Proposed Transferee” has the meaning set forth in Section 3.03(a).

“Public Sale” means a public sale of Common Stock by a Stockholder on a Trading
Market.

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the date hereof, by and among the Company and the
Investor, as such agreement may be amended, modified, supplemented or restated
in accordance with its terms.

“ROFO Acceptance” has the meaning set forth in Section 3.02(d).

“ROFO Acceptance Period” has the meaning set forth in Section 3.02(d).

“ROFO Notice Period” has the meaning set forth in Section 3.02(c).

“ROFO Offer” has the meaning set forth in Section 3.02(c).

“ROFR Notice” has the meaning set forth in Section 3.04(d).

“ROFR Notice Period” has the meaning set forth in Section 3.04(d).

“Sale Notice” has the meaning set forth in Section 3.03(b).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

“Selling Stockholder” has the meaning set forth in Section 3.03(a).

“Series A Preferred Shares” means the Series A Cumulative Convertible Preferred
Stock of the Company.

“Shares” has the meaning set forth in the preamble.

“Stockholders” has the meaning set forth in the preamble.





4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Tag-along Notice” has the meaning set forth in Section 3.03(c).

“Tag-along Period” has the meaning set forth in Section 3.03(c).

“Tag-along Sale” has the meaning set forth in Section 3.03(a).

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

“Transfer” means to, directly or indirectly, sell, transfer, assign or similarly
dispose of, either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment or similar disposition of, any Equity Interest owned by a Person or
any interest (including a beneficial interest) in any Equity Interest owned by a
Person.  A “Transfer” specifically excludes any pledge, encumbrance or
hypothecation of any Equity Interest owned by a Person or any interest
(including a beneficial interest) in any Equity Interest owned by a Person but
specifically includes any subsequent transfer, assignment or disposition
pursuant to the exercise of any creditor’s rights with respect to any such
pledge, encumbrance or hypothecation.

 “Warrants” means the followings warrants issued by the Company:  Warrant
Certificate No. 1dated as of the date hereof exercisable for 1,538,462 shares of
Common Stock at an exercise price of $6.50 per share, Warrant Certificate No. 2
dated as of the date hereof exercisable for 625,000 shares of Common Stock at an
exercise price of $8.00 per share and Warrant Certificate No. 3 dated as of the
date hereof exercisable for 555,556 shares of Common Stock at an exercise price
of $9.00 per share.

Article II

Nomination and Voting

Section 2.01 Investor Director; Observer.  

(a) For so long as the 20.0% Beneficial Ownership Requirement is satisfied, the
Investor shall be entitled to designate for nomination one (1) nominee of the
Board, subject to such Person’s satisfaction of the Director Qualification
Standards, the provisions of Section 2.03 and the recommendation of the
Nominating Committee, which recommendation shall not be unreasonably withheld,
conditioned or delayed, (such person, the “Investor Nominee”).

(b) In the event that the Investor nominates an Investor Nominee, the Company
shall (i) include the Investor Nominee in its slate of nominees for election to
the Board at each annual or special meeting of the stockholders of the Company
at which Directors are to be elected and at which such Investor Nominee’s seat
is subject to election and (ii) recommend that the Company’s stockholders vote
in favor of the election of such Investor Nominee at any such annual or special
meeting of the Company’s stockholders, subject to the Directors’ fiduciary
duties. The Company and the Board shall take all reasonably necessary actions to
ensure that, at all times when the Investor Nominee is eligible to be appointed
or nominated, there are sufficient vacancies on the Board to permit the election
of the Investor Nominee as a Director. For the avoidance of doubt, the Investor
shall not be required to comply



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

with the advance notice provisions generally applicable to the nomination of
Directors set forth in the By-laws so long as the Investor provides reasonable
advance notice to the Company of the Investor Nominee prior to the mailing of
the proxy statement by the Company.

(c) If an Investor Nominee then serving as a Director, if any, (the “Investor
Director”) ceases to serve on the Board for any reason (other than pursuant to
Section 2.02) during his or her term (until such time as the 20.0% Beneficial
Ownership Requirement is not satisfied), the vacancy created thereby shall be
filled, and the Company shall cause the Board to fill such vacancy, with a new
Investor Nominee.

(d)In the absence of any nomination from the Investor at a time when it has the
right to nominate a director as specified above, the Investor Director
previously nominated by the Investor and then serving (if any) shall be the
Investor Nominee (subject to the satisfaction of the qualification requirements
for an Investor Nominee set forth herein).

Section 2.02 Termination of Investor Board Rights. If at any time the 20.0%
Beneficial Ownership Requirement is not satisfied, then the Investor Director
shall immediately resign, and the Investor shall cause such Investor Director to
immediately resign, from his or her position as a Director effective as of the
receipt of such notice. 

Section 2.03 Director Qualifications. Notwithstanding anything to the contrary
in this Agreement, the Investor agrees that, prior to and as a condition to the
nomination and election of any Investor Nominee:

(a) such Investor Nominee shall have satisfied the Director Qualification
Standards; provided that:

(i) no Investor Nominee shall be eligible to serve on the Board if he or she has
been involved in any of the events enumerated under Item 2(d) or (e) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K under the Securities
Act (to the extent material to his or her ability or integrity to serve as a
Director), is subject to any Judgment prohibiting service as a director of any
public company, or is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act except for a
disqualification event covered by Rule 506(d)(2) or (d)(3) and

(ii) if any Investor Nominee shall fail to satisfy the Director Qualification
Standards or the requirements of the preceding clause (i), the Investor agrees
that such Investor Nominee shall not be nominated or elected to the Board, and
neither the Company nor any Stockholder shall have any obligation to recommend,
support or vote for such Investor Nominee’s nomination or election,

(b) each Investor Nominee shall (and the Investor shall cause each Investor
Nominee to) make himself or herself reasonably available for an interview and to
consent to such customary reference and background checks as the Nominating
Committee may reasonably request to determine such Investor Nominee’s
eligibility to serve as a Director and compliance with the Director
Qualification Standards and

(c) each Investor Nominee must provide to the Company:

(i) all information reasonably requested by the Company that is required to be
or is customarily disclosed for Directors, candidates for Directors and their
respective Affiliates in a proxy statement or other filings in accordance with
Applicable Law, any NASDAQ rules or listing



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

standards or the Articles of Incorporation, By-laws or any corporate governance
guidelines adopted from time to time by the Company provided that no such
guidelines shall unreasonably or intentionally restrict the Investor’s rights
under this Article II,  in each case, relating to such Investor Nominee’s
nomination or election, as applicable, as a Director; and

(ii) all information reasonably requested by the Company in connection with
assessing eligibility under the Director Qualification Standards relating to
such Investor Nominee’s nomination or election, as applicable, as a Director.

For the avoidance of doubt, if any Investor Nominee fails to meet the criteria
for nomination and election set forth in this Article II, the Investor shall
have the right to nominate a replacement Investor Nominee so long as doing so
would not necessitate an amendment to the Company’s proxy statement for the
special or annual meeting of stockholders at which such original Investor
Nominee would have stood for election.

If at any time an Investor Director ceases to satisfy the criteria set forth in
Section 2.03(a) above, then the Investor Director shall immediately resign, and
the Investor shall cause such Investor Director to immediately resign, from his
or her position as a Director effective as of the receipt of such notice,
whereupon the Investor, provided the 20.0% Beneficial Ownership Requirement is
satisfied, shall have the right to nominate an Investor Nominee for such
vacancy.

Article III

Transfer of Interests

Section 3.01 General Restrictions on Transfer.

(a) Except as permitted pursuant to Section 3.01(b),   or in accordance with the
procedures described in Section 3.02 or Section 3.03, each Stockholder agrees
that he or it will not, directly or indirectly, voluntarily or involuntarily,
Transfer any of his or her Equity Securities. 

(b) The provisions of Section 3.01(a), shall not apply to any of the following
Transfers by any Stockholder of any of his or her Equity Securities:

(i) to a Permitted Transferee;

(ii) pursuant to a Public Sale;

(iii) pursuant to a merger, consolidation or other business combination of the
Company; or

(iv) with respect to the Investor, with the prior written consent of the
Company, which shall not be unreasonably withheld.

(c) In addition to any legends required by Applicable Law, each certificate
representing any Equity Securities issued to the Stockholders after the date
hereof shall bear a legend substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS’
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).  NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

(d) Unless the transferee is the Company, prior to consummation of any Transfer
by a Management Stockholder of any of his or her Equity Securities (i) to a
Permitted Transferee or in accordance with Section 3.02,  Section 3.03 or
Section 3.04,  such Stockholder shall cause the transferee thereof to execute
and deliver to the Stockholders and the Company a Joinder Agreement and agree to
be bound by the terms and conditions of this Agreement.  Upon any Transfer by a
Management Stockholder of any of his or its Equity Securities (i) to a Permitted
Transferee or in accordance with Section 3.02,  Section 3.03 or Section 3.04,
the transferee thereof (unless such transferee is the Company) shall be
substituted for, and shall assume all the rights and obligations under this
Agreement of, the transferor thereof.  Upon a Transfer of Equity Securities
pursuant to Section 3.01(b)(ii) or (iii), such Equity Securities shall
thereafter not be subject to the rights or obligations of this Agreement, and
such transferee shall not be required to or permitted to execute a Joinder
Agreement.  Notwithstanding the foregoing, no transferee of all or any portion
of the Series A Preferred Shares or the Warrants (other than a transferee who is
an Affiliate of the Investor) shall have the right to exercise any of the rights
of the Investor set forth in Article II,  Section 3.02,  Section 3.03,  Section
3.05 and Article IV; any transferee who is an Affiliate of the Investor shall
have the right to exercise the rights of the Investor set forth in Article II,
 Section 3.02,  Section 3.03,  Section 3.05 and Article IV , provided that such
transferee executes and delivers to the Stockholders and the Company a Joinder
Agreement and agrees to be bound by the terms and conditions of this
Agreement.  Any subsequent Transfers of the Series A Preferred Shares or the
Warrants shall be subject to this Article III.

(e) Any Transfer or attempted Transfer of any Equity Securities in violation of
this Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books and the purported transferee in any such Transfer shall not be
treated (and the purported transferor shall continue be treated) as the owner of
such Equity Securities for all purposes of this Agreement.

Section 3.02 Right of First Offer.

(a) Any Management Stockholder wishing to Transfer Equity Securities (other than
a Transfer in accordance with Section 3.01(b)) must inform the Investor of such
intent in writing specifying the number of Equity Securities (the “Offered
Shares”) it intends to Transfer. 

(b) By delivering such written notice of intent, the Management Stockholder
represents and warrants to the Investor that (i) the Management Stockholder has
(and will have on the closing date of any purchase of such Offered Shares by the
Investor pursuant to this Section 3.02) full right, title and interest in and to
the Offered Shares, (ii) the Management Stockholder has (and will have on the
closing date of any purchase of such Offered Shares by the Investor pursuant to
this Section 3.02) all the necessary power and authority and has taken all
necessary action to sell such Offered Shares as contemplated by this Section
3.02, and (iii) the Offered Shares are (and will be on the closing date of any
purchase of such Offered Shares by the Investor pursuant to this Section 3.02)
free and clear of any and all Liens other than those arising as a result of or
under the terms of this Agreement and other than Permitted Liens, which shall,
as of the closing date of any purchase of such Offered Shares by the Investor
pursuant to this Section 3.02 be released by the holder thereof.



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

(c) Upon receipt of such written notice of intent, the Investor shall have the
right to offer to purchase all (but not less than all) of the Offered Shares by
delivering a written notice (a “ROFO Offer”) to the Management Stockholder
stating that it offers to purchase such Offered Shares on the terms and
conditions (including price) specified therein. Any ROFO Offer so delivered on
or before the date that is 15 Business Days after receipt by the Investor of
such written notice of intent (the “ROFO Notice Period”) shall be binding upon
delivery and irrevocable by the Investor.

(d) Upon receipt of any ROFO Offer, the Management Stockholder shall have the
right to accept the offer set forth therein by delivering a written acceptance
(the “ROFO Acceptance”) of the ROFO Offer to the Investor on or before the date
that is 15 Business Days after receipt by the Management Stockholder of the ROFO
Offer (the “ROFO Acceptance Period”).  Any ROFO Acceptance so delivered on or
before the expiration of the ROFO Acceptance Period shall constitute a binding
agreement of the Management Stockholder to sell and the Investor to purchase,
the Offered Shares on the terms and conditions set forth in the ROFO Offer.  Any
such sale shall be consummated on the 5th Business Day after receipt by the
Investor of the ROFO Acceptance, or as otherwise agreed between the Management
Stockholder and Investor.

(e) If the Investor does not deliver a ROFO Offer during the ROFO Notice Period
it shall be deemed to have waived all of its rights to purchase the Offered
Shares under this Section 3.02, and the Management Stockholder shall thereafter
be free to market and Transfer on or before the date that is 60 Business Days
after the expiration of such ROFO Notice Period the Offered Shares, subject to
the provisions of Section 3.03, to any Person.  If the Management Stockholder
does not so Transfer the Offered Shares on or before the date that is 60
Business Days after the expiration of such ROFO Notice Period, the rights
provided hereunder shall be deemed to be revived and the Offered Shares shall
not be offered to any person unless the Management Stockholder again complies
with this Section 3.02.

(f) If the Investor does deliver a ROFO Offer in accordance with this Section
3.02, and the Management Stockholder does not deliver a ROFO Acceptance prior to
the expiration of the ROFO Acceptance Period, the Management Stockholder may,
during the 60 Business Day period following the expiration of the ROFO
Acceptance Period, subject to the provisions of Section 3.03, market and
Transfer all of the Offered Shares to any Person on terms and conditions no more
favorable to such Person than those set forth in the ROFO Offer. If the
Management Stockholder does not Transfer the Offered Shares within such period,
the rights provided hereunder shall be deemed to be revived and the Offered
Shares shall not be offered for Transfer to any Person unless the Management
Stockholder again complies with this Section 3.02.

(g) Each Management Stockholder participating in a sale contemplated by this
Section 3.02 shall take all actions as may be reasonably necessary to consummate
the sale contemplated by this Section 3.02 including, without limitation,
entering into agreements and delivering certificates and instruments and
consents as may be deemed necessary or appropriate.

(h) At the closing of any sale and purchase pursuant to this Section 3.02, the
Management Stockholder shall deliver to the Investor a certificate or
certificates representing the Offered Shares to be sold (if any), accompanied by
stock powers with signatures guaranteed and all necessary stock transfer taxes
paid and stamps affixed, if necessary, against receipt of the purchase price
therefor from the Investor by certified or official bank check or by wire
transfer of immediately available funds.

Section 3.03 Tag-along Rights.

(a) If at any time a Management Stockholder (a “Selling Stockholder”), proposes
to Transfer any shares of his or her Common Stock (other than a Transfer in
accordance with Section



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

3.01(b)) to a any Person (the “Proposed Transferee”), the Investor shall be
permitted to participate in such Transfer (a “Tag-along Sale”) on the terms and
conditions set forth in this Section 3.03. 

(b) Prior to the consummation of any such Transfer of Common Stock described in
Section 3.03(a), the Selling Stockholder shall deliver to the Investor a written
notice (a “Sale Notice”) of the proposed Tag-along Sale subject to this Section
3.03 no later than 10 Business Days prior to the closing date of the Tag-along
Sale. The Sale Notice shall make reference to the Investor’s rights hereunder
and shall describe in reasonable detail:

(i) the aggregate number of shares of Common Stock the Proposed Transferee has
proposed to transfer;

(ii) the identity of the Proposed Transferee;

(iii) the proposed date, time and location of the closing of the Tag-along Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

(c) The Investor shall exercise its right to participate in a Transfer of Common
Stock by the Selling Stockholder subject to this Section 3.03 by delivering to
the Selling Stockholder a written notice (a “Tag-along Notice”) stating its
election to do so and specifying the number of shares of Common Stock to be
Transferred by it no later than five Business Days after receipt of the Sale
Notice (the “Tag-along Period”). The offer of the Investor set forth in a
Tag-along Notice shall be irrevocable and the Investor shall be bound and
obligated to Transfer in the proposed Transfer on the terms and conditions set
forth in this Section 3.03. The Selling Stockholder and the Investor shall have
the right to Transfer in a Transfer subject to this Section 3.03 the number of
shares of Common Stock equal to the product of (x) the aggregate number of
shares of Common Stock the Proposed Transferee proposes to buy as stated in the
Sale Notice and (y) a fraction (A) the numerator of which is equal to the number
of shares of Common Stock then held by the Selling Stockholder or the Investor,
as the case may be, and (B) the denominator of which is equal to the number of
shares of Common Stock then held by the Selling Stockholder and the Investor.

(d) If the Investor does not deliver a Tag-along Notice in compliance with
Section 3.03(c) above it shall be deemed to have waived all of its rights to
participate in such Transfer, and the Selling Stockholder shall thereafter be
free, subject to the provisions of Section 3.03(i) to Transfer to the Proposed
Transferee its shares of Common Stock at a per share price that is no greater
than the per share price set forth in the Sale Notice and on other terms and
conditions which are not materially more favorable to the Selling Stockholder
than those set forth in the Sale Notice.

(e) The Investor participating in a Transfer pursuant to this Section 3.03 shall
receive the same consideration per share as the Selling Stockholder.

(f) The Investor shall make or provide the same representations, warranties,
covenants, indemnities and agreements as the Selling Stockholder makes or
provides in connection with the Tag-along Sale (except that in the case of
representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Stockholder, the Investor shall make the comparable



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

representations, warranties, covenants, indemnities and agreements pertaining
specifically to itself); provided, that all representations, warranties,
covenants and indemnities shall be made by the Selling Stockholder and the
Investor severally and not jointly and any indemnification obligation in respect
of breaches of representations and warranties shall be pro rata based on the
consideration received by the Selling Stockholder and the Investor, in each case
in an amount not to exceed the aggregate proceeds received by the Selling
Stockholder and the Investor in connection with any Tag-along Sale.

(g) Each of the Selling Stockholder and the Investor shall be responsible for
its own fees and expenses incurred in connection with a Tag-along Sale.

(h) The Investor shall take all actions as may be reasonably necessary to
consummate the Tag-along Sale, including entering into agreements and delivering
certificates and instruments, in each case consistent with the agreements being
entered into and the certificates being delivered by the Selling Stockholder.

(i) The Selling Stockholder shall have 60 Business Days following the expiration
of the Tag-along Period in which to Transfer the shares of Common Stock
described in the Sale Notice, at a per share price that is no greater than the
per share price set forth in the Sale Notice and on other terms and conditions
which are not materially more favorable to the Selling Stockholder than those
set forth in the Sale Notice. If at the end of such 60 Business Day period, the
Selling Stockholder has not completed such Transfer, the Selling Stockholder may
not then effect a Transfer of Common Stock without again fully complying with
the provisions of this Section 3.03.

(j) If the Selling Stockholder Transfers to the Proposed Transferee any of its
shares of Common Stock in breach of this Section 3.03, then the Investor shall
have the right to Transfer to the Selling Stockholder, and the Selling
Stockholder undertakes to purchase from the Investor, the number of shares of
Common Stock that such Investor would have had the right to Transfer to the
Proposed Transferee pursuant to this Section 3.03, for a per share amount and
form of consideration and upon the terms and conditions on which the Proposed
Transferee bought such Common Stock from the Selling Stockholder, but without
indemnity being granted by the Investor to the Selling Stockholder; provided,
that, nothing contained in this Section 3.03 shall preclude any Stockholder from
seeking alternative remedies against such Selling Stockholder as a result of its
breach of this Section 3.03. The Selling Stockholder shall also reimburse the
Investor for any and all reasonable and documented out-of-pocket fees and
expenses, including reasonable legal fees and expenses, incurred pursuant to the
enforcement of the Investor’s rights pursuant to this subsection (j).

Section 3.04 Right of First Refusal. 

(a) If at any time the Investor desires to Transfer, other than pursuant to
Section 3.01(b)(i) (ii) and (iii),  all or any portion of the Series A Preferred
Shares and/or Warrants (the “Investor Offered Shares”), then the Investor must
first make an offering of the Investor Offered Shares to the Company in
accordance with the provisions of this Section 3.04.  This Section 3.04 shall
apply notwithstanding any consent provided by the Company pursuant to Section
3.01(b)(iv) unless such consent includes a waiver of the rights set forth in
this Section 3.04.

(b) The Investor shall, within three Business Days of receipt of any offer to
purchase all or any portion of the Series A Preferred Shares and/or Warrants
(other than an offer with respect to a Transfer to be made under Section 3.01(b)
(i), (ii) and (iii) give written notice to the Company (the “Investor Notice”)
stating that it has received such offer and specifying:

(i) the number of Investor Offered Shares to be Transferred by the Investor;



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

(ii) the identity of the transferee;

(iii) the per share purchase price and the other material terms and conditions
of such Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(iv) the proposed date, time and location of the closing of such Transfer, which
shall not be less than 15 Business Days from the date of the Investor Notice.

(c) By delivering the Investor Notice, the Investor represents and warrants to
the Company that: (i) the Investor has (and will have on the closing date of any
Transfer of such Investor Offered Shares to  the Company pursuant to this
Section 3.04) full right, title and interest in and to the Investor Offered
Shares, (ii) the Investor has (and will have on the closing date of any Transfer
of such Investor Offered Shares to the Company pursuant to this Section 3.04)
all the necessary power and authority and has taken all necessary action to sell
such Investor Offered Shares as contemplated by this Section 3.04, and (iii) the
Investor Offered Shares are (and will be on the closing date of any Transfer of
such Investor Offered Shares to the Company pursuant to this Section 3.04) free
and clear of any and all Liens other than those arising as a result of or under
the terms of this Agreement and the Registration Rights Agreement or any Liens
which as of the closing of any Investor Offered Shares purchased by the Company
will be released.

(d) Upon receipt of the Investor Notice, the Company shall have ten Business
Days (the “ROFR Notice Period”) to elect to purchase all (and not less than all)
of the Investor Offered Shares by delivering a written notice (a “ROFR Notice”)
to the Investor stating that it offers to purchase such Investor Offered Shares
on the same terms specified in the Investor Notice.  Any ROFR Notice shall be
binding upon delivery and irrevocable by the Company. 

(e) If the Company does not deliver a ROFR Notice in accordance with Section
3.04(d), the Investor may, during the 60 Business Day period immediately
following the expiration of the ROFR Notice Period Transfer all of the Investor
Offered Shares to the transferee identified in the Investor Notice on terms and
conditions no more favorable to such transferee than those set forth in the
Investor Notice.  If the Investor does not transfer the Investor Offered Shares
within such period, the rights provided hereunder shall be deemed to be revived
and the Investor Offered Shares shall not be Transferred to the transferee
unless the Investor sends a new Investor Notice in accordance with, and
otherwise complies with, this Section 3.04.

(f) The Investor shall take all actions as may be reasonably necessary to
consummate the Transfer contemplated by this Section 3.04, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.

(g) At the closing of any Transfer pursuant to this Section 3.04, the Investor
shall deliver to the Company the certificate or certificates representing the
Investor Offered Shares to be sold (if any), accompanied by stock powers and all
necessary stock transfer taxes paid and stamps affixed, if necessary, against
receipt of the purchase price therefor from the Company by certified or official
bank check or by wire transfer of immediately available funds.  Any such closing
shall take place not more than 60 days after delivery by the Company of the ROFR
Notice to the Investor.

Section 3.05 Pre-emptive Right.

(h) For so long as the 11.4% Beneficial Ownership Requirement is satisfied, the
Company hereby grants to the Investor the right to purchase its pro rata portion
of any New Securities.



12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

(i) The Company shall give written notice (an “Issuance Notice”) of any proposed
issuance or sale of New Securities to the Investor within three Business Days
following any meeting of the Board at which any such issuance or sale is
approved. The Issuance Notice shall set forth the material terms and conditions
of the proposed issuance, including:

(i) the number of New Securities proposed to be issued and the percentage of the
Company’s outstanding Common Stock, on a fully diluted basis, that such issuance
would represent;

(ii) the proposed issuance date, which shall be at least 20 Business Days from
the date of the Issuance Notice; and

(iii) the proposed purchase price per share.

(j) The Investor shall for a period of 15 Business Days following the receipt of
an Issuance Notice (the “Exercise Period”) have the right to elect irrevocably
to purchase, at the purchase price set forth in the Issuance Notice, the amount
of New Securities equal to the product of (x) the total number of New Securities
to be issued by the Company on the issuance date and (y) a fraction determined
by dividing (A) the number of shares of Common Stock (on a fully diluted,
as-converted basis) owned by the Investor immediately prior to such issuance by
(B) the total number of shares of Common Stock outstanding (on a fully diluted,
as-converted basis) on such date immediately prior to such issuance by
delivering a written notice to the Company. The Investor’s election to purchase
New Securities shall be binding and irrevocable.

(k) No later than five Business Days following the expiration of the Exercise
Period, the Company shall issue and sell to the Investor the number of New
Securities that the Investor has agreed to purchase.

(l) Upon the consummation of the issuance of any New Securities in accordance
with this Section 3.05, the Company shall deliver to the Investor certificates
(if any) evidencing the New Securities, which New Securities shall be issued
free and clear of any Liens (other than those arising hereunder and those
attributable to the actions of the Investor), and the Company shall represent
and warrant to the Investor that such New Securities shall be, upon issuance
thereof to the Investor and after payment therefor, duly authorized, validly
issued, fully paid and non-assessable. The Investor shall deliver to the Company
the purchase price for the New Securities purchased by it by wire transfer of
immediately available funds. Each party to the purchase and sale of New
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale.

Article IV ﻿

Approval Rights

Section 4.01 Approval Rights.  For so long as the 11.4% Beneficial Ownership
Requirement is satisfied, without the affirmative vote (or written consent as
permitted by Applicable Law and the Organizational Documents of the Company) of
the Investor, the Company shall not:

(a) materially modify or change the nature of the business of the Company or any
Subsidiary thereof such that its business is devoted to any business other than
the business of owning, operating and managing ski resorts in the United States;



13

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

(b) acquire or dispose of, or cause a Subsidiary of the Company to acquire or
dispose of, after the date hereof (whether pursuant to merger, purchase or sale
of capital stock, property or assets or otherwise), any resorts, assets or
properties for aggregate consideration (including the direct or indirect
assumption of liabilities) equal to or greater than thirty percent (30%) of the
enterprise value of the Company and its Subsidiaries as of the most recent
month-end prior to such acquisition or disposal, as reflected on the most recent
consolidated balance sheet of the Company prepared in accordance with generally
accepted accounting principles consistently applied; or 

(c) agree or commit to do any of the foregoing.

For purposes of the foregoing, enterprise value means (x) the average of the
market capitalization of the Company for the immediately prior 20 trading day
period ending on the last day of such month plus (y) aggregate outstanding
indebtedness and preferred stock of the Company and its Subsidiaries on the last
day of such month minus (z) aggregate cash of the Company and its Subsidiaries
on the last day of such month.

Notwithstanding the foregoing, the Investor shall not be entitled to exercise
the foregoing special voting rights (but shall have any voting rights conveyed
by Section 6.01 of the Certificate of Designation with respect to any related
stockholder vote) with respect to any Change of Control.

Article V

Representations and Warranties

Section 5.01 Representations and Warranties.  Each Stockholder, severally and
not jointly, represents and warrants to each other Stockholder and the Company
that:

(a) Such Stockholder has the capacity or full corporate power and authority, as
applicable to execute and deliver this Agreement, to perform his or its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement, the performance of his or
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action of such
Stockholder.  Such Stockholder has duly executed and delivered this Agreement.

(b) This Agreement constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).  The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.

(c) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) conflict with or result in any violation or breach of any provision of any
of the organizational documents of such Stockholder, as applicable, (ii)
conflict with or result in any violation or breach of any provision of any
Applicable Law, or (iii) require any consent or other action by any Person under
any provision of any material agreement or other instrument to which the
Stockholder is a party.

(d) Except for this Agreement, the Registration Rights Agreement and any
documents evidencing or governing Permitted Liens, such Stockholder has not
entered into or agreed to



14

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

be bound by any other agreements or arrangements of any kind with any other
party with respect to the Common Stock, including agreements or arrangements
with respect to the acquisition or disposition of the Common Stock or any
interest therein or the voting of the Common Stock (whether or not such
agreements and arrangements are with the Company or any other Stockholder).

Article VI
Term and Termination

Section 6.01 Termination.  This Agreement shall terminate upon the earliest of:

(a) the date on which none of the Stockholders holds any Equity Securities;

(b) the dissolution, liquidation, or winding up of the Company;

(c) a Change of Control; or

(d) the unanimous agreement of the Stockholders.

Section 6.02 Effect of Termination.

(a) The termination of this Agreement shall terminate all further rights and
obligations of the Stockholders and the Company under this Agreement except that
such termination shall not effect:

(i) the existence of the Company;

(ii) the obligation of any Party to pay any amounts arising on or prior to the
date of termination or any prior breach by such party of its obligations
hereunder;

(iii) the rights which any Stockholder may have by operation of law as a
stockholder of the Company; or

(iv) the rights contained herein which, by their terms are intended to survive
termination of this Agreement.

(b) The following provisions shall survive the termination of this Agreement:
this Section 6.02 and Article VII.  

Article VII
Miscellaneous

Section 7.01 Expenses.  Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 7.02 Release of Liability.  In the event any Stockholder shall Transfer
all of the Equity Securities held by such Stockholder in compliance with the
provisions of this Agreement without retaining any interest therein, then such
Stockholder shall cease to be a party to this Agreement and shall be relieved
and have no further liability arising hereunder for events occurring from and
after the date of such Transfer; provided that with respect to such Transfer the
transferee thereof shall have executed and



15

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

delivered to the Stockholders and the Company a Joinder Agreement to the extent
required by Section 3.01(d).

Section 7.03 Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.03):

z

 

If to Timothy D. Boyd:

17406 Hidden Valley Dr.
Wildwood, MO. 63038

﻿

Email: timboyd@skihv.com

If to Stephen J. Mueller:

16640 Bartisan Dr.
Glencoe, MO 63025

﻿

Email: smueller@mountsnow.com

If to Richard K. Deutsch:

P.O. Box 445
West Dover, VT 05356

﻿

Email: ddeutsch@mountsnow.com

If to Investor:

CAP 1 LLC

655 Madison Avenue

New York, NY 10065

﻿

Facsimile: 212 317 4169

﻿

Email: : rh@srllc.com

﻿

Attention: Rory Held

with a copy to (which shall not constitute notice):

Chadbourne & Parke LLP

1301 Avenue of the Americas

New York, NY 10019 - 6022

﻿

Facsimile: 212-541-5369

﻿

Email: fvellucci@chadbourne.com

﻿

Attention: Frank S. Vellucci

﻿

Section 7.04 Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.  The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Unless the context
otherwise requires, references herein: (x) to Articles, Sections, and Exhibits
mean the Articles and Sections of, and Exhibits attached to, this Agreement; (y)
to an agreement, instrument or other document means such agreement, instrument
or other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as



16

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.  The Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

Section 7.05 Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 7.06 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

Section 7.07 Entire Agreement.  This Agreement, the Registration Rights
Agreement and the Organizational Documents constitute the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.  In the
event of any inconsistency or conflict between this Agreement and any
Organizational Document, the Stockholders and the Company shall, to the extent
permitted by Applicable Law, amend such Organizational Document to comply with
the terms of this Agreement.

Section 7.08 Successors and Assigns.  Subject to the provisions of Section
3.01(d), this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  No
party may assign all or any portion of its rights or obligations under this
Agreement (except to the extent permitted by Section 3.01(d)) without the prior
written consent of all of the parties hereto.

Section 7.09 No Third-party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.10 Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 7.11 Governing Law;  Submission to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New



17

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

York without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction).

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF MANHATTAN, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.

Section 7.12 Equitable Remedies.  Each party hereto acknowledges that the other
parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to seek an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such party of its obligations under this
Agreement.  In the event that any party files a suit to enforce the covenants
contained in this Agreement (or obtain any other remedy in respect of any breach
thereof), the prevailing party in the suit shall be entitled to receive in
addition to all other damages to which it may be entitled, the costs incurred by
such party in conduction the suit, including reasonable attorney’s fees and
expenses.

Section 7.13 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.



18

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

Section 7.14 No Agreement as Director or Officer. Each Stockholder is entering
into this Agreement as a stockholder of the Company and makes no agreement or
understanding in this Agreement in such Stockholder’s capacity as a Director or
officer of the Company or any of its Subsidiaries, and nothing in this
Agreement: (a) will limit or affect any actions or omissions taken by any
Stockholder as such a Director or officer, and no such actions or omissions
shall be deemed a breach of this Agreement or (b) will be construed to prohibit,
limit or restrict any Stockholder from exercising his or her fiduciary duties as
an officer or Director to the Company or its stockholders.

[SIGNATURE PAGE FOLLOWS]

 

19

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

﻿

Peak Resorts, Inc.

﻿

By: 

Timothy D. Boyd, Chief Executive Officer

﻿

﻿

_____________________

Name: Timothy D. Boyd

 

Common Stock:

 

_____________________

Name: Stephen J. Mueller

 

Common Stock:

 

_____________________

Name: Richard K. Deutsch

 

Common Stock:

﻿

CAP 1 LLC

By_____________________

Name:

Title:

﻿

 

20

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C

EXHIBIT A

Joinder Agreement

Reference is hereby made to the Stockholders’ Agreement, dated as of __________,
(as amended from time to time, the “Stockholders Agreement”), among Timothy D.
Boyd, Stephen J. Mueller, Richard K. Deutsch, Peak Resorts, Inc., a Missouri
corporation, and CAP 1 LLC, a Delaware limited liability company. Pursuant to
and in accordance with Section 3.01(d) of the Stockholders’ Agreement, the
undersigned hereby agrees that upon the execution of this Joinder Agreement, it
shall (a) become a party, as a Stockholder, to the Stockholders’ Agreement, (b)
subject to the provisions of Section 3.01(d) of the Stockholders’ Agreement, be
subject to and bound by all of the covenants, terms and conditions of the
Stockholders’ Agreement, and (c) be deemed to be a Stockholder for all purposes
thereof.

The undersigned hereby makes the representations and warranties set forth in
Article V as of the date hereof.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Stockholders’ Agreement.

﻿

﻿

﻿

[SIGNATURE PAGE FOLLOWS]





1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT C



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
[DATE].

﻿

 

﻿

[TRANSFEREE STOCKHOLDER]

﻿

By_____________________

 

Name:

Title:

 

2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

﻿

﻿

﻿

﻿

﻿

﻿

WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

THIS WARRANT (AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT) IS
SUBJECT TO A STOCKHOLDERS’ AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG
PEAK RESORTS, INC. (THE “COMPANY”), CERTAIN STOCKHOLDERS OF THE COMPANY, AND THE
ORIGINAL HOLDER HEREOF (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS’
AGREEMENT”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.  A COPY OF THE
STOCKHOLDERS’ AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON REQUEST.

Warrant Certificate No.: 1
Original Issue Date: [DATE]

FOR VALUE RECEIVED, Peak Resorts, Inc., a Missouri corporation (the “Company”),
hereby certifies that CAP 1 LLC, a Delaware limited liability company, or its
registered assigns (the “Holder”) is entitled to purchase from the Company
1,538,462 duly authorized, validly issued, fully paid and nonassessable Warrant
Shares (as defined below and subject to adjustment as provided herein) at a
purchase price per share of $6.50 (subject to adjustment as provided herein, the
“Exercise Price”) at any time and from time to time during the Exercise Period
(as defined below), all subject to the terms, conditions and adjustments set
forth below in this Warrant.  Certain capitalized terms used herein are defined
in Section 1 hereof.

This Warrant has been issued pursuant to the terms of the Securities Purchase
Agreement, dated as of August 22, 2016 (the “Purchase Agreement”), between the
Company and the Holder.  Holder acknowledges and agrees that this Warrant and
the Warrant Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of federal and state law and the Company is



1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

relying on the truth and accuracy of the Holder’s representations, warranties
and agreements contained herein and in the Purchase Agreement in order to
determine the application of such exemptions. 

1. Definitions.  As used in this Warrant, the following terms have the
respective meanings set forth below:

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

“Board” means the board of directors of the Company.

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in Missouri or New York are authorized or obligated
by law or executive order to close.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

“Company” has the meaning set forth in the preamble.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options, this
Warrant, the Investor Warrants and the Series A Preferred Shares purchased
pursuant to the Purchase Agreement.

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., EST time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price.

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

“Exercise Period” has the meaning set forth in Section 2.

“Exercise Price” has the meaning set forth in the preamble.

“Holder” has the meaning set forth in the preamble.

“Investor Warrants” means this Warrant, Warrant Certificate No. 2 dated [_____]
exercisable for 625,000 shares of Common Stock at an exercise price of $8.00 per
share and Warrant Certificate No. 3 dated [_____] exercisable for 555,556 shares
of Common Stock at an exercise price of $9.00 per share.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities other than this Warrant, the
Investor Warrants and the Purchase Agreement.

“Original Issue Date” means the date on which the Warrant was issued by the
Company pursuant to the Purchase Agreement.





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

“Purchase Agreement” has the meaning set forth in the preamble.

“Series A Preferred Shares” means the Series A Convertible Preferred Stock of
the Company, par value $0.01 per share.

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

2. Term of Warrant.  Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., EST time, on the
twelfth (12th) anniversary of the date hereof or, if such day is not a Business
Day, on the next succeeding Business Day (the “Exercise Period”), the Holder of
this Warrant may exercise this Warrant for all or any part of the Warrant Shares
purchasable hereunder (subject to adjustment as provided herein). Upon the
expiration of the Exercise Period, any portion of this Warrant not exercised
shall be void and of no value.

3. Exercise of Warrant.

(a) Exercise Procedure.  This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

(i) surrender of this Warrant to the Company at its then principal executive
offices (or an affidavit of loss and indemnification undertaking with respect to
this Warrant in accordance with Section 9 in the case of its loss, theft or
destruction), together with an Exercise Agreement in the form attached hereto as
Exhibit A (each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Shares to be purchased) and executed; and

(ii) payment to the Company of the Aggregate Exercise Price by wire transfer of
immediately available funds to an account designated in writing by the Company
in the amount of such Aggregate Exercise Price.

(b) Delivery of Stock Certificates.  Upon receipt by the Company of the Exercise
Agreement, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a) hereof), the Company shall, as promptly as
practicable, and in any event within five (5) Business Days thereafter, execute
(or cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Shares issuable upon such
exercise, together with cash in lieu of any fraction of a share, as provided in
Section 3(c) hereof.  The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Agreement and shall
be registered in the name of the Holder or, subject to compliance with Section 7
below, such other Person's name as shall be designated in the Exercise
Agreement.  This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Shares for all
purposes, as of the Exercise Date.



3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

(c) Fractional Shares.  The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant.  As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the closing
price of one share of Common Stock as reported on the principal trading market
for the Common Stock on the Exercise Date.

(d) Delivery of New Warrant.  Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(b) hereof, deliver
to the Holder a new Warrant evidencing the remaining rights of the Holder to
purchase the unexpired and unexercised Warrant Shares called for by this
Warrant.  Such new Warrant shall in all other respects be identical to this
Warrant.

(e) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.  With
respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees:

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be reasonably necessary or appropriate in order that such Warrant
Shares are, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholder of the Company
and free and clear of all taxes (subject to and without limiting clause (iv)
below), liens and charges.

(iii) Subject to the representations and warranties of the Holder and the
covenants of the Holder in the Purchase Agreement and in this Warrant being
fulfilled, the Company shall take all such actions as may be reasonably
necessary to ensure that all such Warrant Shares are issued without violation by
the Company of any applicable law or governmental regulation or any requirements
of any domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).

(iv) The Company shall pay all expenses in connection with, and all issue or
transfer taxes, withholding taxes, transfer agent fees, or other incidental
taxes or expenses that may be imposed with respect to, the issuance or delivery
of Warrant Shares upon exercise of this Warrant; provided, that the Company
shall not be required to pay any tax or governmental charge that may be imposed
with respect to any applicable withholding or the issuance or delivery of the
Warrant Shares to any Person other than the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

(f) Conditional Exercise.  Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

4. Reservation of Shares.  During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price.  The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.

5. Adjustment to Exercise Price and Number of Warrant Shares.  In order to
prevent dilution of the purchase rights granted under this Warrant, the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant
shall be subject to adjustment from time to time as provided in this Section 5
(in each case, after taking into consideration any prior adjustments pursuant to
this Section 5).

(a) Adjustment Upon Dividend, Subdivision or Combination of Common Stock.  If
the Company shall, at any time or from time to time after the Original Issue
Date, (i) pay a dividend or make any other distribution upon the Common Stock or
any other capital stock of the Company payable in shares of Common Stock or in
Options or Convertible Securities or (ii) subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to any
such dividend, distribution or subdivision shall be proportionately reduced (but
the aggregate Exercise Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same) and the
number of Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased.  If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased (but the aggregate Exercise Price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same) and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased.  All such
adjustments under this subsection (a) shall be calculated as follows:  (i) the
Exercise Price will be adjusted by multiplying the Exercise Price then in effect
by a fraction, the numerator of which equals the number of shares of Common
Stock outstanding immediately prior to such event (excluding treasury shares, if
any), and the denominator of which equals the number of shares of Common Stock
outstanding immediately after such event (excluding treasury shares, if any),
and (ii) the number of Warrant Shares issuable hereunder shall be concurrently
adjusted by multiplying such number by the reciprocal of such fraction. Any
adjustment under this Section 5(a) shall become effective (i) if a record date
shall have been fixed for determining the stockholders or security holders, as
applicable, of the Company entitled to receive such dividend, distribution or
issuance by reclassification, as the case may be, immediately after such record
date, or (ii) otherwise, at the close of business on the date the dividend,
subdivision or combination becomes effective. 

(b) Adjustment Upon Reorganization, Reclassification, Consolidation or Merger. 
In the event of any (i) capital reorganization of the Company (ii)
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split up or combination of shares),
(iii) consolidation or merger of the Company with or into another Person, (iv)
sale of all or substantially all of the Company’s assets to another Person or
(v) other similar transaction, including a tender offer (other than any such
transaction covered by Section 5(a)), in each case which entitles the holders of
Common Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, each
Warrant shall, immediately after such reorganization, reclassification,



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

consolidation, merger, sale or similar transaction (including a tender offer),
remain outstanding and shall thereafter, in lieu of or in addition to (as the
case may be) the number of Warrant Shares then exercisable under this Warrant,
be exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction (including
a tender offer) if the Holder had exercised this Warrant in full immediately
prior to the time of such reorganization, reclassification, consolidation,
merger, sale or similar transaction (including a tender offer) and acquired the
applicable number of Warrant Shares then issuable hereunder as a result of such
exercise (without taking into account any limitations or restrictions on the
exercisability of this Warrant) and, in such case, appropriate adjustment (in
form and substance satisfactory to the Holder) shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of this Section
4 hereof shall thereafter be applicable, as nearly as possible, to this Warrant
in relation to any shares of stock, securities or assets thereafter acquirable
upon exercise of this Warrant.

The provisions of this Section 5(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions (including a tender offer).  The Company shall not effect any such
reorganization, reclassification, consolidation, merger, sale or similar
transaction (including a tender offer) unless, prior to the consummation
thereof, the successor Person (if other than the Company) resulting from such
reorganization, reclassification, consolidation, merger, sale or similar
transaction (including a tender offer), or Person making such tender offer,
shall assume, by written instrument substantially similar in form and substance
to this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. 

Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 5(b), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 2 instead of giving effect to the provisions contained in this Section
5(b) with respect to this Warrant.

(c) Certificate as to Adjustment.  

(i) As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than two (2) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than two (2)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the Exercise Price then in effect and the
number of Warrant Shares or the amount, if any, of other shares of stock,
securities or assets then issuable upon exercise of the Warrant.

(d) Notices.  In the event:

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

consent), to receive any right to subscribe for or purchase any shares of
capital stock of any class or any other securities, or to receive any other
security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company's assets
to another Person; or

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least two (2) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.  No such notice shall
be given if the Company reasonably determines that the giving of such notice
would require disclosure of material information which the Company has a bona
fide purpose for preserving as confidential or the disclosure of which would not
be in the best interests of the Company.

6. Stockholders’ Agreement.  This Warrant and all Warrant Shares issuable upon
exercise of this Warrant are and shall become subject to, and have the benefit
of, the Stockholders’ Agreement, and the Holder shall be required, for so long
as the Holder holds this Warrant or any Warrant Shares, to become and remain a
party to the Stockholders’ Agreement.

7. Transfer of Warrant.  Subject to the transfer conditions referred to in the
legend endorsed hereon and the terms and conditions of the Stockholders’
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, by the Holder without charge to the Holder, upon surrender of this
Warrant to the Company at its then principal executive offices with a properly
completed and duly executed Assignment in the form attached hereto as Exhibit B,
together with funds sufficient to pay any transfer taxes described in Section
3(e)(iv) in connection with the making of such transfer.  Upon such compliance,
surrender and delivery and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denominations specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant, if
any, not so assigned and this Warrant shall promptly be cancelled.

8. Holder not Deemed a Stockholder.  Except as otherwise specifically provided
herein, prior to the issuance to the Holder of the Warrant Shares to which the
Holder is then entitled to receive upon the due exercise of this Warrant, the
Holder shall not be entitled, by virtue of this Warrant, to vote or  receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise.   

9. Replacement on Loss; Division and Combination.

(a) Replacement of Warrant on Loss.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement and affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

(b) Division and Combination of Warrant.  Subject to compliance with the
applicable provisions of this Warrant and the Stockholders’ Agreement as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant may be divided or, following any such division of this
Warrant, subsequently combined with other Warrants, upon the surrender of this
Warrant or Warrants to the Company at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant and the Stockholders’ Agreement as to any transfer or assignment which
may be involved in such division or combination, the Company shall at its own
expense execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants so surrendered in accordance with such notice.  Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Shares as the Warrant or Warrants so surrendered in accordance with such
notice.

10. No Impairment.  The Company shall not, by amendment of its Articles of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

11. Compliance with the Securities Act.

(a) Agreement to Comply with the Securities Act; Legend.  The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 11 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”).  This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING
SUCH SECURITIES IS EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER
APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND
THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

Until the Stockholders’ Agreement is terminated or otherwise ceases to be
applicable to this Warrant and the Warrant Shares in accordance with the terms
of the Stockholders’ Agreement, this Warrant and all Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend in
substantially the following form:

“THIS WARRANT (AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT) IS
SUBJECT TO A STOCKHOLDERS’ AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG
PEAK RESORTS, INC. (THE “COMPANY”), CERTAIN STOCKHOLDERS OF THE COMPANY, AND THE
ORIGINAL HOLDER HEREOF (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS’
AGREEMENT”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.  A COPY OF THE
STOCKHOLDERS’ AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON REQUEST.”

(b) Representations of the Holder.  In addition to the representations and
warranties set forth in the Purchase Agreement, in connection with the issuance
of this Warrant, the Holder specifically represents, as of the date hereof, to
the Company by acceptance of this Warrant as follows:

(i) The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.  The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares.  The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

12. Warrant Register.  The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof.  The Company may deem



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

and treat the Person in whose name the Warrant is registered on such register as
the Holder thereof for all purposes, and the Company shall not be affected by
any notice to the contrary, except any assignment, division, combination or
other transfer of the Warrant effected in accordance with the provisions of this
Warrant.

13. Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 13).

If to the Company:  Peak Resorts, Inc.

Address: 17409 Hidden Valley Drive, Wildwood, MO 63025

E-mail:  timboyd@skihv.com

Attention:  Chief Executive Officer

with a copy to:Armstrong Teasdale

Address:  7700 Forsyth Blvd., Suite 1800, St. Louis, MO 63105
Facsimile:  314-552-4886
E-mail: jbyrne@armstrongteasdale.com
Attention:  Jennifer Byrne

If to the Holder:  CAP 1 LLC

Address:  655 Madison Avenue, New York, NY 10065

Facsimile: 212 317 4169
E-mail: rh@srllc.com
Attention:  Rory Held

﻿

with a copy to:Chadbourne & Parke LLP
Address:  1301 Avenue of the Americas, New York, NY 10019 - 6022

Facsimile: 212-541-5369
E-mail: fvellucci@chadbourne.com
Attention: Frank S. Vellucci

﻿

14. Cumulative Remedies.  Except to the extent expressly provided in this
Warrant to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

15. Equitable Relief.  Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
seek equitable relief, including a restraining order, an



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

16. Entire Agreement.  This Warrant, together with the Stockholders’ Agreement
and the Purchase Agreement (and the other Transaction Documents referenced
therein), constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.  In the event of any inconsistency between
the statements in the body of this Warrant, the Stockholders’ Agreement and the
Purchase Agreement, the statements in the body of this Warrant shall control.

17. Successor and Assigns.  This Warrant and the rights evidenced hereby shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and assigns of the Holder.  Such
successors and/or assigns of the Holder shall be deemed to be a Holder for all
purposes hereunder.

18. No Third-Party Beneficiaries.  This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

19. Headings.  The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.

20. Amendment and Modification; Waiver.  Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto.  No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving.  No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

21. Severability.  If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

22. Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

23. Submission to Jurisdiction.  Any legal suit, action or proceeding arising
out of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York and County
of Manhattan, and each party irrevocably submits to the exclusive jurisdiction
of such courts in any such suit, action or proceeding.  Service of process,
summons, notice or other document by certified or registered mail to such
party's address set forth herein shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

24. Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

25. Counterparts.  This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.

26. No Strict Construction.  This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[SIGNATURE PAGE FOLLOWS]

 

12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

﻿

 

PEAK RESORTS, INC.

﻿

By:_____________________________

Name:

Title:

Accepted and agreed,

CAP 1 LLC

﻿

By:_____________________________

Name:

Title:

﻿





1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

EXHIBIT A

EXERCISE AGREEMENT

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.01 per share (“Common Stock”), of Peak Resorts, Inc.,
a Missouri corporation, pursuant to Warrant No.            , originally issued
on ___________, 2016 (the “Warrant”). The undersigned elects to utilize the
following manner of exercise:

 

﻿

 

 

 

 

 

 

Shares:

 

 

 

 

 

 

﻿

 

 

 

﻿

 

 

 

 

 

Full Exercise of Warrant

﻿

 

 

 

 

 

Partial Exercise of Warrant (in the amount of              Shares)

﻿

 

 

Exercise Price:

 

$            

 

Payable in accordance with Section 3(a)(ii) of the Warrant

﻿

 

 

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned.

 

﻿

 

 

Date:

 

 

﻿

 

Full Name of Holder*:

 

 

﻿

 

Signature of Holder or Authorized Representative:

 

 

﻿

 

Name and Title of Authorized Representative†:

 

 

﻿

 

Additional Signature of Holder (if jointly held):

 

 

﻿

 

Social Security or Tax Identification Number:

 

 



2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

﻿

 

Address of Holder:

 

 

﻿

 

﻿

 

 

﻿

 

﻿

 

 

﻿

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.





3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

EXHIBIT B

ASSIGNMENT

[To be completed and signed only upon transfer of Warrant] 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                         the right represented by the attached Warrant to
purchase              shares of Common Stock of Peak Resorts, Inc., a Missouri
corporation (the “Company”), to which the Warrant relates and appoints
                         as attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

﻿

 

 

﻿

 

 

Date:

 

 

﻿

 

Full Name of Holder*:

 

 

﻿

 

Signature of Holder or Authorized Representative:

 

 

﻿

 

Name and Title of Authorized Representative†:

 

 

﻿

 

Additional Signature of Holder (if jointly held):

 

 

﻿

 

Address of Holder:

 

 

﻿

 

﻿

 

 

﻿

 

﻿

 

 

﻿

 

Full Name of Transferee:

 

 

﻿

 

Address of Transferee:

 

 

﻿

 



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-1

﻿

 

 

﻿

 

﻿

 

 

﻿

 

In the presence of:

 

 

﻿

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.

﻿

 

† 

If applicable.

 

5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

﻿

﻿

﻿

﻿

WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

THIS WARRANT (AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT) IS
SUBJECT TO A STOCKHOLDERS’ AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG
PEAK RESORTS, INC. (THE “COMPANY”), CERTAIN STOCKHOLDERS OF THE COMPANY, AND THE
ORIGINAL HOLDER HEREOF (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS’
AGREEMENT”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.  A COPY OF THE
STOCKHOLDERS’ AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON REQUEST.

Warrant Certificate No.: 2
Original Issue Date: [DATE]

FOR VALUE RECEIVED, Peak Resorts, Inc., a Missouri corporation (the “Company”),
hereby certifies that CAP 1 LLC, a Delaware limited liability company, or its
registered assigns (the “Holder”) is entitled to purchase from the Company
625,000 duly authorized, validly issued, fully paid and nonassessable Warrant
Shares (as defined below and subject to adjustment as provided herein) at a
purchase price per share of $8.00 (subject to adjustment as provided herein, the
“Exercise Price”) at any time and from time to time during the Exercise Period
(as defined below), all subject to the terms, conditions and adjustments set
forth below in this Warrant.  Certain capitalized terms used herein are defined
in Section 1 hereof.

This Warrant has been issued pursuant to the terms of the Securities Purchase
Agreement, dated as of August 22, 2016 (the “Purchase Agreement”), between the
Company and the Holder.  Holder acknowledges and agrees that this Warrant and
the Warrant Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of federal and state law and the Company is
relying on the truth and accuracy of the Holder’s representations, warranties
and agreements contained herein and in the Purchase Agreement in order to
determine the application of such exemptions. 

1.   Definitions.  As used in this Warrant, the following terms have the
respective meanings set forth below:





1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

“Board” means the board of directors of the Company.

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in Missouri or New York are authorized or obligated
by law or executive order to close.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

“Company” has the meaning set forth in the preamble.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options, this
Warrant, the Investor Warrants and the Series A Preferred Shares purchased
pursuant to the Purchase Agreement.

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., EST time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price.

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

“Exercise Period” has the meaning set forth in Section 2.

“Exercise Price” has the meaning set forth in the preamble.

“Holder” has the meaning set forth in the preamble.

“Investor Warrants” means this Warrant, Warrant Certificate No. 1 dated [_____]
exercisable for 1,538,462 shares of Common Stock at an exercise price of $6.50
per share and Warrant Certificate No. 3 dated [_____] exercisable for 555,556
shares of Common Stock at an exercise price of $9.00 per share.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities other than this Warrant, the
Investor Warrants and the Purchase Agreement.

“Original Issue Date” means the date on which the Warrant was issued by the
Company pursuant to the Purchase Agreement.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

“Purchase Agreement” has the meaning set forth in the preamble.

“Series A Preferred Shares” means the Series A Convertible Preferred Stock of
the Company, par value $0.01 per share.





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

2. Term of Warrant.  Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., EST time, on the
twelfth (12th) anniversary of the date hereof or, if such day is not a Business
Day, on the next succeeding Business Day (the “Exercise Period”), the Holder of
this Warrant may exercise this Warrant for all or any part of the Warrant Shares
purchasable hereunder (subject to adjustment as provided herein). Upon the
expiration of the Exercise Period, any portion of this Warrant not exercised
shall be void and of no value.

3. Exercise of Warrant.

(a) Exercise Procedure.  This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

(i) surrender of this Warrant to the Company at its then principal executive
offices (or an affidavit of loss and indemnification undertaking with respect to
this Warrant in accordance with Section 9 in the case of its loss, theft or
destruction), together with an Exercise Agreement in the form attached hereto as
Exhibit A (each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Shares to be purchased) and executed; and

(ii) payment to the Company of the Aggregate Exercise Price by wire transfer of
immediately available funds to an account designated in writing by the Company
in the amount of such Aggregate Exercise Price.

(b) Delivery of Stock Certificates.  Upon receipt by the Company of the Exercise
Agreement, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a) hereof), the Company shall, as promptly as
practicable, and in any event within five (5) Business Days thereafter, execute
(or cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Shares issuable upon such
exercise, together with cash in lieu of any fraction of a share, as provided in
Section 3(c) hereof.  The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Agreement and shall
be registered in the name of the Holder or, subject to compliance with Section 7
below, such other Person's name as shall be designated in the Exercise
Agreement.  This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Shares for all
purposes, as of the Exercise Date.

(c) Fractional Shares.  The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant.  As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the closing
price of one share of Common Stock as reported on the principal trading market
for the Common Stock on the Exercise Date.

(d) Delivery of New Warrant.  Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the



3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

certificate or certificates representing the Warrant Shares being issued in
accordance with Section 3(b) hereof, deliver to the Holder a new Warrant
evidencing the remaining rights of the Holder to purchase the unexpired and
unexercised Warrant Shares called for by this Warrant.  Such new Warrant shall
in all other respects be identical to this Warrant.

(e) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.  With
respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees:

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be reasonably necessary or appropriate in order that such Warrant
Shares are, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholder of the Company
and free and clear of all taxes (subject to and without limiting clause (iv)
below), liens and charges.

(iii) Subject to the representations and warranties of the Holder and the
covenants of the Holder in the Purchase Agreement and in this Warrant being
fulfilled, the Company shall take all such actions as may be reasonably
necessary to ensure that all such Warrant Shares are issued without violation by
the Company of any applicable law or governmental regulation or any requirements
of any domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).

(iv) The Company shall pay all expenses in connection with, and all issue or
transfer taxes, withholding taxes, transfer agent fees, or other incidental
taxes or expenses that may be imposed with respect to, the issuance or delivery
of Warrant Shares upon exercise of this Warrant; provided, that the Company
shall not be required to pay any tax or governmental charge that may be imposed
with respect to any applicable withholding or the issuance or delivery of the
Warrant Shares to any Person other than the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

(f) Conditional Exercise.  Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.

4. Reservation of Shares.  During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price.  The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

5. Adjustment to Exercise Price and Number of Warrant Shares.  In order to
prevent dilution of the purchase rights granted under this Warrant, the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant
shall be subject to adjustment from time to time as provided in this Section 5
(in each case, after taking into consideration any prior adjustments pursuant to
this Section 5).

(a) Adjustment Upon Dividend, Subdivision or Combination of Common Stock.  If
the Company shall, at any time or from time to time after the Original Issue
Date, (i) pay a dividend or make any other distribution upon the Common Stock or
any other capital stock of the Company payable in shares of Common Stock or in
Options or Convertible Securities or (ii) subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to any
such dividend, distribution or subdivision shall be proportionately reduced (but
the aggregate Exercise Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same) and the
number of Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased.  If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased (but the aggregate Exercise Price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same) and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased.  All such
adjustments under this subsection (a) shall be calculated as follows:  (i) the
Exercise Price will be adjusted by multiplying the Exercise Price then in effect
by a fraction, the numerator of which equals the number of shares of Common
Stock outstanding immediately prior to such event (excluding treasury shares, if
any), and the denominator of which equals the number of shares of Common Stock
outstanding immediately after such event (excluding treasury shares, if any),
and (ii) the number of Warrant Shares issuable hereunder shall be concurrently
adjusted by multiplying such number by the reciprocal of such fraction. Any
adjustment under this Section 5(a) shall become effective (i) if a record date
shall have been fixed for determining the stockholders or security holders, as
applicable, of the Company entitled to receive such dividend, distribution or
issuance by reclassification, as the case may be, immediately after such record
date, or (ii) otherwise, at the close of business on the date the dividend,
subdivision or combination becomes effective. 

(b) Adjustment Upon Reorganization, Reclassification, Consolidation or Merger. 
In the event of any (i) capital reorganization of the Company (ii)
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split up or combination of shares),
(iii) consolidation or merger of the Company with or into another Person, (iv)
sale of all or substantially all of the Company’s assets to another Person or
(v) other similar transaction, including a tender offer (other than any such
transaction covered by Section 5(a)), in each case which entitles the holders of
Common Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, each
Warrant shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction (including a tender offer),
remain outstanding and shall thereafter, in lieu of or in addition to (as the
case may be) the number of Warrant Shares then exercisable under this Warrant,
be exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction (including
a tender offer) if the Holder had exercised this Warrant in full immediately
prior to the time of such reorganization, reclassification, consolidation,
merger, sale or similar transaction (including a tender offer) and acquired the
applicable number of Warrant Shares then issuable hereunder as a result of such
exercise (without taking into account any limitations or restrictions on the
exercisability of this Warrant) and, in such case, appropriate adjustment (in
form and substance



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

satisfactory to the Holder) shall be made with respect to the Holder’s rights
under this Warrant to insure that the provisions of this Section 4 hereof shall
thereafter be applicable, as nearly as possible, to this Warrant in relation to
any shares of stock, securities or assets thereafter acquirable upon exercise of
this Warrant.

The provisions of this Section 5(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions (including a tender offer).  The Company shall not effect any such
reorganization, reclassification, consolidation, merger, sale or similar
transaction (including a tender offer) unless, prior to the consummation
thereof, the successor Person (if other than the Company) resulting from such
reorganization, reclassification, consolidation, merger, sale or similar
transaction (including a tender offer), or Person making such tender offer,
shall assume, by written instrument substantially similar in form and substance
to this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. 

Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 5(b), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 2 instead of giving effect to the provisions contained in this Section
5(b) with respect to this Warrant.

(c) Certificate as to Adjustment.  

(i) As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than two (2) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than two (2)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the Exercise Price then in effect and the
number of Warrant Shares or the amount, if any, of other shares of stock,
securities or assets then issuable upon exercise of the Warrant.

(d) Notices.  In the event:

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company's assets
to another Person; or

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least two (2) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.  No such notice shall
be given if the Company reasonably determines that the giving of such notice
would require disclosure of material information which the Company has a bona
fide purpose for preserving as confidential or the disclosure of which would not
be in the best interests of the Company.

6. Stockholders’ Agreement.  This Warrant and all Warrant Shares issuable upon
exercise of this Warrant are and shall become subject to, and have the benefit
of, the Stockholders’ Agreement, and the Holder shall be required, for so long
as the Holder holds this Warrant or any Warrant Shares, to become and remain a
party to the Stockholders’ Agreement.

7. Transfer of Warrant.  Subject to the transfer conditions referred to in the
legend endorsed hereon and the terms and conditions of the Stockholders’
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, by the Holder without charge to the Holder, upon surrender of this
Warrant to the Company at its then principal executive offices with a properly
completed and duly executed Assignment in the form attached hereto as Exhibit B,
together with funds sufficient to pay any transfer taxes described in Section
3(e)(iv) in connection with the making of such transfer.  Upon such compliance,
surrender and delivery and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denominations specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant, if
any, not so assigned and this Warrant shall promptly be cancelled.

8. Holder not Deemed a Stockholder.  Except as otherwise specifically provided
herein, prior to the issuance to the Holder of the Warrant Shares to which the
Holder is then entitled to receive upon the due exercise of this Warrant, the
Holder shall not be entitled, by virtue of this Warrant, to vote or  receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise.   

9. Replacement on Loss; Division and Combination.

(a) Replacement of Warrant on Loss.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement and affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

to the Holder, in lieu hereof, a new Warrant of like tenor and exercisable for
an equivalent number of Warrant Shares as the Warrant so lost, stolen, mutilated
or destroyed; provided, that, in the case of mutilation, no indemnity shall be
required if this Warrant in identifiable form is surrendered to the Company for
cancellation.

(b) Division and Combination of Warrant.  Subject to compliance with the
applicable provisions of this Warrant and the Stockholders’ Agreement as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant may be divided or, following any such division of this
Warrant, subsequently combined with other Warrants, upon the surrender of this
Warrant or Warrants to the Company at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant and the Stockholders’ Agreement as to any transfer or assignment which
may be involved in such division or combination, the Company shall at its own
expense execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants so surrendered in accordance with such notice.  Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Shares as the Warrant or Warrants so surrendered in accordance with such
notice.

10. No Impairment.  The Company shall not, by amendment of its Articles of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

11. Compliance with the Securities Act.

(a) Agreement to Comply with the Securities Act; Legend.  The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 11 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”).  This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

Until the Stockholders’ Agreement is terminated or otherwise ceases to be
applicable to this Warrant and the Warrant Shares in accordance with the terms
of the Stockholders’ Agreement, this



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

Warrant and all Warrant Shares issued upon exercise of this Warrant shall be
stamped or imprinted with a legend in substantially the following form:

“THIS WARRANT (AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT) IS
SUBJECT TO A STOCKHOLDERS’ AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG
PEAK RESORTS, INC. (THE “COMPANY”), CERTAIN STOCKHOLDERS OF THE COMPANY, AND THE
ORIGINAL HOLDER HEREOF (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS’
AGREEMENT”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.  A COPY OF THE
STOCKHOLDERS’ AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON REQUEST.”

(b) Representations of the Holder.  In addition to the representations and
warranties set forth in the Purchase Agreement, in connection with the issuance
of this Warrant, the Holder specifically represents, as of the date hereof, to
the Company by acceptance of this Warrant as follows:

(i) The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.  The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares.  The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

12. Warrant Register.  The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof.  The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.

13. Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient,



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

and on the next Business Day if sent after normal business hours of the
recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications
must be sent to the respective parties at the addresses indicated below (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 13).

If to the Company:  Peak Resorts, Inc.

Address: 17409 Hidden Valley Drive, Wildwood, MO 63025

E-mail:  timboyd@skihv.com

Attention:  Chief Executive Officer

with a copy to:Armstrong Teasdale

Address:  7700 Forsyth Blvd., Suite 1800, St. Louis, MO 63105
Facsimile:  314-552-4886
E-mail: jbyrne@armstrongteasdale.com
Attention:  Jennifer Byrne

If to the Holder:  CAP 1 LLC

Address:  655 Madison Avenue, New York, NY 10065

Facsimile: 212 317 4169
E-mail: rh@srllc.com
Attention:  Rory Held

﻿

with a copy to:Chadbourne & Parke LLP
Address:  1301 Avenue of the Americas, New York, NY 10019 - 6022

Facsimile: 212-541-5369
E-mail: fvellucci@chadbourne.com
Attention: Frank S. Vellucci

﻿

14. Cumulative Remedies.  Except to the extent expressly provided in this
Warrant to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

15. Equitable Relief.  Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
seek equitable relief, including a restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction.

16. Entire Agreement.  This Warrant, together with the Stockholders’ Agreement
and the Purchase Agreement (and the other Transaction Documents referenced
therein), constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.  In the event of any inconsistency between
the statements in the body of this Warrant, the Stockholders’ Agreement and the
Purchase Agreement, the statements in the body of this Warrant shall control.



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

17. Successor and Assigns.  This Warrant and the rights evidenced hereby shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and assigns of the Holder.  Such
successors and/or assigns of the Holder shall be deemed to be a Holder for all
purposes hereunder.

18. No Third-Party Beneficiaries.  This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

19. Headings.  The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.

20. Amendment and Modification; Waiver.  Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto.  No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving.  No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

21. Severability.  If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

22. Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

23. Submission to Jurisdiction.  Any legal suit, action or proceeding arising
out of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York and County
of Manhattan, and each party irrevocably submits to the exclusive jurisdiction
of such courts in any such suit, action or proceeding.  Service of process,
summons, notice or other document by certified or registered mail to such
party's address set forth herein shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

24. Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

25. Counterparts.  This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.

26. No Strict Construction.  This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[SIGNATURE PAGE FOLLOWS]

 

12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

﻿

 

PEAK RESORTS, INC.

﻿

By:____________________________

Name:

Title:

Accepted and agreed,

CAP 1 LLC

﻿

By:_____________________________

Name:

Title:

﻿





1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

EXHIBIT A

EXERCISE AGREEMENT

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.01 per share (“Common Stock”), of Peak Resorts, Inc.,
a Missouri corporation, pursuant to Warrant No.            , originally issued
on ___________, 2016 (the “Warrant”). The undersigned elects to utilize the
following manner of exercise:

 

﻿

 

 

 

 

 

 

Shares:

 

 

 

 

 

 

﻿

 

 

 

﻿

 

 

 

 

 

Full Exercise of Warrant

﻿

 

 

 

 

 

Partial Exercise of Warrant (in the amount of              Shares)

﻿

 

 

Exercise Price:

 

$            

 

Payable in accordance with Section 3(a)(ii) of the Warrant

﻿

 

 

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned.

 

﻿

 

 

Date:

 

 

﻿

 

Full Name of Holder*:

 

 

﻿

 

Signature of Holder or Authorized Representative:

 

 

﻿

 

Name and Title of Authorized Representative†:

 

 

﻿

 

Additional Signature of Holder (if jointly held):

 

 

﻿

 

Social Security or Tax Identification Number:

 

 



2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

﻿

 

Address of Holder:

 

 

﻿

 

﻿

 

 

﻿

 

﻿

 

 

﻿

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.





3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

EXHIBIT B

ASSIGNMENT

[To be completed and signed only upon transfer of Warrant] 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                         the right represented by the attached Warrant to
purchase              shares of Common Stock of Peak Resorts, Inc., a Missouri
corporation (the “Company”), to which the Warrant relates and appoints
                         as attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

﻿

 

 

Date:

 

 

﻿

 

Full Name of Holder*:

 

 

﻿

 

Signature of Holder or Authorized Representative:

 

 

﻿

 

Name and Title of Authorized Representative†:

 

 

﻿

 

Additional Signature of Holder (if jointly held):

 

 

﻿

 

Address of Holder:

 

 

﻿

 

﻿

 

 

﻿

 

﻿

 

 

﻿

 

Full Name of Transferee:

 

 

﻿

 

Address of Transferee:

 

 

﻿

 



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-2

﻿

 

 

﻿

 

﻿

 

 

﻿

 

In the presence of:

 

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.

﻿

 

† 

If applicable.

 

5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

﻿

﻿

﻿

﻿

﻿

﻿

WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

THIS WARRANT (AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT) IS
SUBJECT TO A STOCKHOLDERS’ AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG
PEAK RESORTS, INC. (THE “COMPANY”), CERTAIN STOCKHOLDERS OF THE COMPANY, AND THE
ORIGINAL HOLDER HEREOF (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS’
AGREEMENT”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.  A COPY OF THE
STOCKHOLDERS’ AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON REQUEST.

Warrant Certificate No.: 3
Original Issue Date: [DATE]

FOR VALUE RECEIVED, Peak Resorts, Inc., a Missouri corporation (the “Company”),
hereby certifies that CAP 1 LLC, a Delaware limited liability company, or its
registered assigns (the “Holder”) is entitled to purchase from the Company
555,556 duly authorized, validly issued, fully paid and nonassessable Warrant
Shares (as defined below and subject to adjustment as provided herein) at a
purchase price per share of $9.00 (subject to adjustment as provided herein, the
“Exercise Price”) at any time and from time to time during the Exercise Period
(as defined below), all subject to the terms, conditions and adjustments set
forth below in this Warrant.  Certain capitalized terms used herein are defined
in Section 1 hereof.

This Warrant has been issued pursuant to the terms of the Securities Purchase
Agreement, dated as of August 22, 2016 (the “Purchase Agreement”), between the
Company and the Holder.  Holder acknowledges and agrees that this Warrant and
the Warrant Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of federal and state law and the Company is



1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

relying on the truth and accuracy of the Holder’s representations, warranties
and agreements contained herein and in the Purchase Agreement in order to
determine the application of such exemptions. 

1. Definitions.  As used in this Warrant, the following terms have the
respective meanings set forth below:

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

“Board” means the board of directors of the Company.

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in Missouri or New York are authorized or obligated
by law or executive order to close.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

“Company” has the meaning set forth in the preamble.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options, this
Warrant, the Investor Warrants and the Series A Preferred Shares purchased
pursuant to the Purchase Agreement.

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., EST time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price.

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

“Exercise Period” has the meaning set forth in Section 2.

“Exercise Price” has the meaning set forth in the preamble.

“Holder” has the meaning set forth in the preamble.

“Investor Warrants” means this Warrant, Warrant Certificate No. 1 dated [_____]
exercisable for 1,538,462 shares of Common Stock at an exercise price of $6.50
per share and Warrant Certificate No. 2 dated [_____] exercisable for 625,000
shares of Common Stock at an exercise price of $8.00 per share.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities other than this Warrant, the
Investor Warrants and the Purchase Agreement.

“Original Issue Date” means the date on which the Warrant was issued by the
Company pursuant to the Purchase Agreement.





2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

“Purchase Agreement” has the meaning set forth in the preamble.

“Series A Preferred Shares” means the Series A Convertible Preferred Stock of
the Company, par value $0.01 per share.

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

2. Term of Warrant.  Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., EST time, on the
twelfth (12th) anniversary of the date hereof or, if such day is not a Business
Day, on the next succeeding Business Day (the “Exercise Period”), the Holder of
this Warrant may exercise this Warrant for all or any part of the Warrant Shares
purchasable hereunder (subject to adjustment as provided herein). Upon the
expiration of the Exercise Period, any portion of this Warrant not exercised
shall be void and of no value.

3. Exercise of Warrant.

(a) Exercise Procedure.  This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

(i) surrender of this Warrant to the Company at its then principal executive
offices (or an affidavit of loss and indemnification undertaking with respect to
this Warrant in accordance with Section 9 in the case of its loss, theft or
destruction), together with an Exercise Agreement in the form attached hereto as
Exhibit A (each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Shares to be purchased) and executed; and

(ii) payment to the Company of the Aggregate Exercise Price by wire transfer of
immediately available funds to an account designated in writing by the Company
in the amount of such Aggregate Exercise Price.

(b) Delivery of Stock Certificates.  Upon receipt by the Company of the Exercise
Agreement, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a) hereof), the Company shall, as promptly as
practicable, and in any event within five (5) Business Days thereafter, execute
(or cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Shares issuable upon such
exercise, together with cash in lieu of any fraction of a share, as provided in
Section 3(c) hereof.  The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Agreement and shall
be registered in the name of the Holder or, subject to compliance with Section 7
below, such other Person's name as shall be designated in the Exercise
Agreement.  This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Shares for all
purposes, as of the Exercise Date.



3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

(c) Fractional Shares.  The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant.  As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the closing
price of one share of Common Stock as reported on the principal trading market
for the Common Stock on the Exercise Date.

(d) Delivery of New Warrant.  Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(b) hereof, deliver
to the Holder a new Warrant evidencing the remaining rights of the Holder to
purchase the unexpired and unexercised Warrant Shares called for by this
Warrant.  Such new Warrant shall in all other respects be identical to this
Warrant.

(e) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.  With
respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees:

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be reasonably necessary or appropriate in order that such Warrant
Shares are, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholder of the Company
and free and clear of all taxes (subject to and without limiting clause (iv)
below), liens and charges.

(iii) Subject to the representations and warranties of the Holder and the
covenants of the Holder in the Purchase Agreement and in this Warrant being
fulfilled, the Company shall take all such actions as may be reasonably
necessary to ensure that all such Warrant Shares are issued without violation by
the Company of any applicable law or governmental regulation or any requirements
of any domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).

(iv) The Company shall pay all expenses in connection with, and all issue or
transfer taxes, withholding taxes, transfer agent fees, or other incidental
taxes or expenses that may be imposed with respect to, the issuance or delivery
of Warrant Shares upon exercise of this Warrant; provided, that the Company
shall not be required to pay any tax or governmental charge that may be imposed
with respect to any applicable withholding or the issuance or delivery of the
Warrant Shares to any Person other than the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

(f) Conditional Exercise.  Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

4. Reservation of Shares.  During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price.  The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.

5. Adjustment to Exercise Price and Number of Warrant Shares.  In order to
prevent dilution of the purchase rights granted under this Warrant, the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant
shall be subject to adjustment from time to time as provided in this Section 5
(in each case, after taking into consideration any prior adjustments pursuant to
this Section 5).

(a) Adjustment Upon Dividend, Subdivision or Combination of Common Stock.  If
the Company shall, at any time or from time to time after the Original Issue
Date, (i) pay a dividend or make any other distribution upon the Common Stock or
any other capital stock of the Company payable in shares of Common Stock or in
Options or Convertible Securities or (ii) subdivide (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to any
such dividend, distribution or subdivision shall be proportionately reduced (but
the aggregate Exercise Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same) and the
number of Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased.  If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased (but the aggregate Exercise Price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same) and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased.  All such
adjustments under this subsection (a) shall be calculated as follows:  (i) the
Exercise Price will be adjusted by multiplying the Exercise Price then in effect
by a fraction, the numerator of which equals the number of shares of Common
Stock outstanding immediately prior to such event (excluding treasury shares, if
any), and the denominator of which equals the number of shares of Common Stock
outstanding immediately after such event (excluding treasury shares, if any),
and (ii) the number of Warrant Shares issuable hereunder shall be concurrently
adjusted by multiplying such number by the reciprocal of such fraction. Any
adjustment under this Section 5(a) shall become effective (i) if a record date
shall have been fixed for determining the stockholders or security holders, as
applicable, of the Company entitled to receive such dividend, distribution or
issuance by reclassification, as the case may be, immediately after such record
date, or (ii) otherwise, at the close of business on the date the dividend,
subdivision or combination becomes effective. 

(b) Adjustment Upon Reorganization, Reclassification, Consolidation or Merger. 
In the event of any (i) capital reorganization of the Company (ii)
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split up or combination of shares),
(iii) consolidation or merger of the Company with or into another Person, (iv)
sale of all or substantially all of the Company’s assets to another Person or
(v) other similar transaction, including a tender offer (other than any such
transaction covered by Section 5(a)), in each case which entitles the holders of
Common Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, each
Warrant shall, immediately after such reorganization, reclassification,



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

consolidation, merger, sale or similar transaction (including a tender offer),
remain outstanding and shall thereafter, in lieu of or in addition to (as the
case may be) the number of Warrant Shares then exercisable under this Warrant,
be exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction (including
a tender offer) if the Holder had exercised this Warrant in full immediately
prior to the time of such reorganization, reclassification, consolidation,
merger, sale or similar transaction (including a tender offer) and acquired the
applicable number of Warrant Shares then issuable hereunder as a result of such
exercise (without taking into account any limitations or restrictions on the
exercisability of this Warrant) and, in such case, appropriate adjustment (in
form and substance satisfactory to the Holder) shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of this Section
4 hereof shall thereafter be applicable, as nearly as possible, to this Warrant
in relation to any shares of stock, securities or assets thereafter acquirable
upon exercise of this Warrant.

The provisions of this Section 5(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions (including a tender offer).  The Company shall not effect any such
reorganization, reclassification, consolidation, merger, sale or similar
transaction (including a tender offer) unless, prior to the consummation
thereof, the successor Person (if other than the Company) resulting from such
reorganization, reclassification, consolidation, merger, sale or similar
transaction (including a tender offer), or Person making such tender offer,
shall assume, by written instrument substantially similar in form and substance
to this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. 

Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 5(b), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 2 instead of giving effect to the provisions contained in this Section
5(b) with respect to this Warrant.

(c) Certificate as to Adjustment.  

(i) As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than two (2) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than two (2)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the Exercise Price then in effect and the
number of Warrant Shares or the amount, if any, of other shares of stock,
securities or assets then issuable upon exercise of the Warrant.

(d) Notices.  In the event:

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

consent), to receive any right to subscribe for or purchase any shares of
capital stock of any class or any other securities, or to receive any other
security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company's assets
to another Person; or

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least two (2) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.  No such notice shall
be given if the Company reasonably determines that the giving of such notice
would require disclosure of material information which the Company has a bona
fide purpose for preserving as confidential or the disclosure of which would not
be in the best interests of the Company.

6. Stockholders’ Agreement.  This Warrant and all Warrant Shares issuable upon
exercise of this Warrant are and shall become subject to, and have the benefit
of, the Stockholders’ Agreement, and the Holder shall be required, for so long
as the Holder holds this Warrant or any Warrant Shares, to become and remain a
party to the Stockholders’ Agreement.

7. Transfer of Warrant.  Subject to the transfer conditions referred to in the
legend endorsed hereon and the terms and conditions of the Stockholders’
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, by the Holder without charge to the Holder, upon surrender of this
Warrant to the Company at its then principal executive offices with a properly
completed and duly executed Assignment in the form attached hereto as Exhibit B,
together with funds sufficient to pay any transfer taxes described in Section
3(e)(iv) in connection with the making of such transfer.  Upon such compliance,
surrender and delivery and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denominations specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant, if
any, not so assigned and this Warrant shall promptly be cancelled.

8. Holder not Deemed a Stockholder.  Except as otherwise specifically provided
herein, prior to the issuance to the Holder of the Warrant Shares to which the
Holder is then entitled to receive upon the due exercise of this Warrant, the
Holder shall not be entitled, by virtue of this Warrant, to vote or  receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise.   

9. Replacement on Loss; Division and Combination.

(a) Replacement of Warrant on Loss.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement and affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

(b) Division and Combination of Warrant.  Subject to compliance with the
applicable provisions of this Warrant and the Stockholders’ Agreement as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant may be divided or, following any such division of this
Warrant, subsequently combined with other Warrants, upon the surrender of this
Warrant or Warrants to the Company at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant and the Stockholders’ Agreement as to any transfer or assignment which
may be involved in such division or combination, the Company shall at its own
expense execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants so surrendered in accordance with such notice.  Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Shares as the Warrant or Warrants so surrendered in accordance with such
notice.

10. No Impairment.  The Company shall not, by amendment of its Articles of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

11. Compliance with the Securities Act.

(a) Agreement to Comply with the Securities Act; Legend.  The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 11 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”).  This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN



8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING
SUCH SECURITIES IS EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER
APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND
THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

Until the Stockholders’ Agreement is terminated or otherwise ceases to be
applicable to this Warrant and the Warrant Shares in accordance with the terms
of the Stockholders’ Agreement, this Warrant and all Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend in
substantially the following form:

“THIS WARRANT (AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT) IS
SUBJECT TO A STOCKHOLDERS’ AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG
PEAK RESORTS, INC. (THE “COMPANY”), CERTAIN STOCKHOLDERS OF THE COMPANY, AND THE
ORIGINAL HOLDER HEREOF (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS’
AGREEMENT”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS WARRANT MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.  A COPY OF THE
STOCKHOLDERS’ AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON REQUEST.”

(b) Representations of the Holder.  In addition to the representations and
warranties set forth in the Purchase Agreement, in connection with the issuance
of this Warrant, the Holder specifically represents, as of the date hereof, to
the Company by acceptance of this Warrant as follows:

(i) The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.  The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares.  The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

12. Warrant Register.  The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof.  The Company may deem



9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

and treat the Person in whose name the Warrant is registered on such register as
the Holder thereof for all purposes, and the Company shall not be affected by
any notice to the contrary, except any assignment, division, combination or
other transfer of the Warrant effected in accordance with the provisions of this
Warrant.

13. Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 13).

If to the Company:  Peak Resorts, Inc.

Address: 17409 Hidden Valley Drive, Wildwood, MO 63025

E-mail:  timboyd@skihv.com

Attention:  Chief Executive Officer

with a copy to:Armstrong Teasdale

Address:  7700 Forsyth Blvd., Suite 1800, St. Louis, MO 63105
Facsimile:  314-552-4886
E-mail: jbyrne@armstrongteasdale.com
Attention:  Jennifer Byrne

If to the Holder:  CAP 1 LLC

Address:  655 Madison Avenue, New York, NY 10065

Facsimile: 212 317 4169
E-mail: rh@srllc.com
Attention:  Rory Held

﻿

with a copy to:Chadbourne & Parke LLP
Address:  1301 Avenue of the Americas, New York, NY 10019 - 6022

Facsimile: 212-541-5369
E-mail: fvellucci@chadbourne.com
Attention: Frank S. Vellucci

﻿

14. Cumulative Remedies.  Except to the extent expressly provided in this
Warrant to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

15. Equitable Relief.  Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
seek equitable relief, including a restraining order, an



10

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

16. Entire Agreement.  This Warrant, together with the Stockholders’ Agreement
and the Purchase Agreement (and the other Transaction Documents referenced
therein), constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.  In the event of any inconsistency between
the statements in the body of this Warrant, the Stockholders’ Agreement and the
Purchase Agreement, the statements in the body of this Warrant shall control.

17. Successor and Assigns.  This Warrant and the rights evidenced hereby shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and assigns of the Holder.  Such
successors and/or assigns of the Holder shall be deemed to be a Holder for all
purposes hereunder.

18. No Third-Party Beneficiaries.  This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

19. Headings.  The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.

20. Amendment and Modification; Waiver.  Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto.  No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving.  No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

21. Severability.  If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

22. Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

23. Submission to Jurisdiction.  Any legal suit, action or proceeding arising
out of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York and County
of Manhattan, and each party irrevocably submits to the exclusive jurisdiction
of such courts in any such suit, action or proceeding.  Service of process,
summons, notice or other document by certified or registered mail to such
party's address set forth herein shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably



11

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

24. Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

25. Counterparts.  This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.

26. No Strict Construction.  This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[SIGNATURE PAGE FOLLOWS]

 

12

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

﻿

 

PEAK RESORTS, INC.

﻿

By:___________________________

Name:

Title:

Accepted and agreed,

CAP 1 LLC

﻿

By:____________________________

Name:

Title:

﻿





13

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

EXHIBIT A

EXERCISE AGREEMENT

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.01 per share (“Common Stock”), of Peak Resorts, Inc.,
a Missouri corporation, pursuant to Warrant No.            , originally issued
on ___________, 2016 (the “Warrant”). The undersigned elects to utilize the
following manner of exercise:

 

﻿

 

 

 

 

 

 

Shares:

 

 

 

 

 

 

﻿

 

 

 

﻿

 

 

 

 

 

Full Exercise of Warrant

﻿

 

 

 

 

 

Partial Exercise of Warrant (in the amount of              Shares)

﻿

 

 

Exercise Price:

 

$            

 

Payable in accordance with Section 3(a)(ii) of the Warrant

﻿

 

 

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned.

 

﻿

 

 

Date:

 

 

﻿

 

Full Name of Holder*:

 

 

﻿

 

Signature of Holder or Authorized Representative:

 

 

﻿

 

Name and Title of Authorized Representative†:

 

 

﻿

 

Additional Signature of Holder (if jointly held):

 

 

﻿

 

Social Security or Tax Identification Number:

 

 



14

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

﻿

 

Address of Holder:

 

 

﻿

 

﻿

 

 

﻿

 

﻿

 

 

﻿

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.





15

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

EXHIBIT B

ASSIGNMENT

[To be completed and signed only upon transfer of Warrant] 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                         the right represented by the attached Warrant to
purchase              shares of Common Stock of Peak Resorts, Inc., a Missouri
corporation (the “Company”), to which the Warrant relates and appoints
                         as attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

﻿

 

 

Date:

 

 

﻿

 

Full Name of Holder*:

 

 

﻿

 

Signature of Holder or Authorized Representative:

 

 

﻿

 

Name and Title of Authorized Representative†:

 

 

﻿

 

Additional Signature of Holder (if jointly held):

 

 

﻿

 

Address of Holder:

 

 

﻿

 

﻿

 

 

﻿

 

﻿

 

 

﻿

 

Full Name of Transferee:

 

 

﻿

 

Address of Transferee:

 

 

﻿

 



16

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT D-3

﻿

 

 

﻿

 

﻿

 

 

﻿

 

In the presence of:

 

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.

﻿

 

† 

If applicable.

 

17

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

﻿

﻿

﻿

﻿

﻿

VOTING AGREEMENT

 

 

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

﻿

 

 

 

﻿

 

 

 

TABLE OF CONTENTS

﻿

 

 

Page

1

VOTING PROVISIONS REGARDING BOARD OF DIRECTORS AND SHAREHOLDER APPRAISAL

1

﻿

1.1

Board Composition

1

﻿

1.2

Removal of Investor Director and Corporate Actions

2

﻿

1.3

Termination and Transfers..

2

2

VOTE TO INCREASE AUTHORIZED COMMON STOCK

2

3

REMEDIES

2

﻿

3.1

Irrevocable Proxy and Power of Attorney

2

﻿

3.2

Irrevocable Proxy and Power of Attorney

3

﻿

3.3

Specific Enforcement

3

﻿

3.4

Remedies Cumulative

4

4

MISCELLANEOUS

4

﻿

4.1

Transfers

4

﻿

4.2

Successors and Assigns

4

﻿

4.3

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

4

﻿

4.4

Counterparts

5

﻿

4.5

Titles and Subtitles

5

﻿

4.6

Notices

5

﻿

4.7

Consent Required to Amend, Terminate or Waive

5

﻿

4.8

Delays or Omissions

6

﻿

4.9

Severability

6

﻿

4.1

Entire Agreement

6

﻿

4.11

Share Certificate Legend

6

﻿

4.12

Stock Splits, Stock Dividends, etc.

7

﻿

4.13

Manner of Voting

7

﻿

4.14

Further Assurances

7

﻿

4.15

Costs of Enforcement

7

﻿

4.16

Aggregation of Stock

7

﻿

4.17

Spousal Consent

7

﻿

4.18

No Agreement as Director or Officer..

8

﻿

Schedule A -Shareholders

Exhibit A-Adoption Agreement

Exhibit B-Consent of Spouse

﻿

 

1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), dated as of August 22, 2016, is made
and entered into by and among Peak Resorts, Inc., a Missouri corporation (the
“Company”), CAP 1 LLC, a Delaware limited liability company (the “Investor”),
and those certain Shareholders of the Company listed on Schedule A (together
with any subsequent Shareholders, or any transferees, who become parties hereto
pursuant to Section 4.1 below, each a "Shareholder" and collectively, the
“Shareholders”). 

RECITALS

A.Concurrently with the execution of this Agreement, the Company and the
Investor are entering into a Securities Purchase Agreement (the “Purchase
Agreement”) providing for, inter alia, the issuance and sale to the Investor of
shares of the Series A Cumulative Convertible Preferred Stock, par value $0.01
per share, of the Company (the “Series A Preferred Stock”), and in connection
with that agreement the parties desire to provide the Investor with the right,
among other rights, to nominate one individual to the board of directors of the
Company (the “Board”) in accordance with the terms of the Stockholders’
Agreement  (as defined in the Purchase Agreement).

B.In order to give effect to the transactions contemplated by the Purchase
Agreement the shareholders of the Company will need to vote in favor of the
Corporate Actions (as defined in the Purchase Agreement).

C.The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the Company’s
capital stock held by the Shareholders will be voted on.

NOW, THEREFORE, the parties agree as follows:

Voting Provisions Regarding Board of Directors and Shareholder Appraisal

1.



.    

1.1Board Composition

.  Each Shareholder agrees, for so long as the 20.0% Beneficial Ownership
Requirement (as defined in the Stockholders’ Agreement) is satisfied, to vote,
or cause to be voted, all Shares (as defined below) owned by such Shareholder,
or over which (and only to the extent that) such Shareholder has voting control,
from time to time and at all times, at each annual or special meeting of
shareholders of the Company at which an election of directors is held or
pursuant to any written consent of the shareholders, in favor of the election of
the Investor Nominee (as defined in the Stockholders’ Agreement) to the
Board.  For purposes of this Agreement, the term “Shares” shall mean and include
any securities of the Company the holders of which are entitled to vote,
including without limitation, all shares of Common Stock now owned or
subsequently acquired by a Shareholder or Investor, as applicable, however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under



1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

common control with such Person, including, without limitation, any general
partner, managing member, officer or director of such Person.

1.2Removal of Investor Director and Corporate Actions

.  Each Shareholder also agrees, for so long as the 20.0% Beneficial Ownership
Requirement is satisfied, to vote, or cause to be voted, all Shares owned by
such Shareholder, or over which (and only to the extent that) such Shareholder
has voting control, from time to time and at all times, at any annual or special
meeting of the shareholders of the Company or pursuant to any written consent of
the shareholders (x) in favor of the Corporate Actions and (y) as follows:

(e) Against the removal from office of any Investor Director (as defined in the
Stockholders’ Agreement) unless such removal is directed or approved in writing
by the Investor, the 20.0% Beneficial Ownership Requirement is no longer
satisfied or the Investor Director no longer satisfies the qualification
standards set forth in Section 2.03(a) of the Stockholders’ Agreement; and

(f) upon the request of the Investor to remove an Investor Director, in favor of
such director’s removal.

The Investor also agrees to vote, or cause to be voted, all Shares owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, in favor of the Corporate Actions.  All Shareholders and
the Investor agree to execute any written consents required to perform the
obligations of this Agreement.

1.3Termination and Transfers. The Shareholders obligations under this Section 1
shall terminate upon the Investor ceasing to have the right to nominate a
director in accordance with the Stockholders’ Agreement.  Notwithstanding the
foregoing, no transferee of all or any portion of the Series A Preferred Shares
or the Warrants (other than a transferee who is an Affiliate of the Investor)
shall have the right to exercise any of the rights of the Investor set forth in
Section 1; any transferee who is an Affiliate of the Investor shall have the
right to exercise the rights of the Investor set forth in Section 1, provided
that such transferee executes and delivers to the Shareholders and the Company
an Adoption Agreement and agrees to be bound by the terms and conditions of this
Agreement.  Any subsequent Transfers (as defined in the Stockholders’ Agreement)
of the Series A Preferred Shares or the Warrants shall be subject to this
Section 1.3. In the event that the Purchase Agreement terminates, this Agreement
shall terminate and be of no further force or effect.

2. Vote to Increase Authorized Common Stock

.  Each Shareholder and the Investor agrees to vote or cause to be voted all
Shares owned by such Shareholder or Investor, or over which such Shareholder or
Investor has voting control, from time to time and at all times, in favor of
increasing the number of authorized shares of Common Stock (as defined in the
Purchase Agreement) from time to time to ensure that there will be sufficient
shares of Common Stock available for conversion of all of the shares of Series A
Preferred Stock or for exercise of the Warrants (as defined in the Purchase
Agreement), as may be outstanding at any given time.

3. Remedies

.



2

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

3.1Irrevocable Proxy and Power of Attorney

- Shareholder.  Each Shareholder hereby constitutes and appoints as its
irrevocable proxy and hereby grants a power of attorney to the Investor and a
designee of the Investor, and each of them, with full power of substitution,
with respect to the matters set forth herein, including, without limitation,
election of any Investor Nominee and voting in favor of the Corporate Actions in
accordance with Section 1 hereto and votes to increase authorized shares
pursuant to Section 2 hereof, and hereby authorizes each of them to represent
and vote, if and only if such shareholder (i) fails to vote, or (ii) attempts to
vote (whether by proxy, in person or by written consent), in a manner which is
inconsistent with the terms of this Agreement, all of such party’s Shares in
favor of the Corporate Actions and election of any Investor Nominee in
accordance with the terms and provisions of this Agreement or the increase of
authorized shares pursuant to and in accordance with the terms and provisions of
Section 2 of this Agreement or to take any action reasonably necessary to effect
this Agreement.  Each of the proxy and power of attorney granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable.  Each Shareholder hereby revokes any and all previous
proxies or powers of attorney with respect to the Shares and shall not
hereafter, purport to grant any other proxy or power of attorney with respect to
any of the Shares, deposit any of the Shares into a voting trust or enter into
any agreement (other than this Agreement), arrangement or understanding with any
person, directly or indirectly, to vote, grant any proxy or give instructions
with respect to the voting of any of the Shares, in each case, with respect to
any of the matters set forth herein.

3.2Irrevocable Proxy and Power of Attorney

 - Investor.  Investor hereby constitutes and appoints as its irrevocable proxy
and hereby grants a power of attorney to the President of the Company and an
executive officer of the Company, and each of them, with full power of
substitution, with respect to voting in favor of the Corporate Actions in
accordance with Section 1 hereto and votes to increase authorized shares
pursuant to Section 2 hereof, and hereby authorizes each of them to represent
and vote, if and only if such shareholder (i) fails to vote, or (ii) attempts to
vote (whether by proxy, in person or by written consent), in a manner which is
inconsistent with the terms of this Agreement, all of such party’s Shares in
favor of the Corporate Actions in accordance with the terms and provisions of
this Agreement or the increase of authorized shares pursuant to and in
accordance with the terms and provisions of Section 2 of this Agreement or to
take any action reasonably necessary to effect the foregoing.  Each of the proxy
and power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, each is coupled with an interest and shall be irrevocable.  Investor
hereby revokes any and all previous proxies or powers of attorney with respect
to the Shares and shall not hereafter, purport to grant any other proxy or power
of attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of the
Shares, in each case, with respect to any of the matters set forth herein.  The
provisions of this Section 3.2 shall terminate upon the earlier to occur of (x)
November 15, 2016 and (y) the Closing Date (as defined in the Purchase
Agreement) (the “Investor Termination Date”).





3

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

3.3Specific Enforcement. Each party acknowledges and agrees that the other
parties will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached.  Accordingly, it is agreed that the other
parties shall be entitled to an injunction to prevent breaches of this
Agreement, and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction. 

3.4Remedies Cumulative.  All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

4.Miscellaneous

.

4.1Transfers

.  Subject to Section 1.3:  Each transferee of any Shares (other than as a
result of a transfer in accordance with Section 2.01(b)(ii) or (iii) of the
Stockholders Agreement) subject to this Agreement shall continue to be subject
to the terms hereof, and, as a condition precedent to the Company’s recognizing
such transfer, each such transferee shall agree in writing to be subject to each
of the terms of this Agreement by executing and delivering an Adoption Agreement
substantially in the form attached hereto as Exhibit A.  Upon the execution and
delivery of an Adoption Agreement by any transferee, such transferee shall be
deemed to be a party hereto as if such transferee were the transferor and such
transferee’s signature appeared on the signature pages of this Agreement and
shall be deemed to be a Shareholder or Investor, as applicable.  The Company
shall not permit the transfer of the Shares subject to this Agreement on its
books or issue a new certificate representing any such Shares unless and until
such transferee shall have complied with the terms of this Subsection 4.1.  Each
certificate instrument, or book entry representing the Shares subject to this
Agreement if issued on or after the date of this Agreement shall be notated by
the Company with the legend set forth in Subsection 4.11.

4.2Successors and Assigns

.  The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. 

4.3Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

   This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF MANHATTAN, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS,



4

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH
HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.

4.4Counterparts

.  This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. 

4.5Titles and Subtitles

.  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

4.6Notices

.  All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or (a) personal delivery to the party to be notified, (b) when
sent, if sent by  electronic mail or facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth on Schedule A
hereto or below its name on its signature page hereto, or to such email address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Subsection



5

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

4.6.  If notice is given to the Investor, a copy shall also be given to
Chadbourne & Parke LLP, facsimile: 212-541-5369, e-mail:
fvellucci@chadbourne.com, attention: Frank S. Vellucci. 

4.7Consent Required to Amend, Terminate or Waive

.  This Agreement may be amended or terminated and the observance of any term
hereof may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument executed by (a) the
Shareholder(s) to be bound by any such amendment, termination or waiver; and (b)
the Investor.  Notwithstanding the foregoing, any provision hereof may be waived
by the waiving party on such party’s own behalf, without the consent of any
other party.

Any amendment, termination, or waiver effected in accordance with this
Subsection 4.7 shall be binding on each party and all of such party’s successors
and permitted assigns, whether or not any such party, successor or assignee
entered into or approved such amendment, termination or waiver.  For purposes of
this Subsection 4.7, the requirement of a written instrument may be satisfied in
the form of an action by written consent of the Shareholders circulated by the
Company and executed by the Shareholder parties specified, whether or not such
action by written consent makes explicit reference to the terms of this
Agreement. 

4.8Delays or Omissions

.  No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
previously or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative. 

4.9Severability

.  The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.

4.10Entire Agreement

.   This Agreement (including the Exhibits hereto), and the other Transaction
Documents (as defined in the Purchase Agreement) constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties is expressly canceled.

4.11Share Certificate Legend

.  Each certificate, instrument, or book entry representing any Shares issued
after the date hereof shall be notated by the Company with a legend reading
substantially as follows:

“The Shares REPRESENTED hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME, (a copy of which may be obtained upon written request
from the Company), and by accepting any interest in such Shares the



6

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

person accepting such interest shall be deemed to agree to and shall become
bound by all the provisions of that Voting Agreement, including certain
restrictions on transfer and ownership set forth therein.”

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 4.11 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office.  The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 4.11 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

4.12Stock Splits, Stock Dividends, etc.

 In the event of any issuance of Shares of the Company’s voting securities
hereafter to any of the Shareholders (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like), such Shares shall become subject to this Agreement
and shall be notated with the legend set forth in Subsection 4.11.

4.13Manner of Voting

.  The voting of Shares pursuant to this Agreement may be effected in person, by
proxy, by written consent or in any other manner permitted by applicable
law.  For the avoidance of doubt, voting of the Shares pursuant to the Agreement
need not make explicit reference to the terms of this Agreement.

4.14Further Assurances

.  At any time or from time to time after the date hereof, the parties agree to
cooperate with each other, and at the request of any other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.

 4.15Costs of Enforcement

.  If any party to this Agreement seeks to enforce its rights under this
Agreement by legal proceedings, the non-prevailing party shall pay all costs and
expenses incurred by the prevailing party, including, without limitation, all
reasonable attorneys’ fees.

4.16Aggregation of Stock

.  All Shares held or acquired by a Shareholder, the Investor and/or its
Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate. 

4.17Spousal Consent

.  If any individual Shareholder is married on the date of this Agreement, such
Shareholder’s spouse shall execute and deliver to the Company a consent of
spouse in the form of Exhibit B hereto (“Consent of Spouse”), effective on the
date hereof.  Notwithstanding the execution and delivery thereof, such consent
shall not be deemed to confer or convey to the spouse any rights in such
Shareholder’s Shares that do not otherwise exist by operation of law or the
agreement of the parties.  If any individual Shareholder should marry or



7

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

remarry subsequent to the date of this Agreement, such Shareholder shall within
thirty (30) days thereafter obtain his/her new spouse’s acknowledgement of and
consent to the existence and binding effect of all restrictions contained in
this Agreement by causing such spouse to execute and deliver a Consent of Spouse
acknowledging the restrictions and obligations contained in this Agreement and
agreeing and consenting to the same.

4.18No Agreement as Director or Officer. Each Shareholder is entering into this
Agreement as a shareholder of the Company and makes no agreement or
understanding in this Agreement in such Shareholder’s capacity as a director or
officer of the Company or any of its Subsidiaries, and nothing in this
Agreement: (a) will limit or affect any actions or omissions taken by any
Shareholder as such a director or officer, and no such actions or omissions
shall be deemed a breach of this Agreement or (b) will be construed to prohibit,
limit or restrict any Shareholder from exercising his or her fiduciary duties as
an officer or director to the Company or its shareholders.

[Signature Page Follows]

 

8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

SHAREHOLDERS:

Signature:
Name: Timothy D. Boyd

Signature:
Name: Stephen J. Mueller

Signature:
Name: Richard K. Deutsch

﻿

﻿

﻿

﻿

﻿

﻿





8

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E



INVESTOR:

CAP 1 LLC:

By:

Name:

Title:

Address: _______________________________

﻿

PEAK RESORTS, INC.:

By:

Name:

Title:

Address: _______________________________

﻿

 

9

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

EXHIBIT E

SCHEDULE A

SHAREHOLDERS

﻿

 

Name and Address

Number of Shares Held

Richard Deutsch

PO Box 20 Valley View Rd.

West Dover, VT 05356

 

483,400

Melissa K. Boyd, Trustee of the Timothy D. Boyd 2011 Family Trust u/t/a dated
January 28, 2011

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

221,900

Melissa K. Boyd, Trustee of the Melissa K. Boyd Revocable Trust u/t/a August 27,
1996

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

302,400

Timothy D. Boyd, Trustee of the Timothy D. Boyd Revocable Trust u/t/a dated
August 27, 1996

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

750,000

Stephen J. Mueller and Beth R. Mueller, Trustees of the Stephen J. Mueller
Revocable Living Trust u/t/a dated October 5, 2012, as amended

16640 Bartizan Drive

Wildwood , Mo 63038

489,100

﻿

 

﻿

﻿

 

1

CPAM: 9910021.10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of [_____ __, 20___] (the
“Agreement”), by and among the Company, certain of its Shareholders and CAP 1
LLC, as such Agreement may be amended or amended and restated
hereafter.  Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement.  By
the execution of this Adoption Agreement, the Holder agrees as follows.

1.1Acknowledgement.  Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”).

1.2Agreement.  Holder hereby (a) agrees that the Stock, and any other shares of
capital stock or securities required by the Agreement to be bound thereby, shall
be bound by and subject to the terms of the Agreement and (b) adopts the
Agreement with the same force and effect as if Holder were originally a party
thereto.

1.3Notice.  Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto. 

HOLDER: ACCEPTED AND AGREED:

﻿

By:  PEAK RESORTS, INC.

Name and Title of Signatory

﻿

Address:  By:

﻿

Title:

﻿

Facsimile Number:

﻿



﻿

﻿





 

--------------------------------------------------------------------------------

 

EXHIBIT E

EXHIBIT B

CONSENT OF SPOUSE

I, [____________________], spouse of [______________], acknowledge that I have
read the Voting Agreement, dated as of [_____ __, 20___], to which this Consent
is attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement.  I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company (as defined in the
Agreement) that my spouse may own, including any interest I might have therein.

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent.  I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

﻿

﻿

Dated:

Name of Key Holder’s Spouse

﻿

﻿

﻿



3

CPAM: 9910021.10

--------------------------------------------------------------------------------